Filed 03/28/19                                                          Case 19-21911                                                                   Doc 1
     )LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ \RXU FDVH

         8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH
         Eastern District of California
         BBBBBBBBBBBBBBBB      'LVWULFW RI BBBBBBBB

         &DVH QXPEHU ,I NQRZQ BBBBBBBBBBBBBBBBBBBBBBBBB &KDSWHU \RX DUH ILOLQJ XQGHU
                                                                ✔
                                                                   &KDSWHU 
                                                                   &KDSWHU 
                                                                   &KDSWHU 
                                                                   &KDSWHU                                                 &KHFN LI WKLV LV DQ
                                                                                                                                 DPHQGHG ILOLQJ


    2IILFLDO )RUP 
    9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                                                         

    7KH EDQNUXSWF\ IRUPV XVH \RX DQG 'HEWRU  WR UHIHU WR D GHEWRU ILOLQJ DORQH $ PDUULHG FRXSOH PD\ ILOH D EDQNUXSWF\ FDVH WRJHWKHU²FDOOHG D
    MRLQW FDVH²DQG LQ MRLQW FDVHV WKHVH IRUPV XVH \RX WR DVN IRU LQIRUPDWLRQ IURP ERWK GHEWRUV )RU H[DPSOH LI D IRUP DVNV³'R\RXRZQDFDU´
    WKH DQVZHU ZRXOG EH \HV LI HLWKHU GHEWRU RZQV D FDU :KHQ LQIRUPDWLRQ LV QHHGHG DERXW WKH VSRXVHV VHSDUDWHO\ WKH IRUP XVHV 'HEWRU  DQG
    'HEWRU  WR GLVWLQJXLVK EHWZHHQ WKHP ,Q MRLQW FDVHV RQH RI WKH VSRXVHV PXVW UHSRUW LQIRUPDWLRQ DV 'HEWRU  DQG WKH RWKHU DV 'HEWRU  7KH
    VDPH SHUVRQ PXVW EH 'HEWRU  LQ DOO RI WKH IRUPV
    %H DV FRPSOHWH DQG DFFXUDWH DV SRVVLEOH ,I WZR PDUULHG SHRSOH DUH ILOLQJ WRJHWKHU ERWK DUH HTXDOO\ UHVSRQVLEOH IRU VXSSO\LQJ FRUUHFW
    LQIRUPDWLRQ ,I PRUH VSDFH LV QHHGHG DWWDFK D VHSDUDWH VKHHW WR WKLV IRUP 2Q WKH WRS RI DQ\ DGGLWLRQDO SDJHV ZULWH \RXU QDPH DQG FDVH QXPEHU
    LI NQRZQ $QVZHU HYHU\ TXHVWLRQ


    3DUW        ,GHQWLI\ <RXUVHOI

                                            $ERXW 'HEWRU                                              $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH
         <RXU IXOO QDPH
           :ULWH WKH QDPH WKDW LV RQ \RXU
           JRYHUQPHQWLVVXHG SLFWXUH
                                             Dixie
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           LGHQWLILFDWLRQ IRU H[DPSOH     )LUVW QDPH                                                  )LUVW QDPH
           \RXUGULYHU¶VOLFHQVHRU         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           SDVVSRUW                       0LGGOH QDPH                                                 0LGGOH QDPH

           %ULQJ \RXU SLFWXUH                Hill
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           LGHQWLILFDWLRQ WR \RXU PHHWLQJ   /DVW QDPH                                                   /DVW QDPH
           ZLWK WKH WUXVWHH                BBBBBBBBBBBBBBBBBBBBBBBBBBB                                 BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            6XIIL[ 6U -U ,, ,,,                                  6XIIL[ 6U -U ,, ,,,




         $OO RWKHU QDPHV \RX               Dixie
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           KDYH XVHG LQ WKH ODVW           )LUVW QDPH                                                  )LUVW QDPH
           \HDUV                             Violet
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ,QFOXGH \RXU PDUULHG RU          0LGGOH QDPH                                                 0LGGOH QDPH
           PDLGHQ QDPHV                     Hill
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            /DVW QDPH                                                   /DVW QDPH

                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            )LUVW QDPH                                                  )LUVW QDPH
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            0LGGOH QDPH                                                 0LGGOH QDPH

                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            /DVW QDPH                                                   /DVW QDPH




         2QO\ WKH ODVW  GLJLWV RI
           \RXU 6RFLDO 6HFXULW\             [[[               6 BBBB
                                                      ± [[ ± BBBB    8 BBBB
                                                                  7 BBBB 3                             [[[    ± [[ ± BBBB BBBB BBBB BBBB
           QXPEHU RU IHGHUDO                25                                                         25
           ,QGLYLGXDO 7D[SD\HU
           ,GHQWLILFDWLRQ QXPEHU             [[ ± [[ ± BBBB BBBB BBBB BBBB                             [[ ± [[ ± BBBB BBBB BBBB BBBB
           ,7,1

    2IILFLDO )RUP                                   9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                           SDJH 
Filed 03/28/19                                                              Case 19-21911                                                                           Doc 1

    'HEWRU         Dixie                         Hill
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW 1DPH   0LGGOH 1DPH             /DVW 1DPH




                                               $ERXW 'HEWRU                                               $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH


        $Q\ EXVLQHVV QDPHV
          DQG (PSOR\HU                         ✔ , KDYH QRW XVHG DQ\ EXVLQHVV QDPHV RU (,1V
                                                                                                            , KDYH QRW XVHG DQ\ EXVLQHVV QDPHV RU (,1V
          ,GHQWLILFDWLRQ 1XPEHUV
          (,1 \RX KDYH XVHG LQ               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          WKH ODVW  \HDUV                     %XVLQHVV QDPH                                                %XVLQHVV QDPH

          ,QFOXGH WUDGH QDPHV DQG
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          GRLQJ EXVLQHVV DV QDPHV              %XVLQHVV QDPH                                                %XVLQHVV QDPH


                                               BBB BBB ± BBB BBB BBB BBB BBB BBB BBB                        BBB BBB ± BBB BBB BBB BBB BBB BBB BBB
                                               (,1                                                          (,1

                                               BBB BBB ± BBB BBB BBB BBB BBB BBB BBB                        BBB BBB ± BBB BBB BBB BBB BBB BBB BBB
                                               (,1                                                          (,1




        :KHUH \RX OLYH                                                                                    ,I 'HEWRU  OLYHV DW D GLIIHUHQW DGGUHVV


                                               7927 Tantura Way
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               1XPEHU     6WUHHW                                            1XPEHU     6WUHHW


                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                               Sacramento                      CA      95832
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               &LW\                            6WDWH   =,3 &RGH             &LW\                            6WDWH   =,3 &RGH

                                               Sacramento
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               &RXQW\                                                       &RXQW\


                                               ,I \RXU PDLOLQJ DGGUHVV LV GLIIHUHQW IURP WKH RQH            ,I 'HEWRU¶V PDLOLQJ DGGUHVV LV GLIIHUHQW IURP
                                               DERYH ILOO LW LQ KHUH 1RWH WKDW WKH FRXUW ZLOO VHQG        \RXUV ILOO LW LQ KHUH 1RWH WKDW WKH FRXUW ZLOO VHQG
                                               DQ\ QRWLFHV WR \RX DW WKLV PDLOLQJ DGGUHVV                  DQ\ QRWLFHV WR WKLV PDLOLQJ DGGUHVV


                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               1XPEHU     6WUHHW                                            1XPEHU     6WUHHW

                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               32 %R[                                                     32 %R[

                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               &LW\                            6WDWH   =,3 &RGH             &LW\                            6WDWH   =,3 &RGH




        :K\ \RX DUH FKRRVLQJ                 &KHFN RQH                                                   &KHFN RQH
          WKLV GLVWULFW WR ILOH IRU
                                               ✔ 2YHU WKH ODVW  GD\V EHIRUH ILOLQJ WKLV SHWLWLRQ
                                                                                                            2YHU WKH ODVW  GD\V EHIRUH ILOLQJ WKLV SHWLWLRQ
          EDQNUXSWF\
                                                  , KDYH OLYHG LQ WKLV GLVWULFW ORQJHU WKDQ LQ DQ\             , KDYH OLYHG LQ WKLV GLVWULFW ORQJHU WKDQ LQ DQ\
                                                  RWKHU GLVWULFW                                              RWKHU GLVWULFW

                                                , KDYH DQRWKHU UHDVRQ ([SODLQ                             , KDYH DQRWKHU UHDVRQ ([SODLQ
                                                  6HH  86&                                        6HH  86&  
                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



         2IILFLDO )RUP                                9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                   SDJH 
Filed 03/28/19                                                                 Case 19-21911                                                                     Doc 1

    'HEWRU         Dixie                         Hill
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW 1DPH   0LGGOH 1DPH             /DVW 1DPH




    3DUW        7HOO WKH &RXUW $ERXW <RXU %DQNUXSWF\ &DVH


        7KH FKDSWHU RI WKH                   &KHFN RQH )RU D EULHI GHVFULSWLRQ RI HDFK VHH 1RWLFH 5HTXLUHG E\  86&  E IRU ,QGLYLGXDOV )LOLQJ
          %DQNUXSWF\ &RGH \RX                  IRU %DQNUXSWF\ )RUP  $OVR JR WR WKH WRS RI SDJH  DQG FKHFN WKH DSSURSULDWH ER[
          DUH FKRRVLQJ WR ILOH                 ✔ &KDSWHU 
          XQGHU
                                               
                                                &KDSWHU 
                                                &KDSWHU 
                                                &KDSWHU 

        +RZ \RX ZLOO SD\ WKH IHH             ✔ , ZLOO SD\ WKH HQWLUH IHH ZKHQ , ILOH P\ SHWLWLRQ 3OHDVHFKHFNZLWKWKHFOHUN¶VRIILFHLQ\RXU
                                               
                                                  ORFDO FRXUW IRU PRUH GHWDLOV DERXW KRZ \RX PD\ SD\ 7\SLFDOO\ LI \RX DUH SD\LQJ WKH IHH
                                                  \RXUVHOI \RX PD\ SD\ZLWKFDVKFDVKLHU¶VFKHFNRUPRQH\RUGHU,I\RXUDWWRUQH\ LV
                                                  VXEPLWWLQJ \RXU SD\PHQW RQ \RXU EHKDOI \RXU DWWRUQH\ PD\ SD\ ZLWK D FUHGLW FDUG RU FKHFN
                                                  ZLWK D SUHSULQWHG DGGUHVV

                                                , QHHG WR SD\ WKH IHH LQ LQVWDOOPHQWV ,I \RX FKRRVH WKLV RSWLRQ VLJQ DQG DWWDFK WKH
                                                  $SSOLFDWLRQ IRU ,QGLYLGXDOV WR 3D\ 7KH )LOLQJ )HH LQ ,QVWDOOPHQWV 2IILFLDO )RUP $

                                                , UHTXHVW WKDW P\ IHH EH ZDLYHG <RX PD\ UHTXHVW WKLV RSWLRQ RQO\ LI \RX DUH ILOLQJ IRU &KDSWHU 
                                                  %\ ODZ D MXGJH PD\ EXW LV QRW UHTXLUHG WR ZDLYH \RXU IHH DQG PD\ GR VR RQO\ LI \RXU LQFRPH LV
                                                  OHVV WKDQ  RI WKH RIILFLDO SRYHUW\ OLQH WKDW DSSOLHV WR \RXU IDPLO\ VL]H DQG \RX DUH XQDEOH WR
                                                  SD\ WKH IHH LQ LQVWDOOPHQWV ,I \RX FKRRVH WKLV RSWLRQ \RX PXVW ILOO RXW WKH $SSOLFDWLRQ WR +DYH WKH
                                                  &KDSWHU  )LOLQJ )HH :DLYHG 2IILFLDO )RUP % DQG ILOH LW ZLWK \RXU SHWLWLRQ


        +DYH \RX ILOHG IRU                    1R
          EDQNUXSWF\ ZLWKLQ WKH
          ODVW  \HDUV"                        ✔ <HV
                                                                    Eastern District of California
                                                         'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ     02/27/2016 &DVH QXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                      BBBBBBBBBBBBBBB        2016-21135
                                                                                                      00  ''  <<<<
                                                                     Eastern District of California
                                                         'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ     11/20/2010 &DVH QXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                      BBBBBBBBBBBBBBB        2010-50733
                                                                                                      00  ''  <<<<

                                                         'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ     BBBBBBBBBBBBBBB &DVH QXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                      00  ''  <<<<



       $UH DQ\ EDQNUXSWF\                   ✔ 1R
                                               
          FDVHV SHQGLQJ RU EHLQJ
          ILOHG E\ D VSRXVH ZKR LV              <HV    'HEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 5HODWLRQVKLS WR \RX      BBBBBBBBBBBBBBBBBBBBB
          QRW ILOLQJ WKLV FDVH ZLWK                      'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ     BBBBBBBBBBBBBBB &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBB
          \RX RU E\ D EXVLQHVV                                                                       00  ''  <<<<
          SDUWQHU RU E\ DQ
          DIILOLDWH"
                                                         'HEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 5HODWLRQVKLS WR \RX      BBBBBBBBBBBBBBBBBBBBB

                                                         'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ     BBBBBBBBBBBBBBB &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBB
                                                                                                      00  ''  <<<<



       'R \RX UHQW \RXU                      1R     *R WR OLQH 
          UHVLGHQFH"                           ✔ <HV
                                                        +DV \RXU ODQGORUG REWDLQHG DQ HYLFWLRQ MXGJPHQW DJDLQVW \RX"
                                                         ✔
                                                            1R *R WR OLQH 
                                                            <HV )LOO RXW ,QLWLDO 6WDWHPHQW $ERXW DQ (YLFWLRQ -XGJPHQW $JDLQVW <RX )RUP $ DQG ILOH LW DV
                                                             SDUW RI WKLV EDQNUXSWF\ SHWLWLRQ




         2IILFLDO )RUP                               9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                   SDJH 
Filed 03/28/19                                                                  Case 19-21911                                                                            Doc 1

    'HEWRU         Dixie                         Hill
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                    &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW 1DPH        0LGGOH 1DPH             /DVW 1DPH




    3DUW        5HSRUW $ERXW $Q\ %XVLQHVVHV <RX 2ZQ DV D 6ROH 3URSULHWRU


       $UH \RX D VROH SURSULHWRU                 ✔ 1R *R WR 3DUW 
                                                    
          RI DQ\ IXOO RU SDUWWLPH
          EXVLQHVV"                                  <HV 1DPH DQG ORFDWLRQ RI EXVLQHVV
          $ VROH SURSULHWRUVKLS LV D
          EXVLQHVV \RX RSHUDWH DV DQ                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             1DPH RI EXVLQHVV LI DQ\
          LQGLYLGXDO DQG LV QRW D
          VHSDUDWH OHJDO HQWLW\ VXFK DV
          D FRUSRUDWLRQ SDUWQHUVKLS RU                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             1XPEHU    6WUHHW
          //&
          ,I \RX KDYH PRUH WKDQ RQH
                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          VROH SURSULHWRUVKLS XVH D
          VHSDUDWH VKHHW DQG DWWDFK LW
          WR WKLV SHWLWLRQ                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                              &LW\                                                    6WDWH        =,3 &RGH


                                                             &KHFN WKH DSSURSULDWH ER[ WR GHVFULEH \RXU EXVLQHVV
                                                                +HDOWK &DUH %XVLQHVV DV GHILQHG LQ  86&  $
                                                                6LQJOH $VVHW 5HDO (VWDWH DV GHILQHG LQ  86&  %
                                                                6WRFNEURNHU DV GHILQHG LQ  86&  $
                                                                &RPPRGLW\ %URNHU DV GHILQHG LQ  86&  
                                                                1RQH RI WKH DERYH


       $UH \RX ILOLQJ XQGHU                      ,I \RX DUH ILOLQJ XQGHU &KDSWHU  WKH FRXUW PXVW NQRZ ZKHWKHU \RX DUH D VPDOO EXVLQHVV GHEWRU VR WKDW LW
          &KDSWHU  RI WKH                         FDQ VHW DSSURSULDWH GHDGOLQHV ,I \RX LQGLFDWH WKDW \RX DUH D VPDOO EXVLQHVV GHEWRU \RX PXVW DWWDFK \RXU
          %DQNUXSWF\ &RGH DQG                       PRVW UHFHQW EDODQFH VKHHW VWDWHPHQW RI RSHUDWLRQV FDVKIORZ VWDWHPHQW DQG IHGHUDO LQFRPH WD[ UHWXUQ RU LI
                                                    DQ\ RI WKHVH GRFXPHQWV GR QRW H[LVW IROORZ WKH SURFHGXUH LQ  86& § %
          DUH \RX D VPDOO EXVLQHVV
          GHEWRU"                                   ✔ 1R
                                                            , DP QRW ILOLQJ XQGHU &KDSWHU 
          )RU D GHILQLWLRQ RI VPDOO
          EXVLQHVV GHEWRU VHH                       1R    , DP ILOLQJ XQGHU &KDSWHU  EXW , DP 127 D VPDOO EXVLQHVV GHEWRU DFFRUGLQJ WR WKH GHILQLWLRQ LQ
           86&  '                              WKH %DQNUXSWF\ &RGH

                                                     <HV , DP ILOLQJ XQGHU &KDSWHU  DQG , DP D VPDOO EXVLQHVV GHEWRU DFFRUGLQJ WR WKH GHILQLWLRQ LQ WKH
                                                             %DQNUXSWF\ &RGH


    3DUW        5HSRUW LI <RX 2ZQ RU +DYH $Q\ +D]DUGRXV 3URSHUW\ RU $Q\ 3URSHUW\ 7KDW 1HHGV ,PPHGLDWH $WWHQWLRQ


       'R \RX RZQ RU KDYH DQ\                    ✔
                                                     1R
          SURSHUW\ WKDW SRVHV RU LV
          DOOHJHG WR SRVH D WKUHDW                   <HV    :KDW LV WKH KD]DUG"      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          RI LPPLQHQW DQG
          LGHQWLILDEOH KD]DUG WR                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          SXEOLF KHDOWK RU VDIHW\"
          2U GR \RX RZQ DQ\
          SURSHUW\ WKDW QHHGV
                                                              ,I LPPHGLDWH DWWHQWLRQ LV QHHGHG ZK\ LV LW QHHGHG" BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          LPPHGLDWH DWWHQWLRQ"
          )RU H[DPSOH GR \RX RZQ                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          SHULVKDEOH JRRGV RU OLYHVWRFN
          WKDW PXVW EH IHG RU D EXLOGLQJ
          WKDW QHHGV XUJHQW UHSDLUV"
                                                              :KHUH LV WKH SURSHUW\" BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                       1XPEHU         6WUHHW


                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBB            BBBBBBBBBBBBBBBBBBBB
                                                                                      &LW\                                     6WDWH              =,3 &RGH


      2IILFLDO )RUP                                        9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                    SDJH 
Filed 03/28/19                                                                Case 19-21911                                                                                Doc 1

    'HEWRU         Dixie                         Hill
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                   &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW 1DPH     0LGGOH 1DPH             /DVW 1DPH




    3DUW        ([SODLQ <RXU (IIRUWV WR 5HFHLYH D %ULHILQJ $ERXW &UHGLW &RXQVHOLQJ

                                                 $ERXW 'HEWRU                                                     $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH
       7HOO WKH FRXUW ZKHWKHU
          \RX KDYH UHFHLYHG D
          EULHILQJ DERXW FUHGLW                  <RX PXVW FKHFN RQH                                                <RX PXVW FKHFN RQH
          FRXQVHOLQJ                            ✔ , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW
                                                                                                                    , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW
                                                    FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,                     FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,
          7KH ODZ UHTXLUHV WKDW \RX                 ILOHG WKLV EDQNUXSWF\ SHWLWLRQ DQG , UHFHLYHG D                   ILOHG WKLV EDQNUXSWF\ SHWLWLRQ DQG , UHFHLYHG D
          UHFHLYH D EULHILQJ DERXW FUHGLW           FHUWLILFDWH RI FRPSOHWLRQ                                         FHUWLILFDWH RI FRPSOHWLRQ
          FRXQVHOLQJ EHIRUH \RX ILOH IRU
                                                    $WWDFK D FRS\ RI WKH FHUWLILFDWH DQG WKH SD\PHQW                   $WWDFK D FRS\ RI WKH FHUWLILFDWH DQG WKH SD\PHQW
          EDQNUXSWF\ <RX PXVW
                                                    SODQ LI DQ\ WKDW \RX GHYHORSHG ZLWK WKH DJHQF\                  SODQ LI DQ\ WKDW \RX GHYHORSHG ZLWK WKH DJHQF\
          WUXWKIXOO\ FKHFN RQH RI WKH
          IROORZLQJ FKRLFHV ,I \RX               , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW                     , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW
          FDQQRW GR VR \RX DUH QRW                 FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,                     FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,
          HOLJLEOH WR ILOH                         ILOHG WKLV EDQNUXSWF\ SHWLWLRQ EXW , GR QRW KDYH D                ILOHG WKLV EDQNUXSWF\ SHWLWLRQ EXW , GR QRW KDYH D
                                                    FHUWLILFDWH RI FRPSOHWLRQ                                         FHUWLILFDWH RI FRPSOHWLRQ
          ,I \RX ILOH DQ\ZD\ WKH FRXUW
                                                    :LWKLQ  GD\V DIWHU \RX ILOH WKLV EDQNUXSWF\ SHWLWLRQ            :LWKLQ  GD\V DIWHU \RX ILOH WKLV EDQNUXSWF\ SHWLWLRQ
          FDQ GLVPLVV \RXU FDVH \RX
                                                    \RX 0867 ILOH D FRS\ RI WKH FHUWLILFDWH DQG SD\PHQW                \RX 0867 ILOH D FRS\ RI WKH FHUWLILFDWH DQG SD\PHQW
          ZLOO ORVH ZKDWHYHU ILOLQJ IHH
                                                    SODQ LI DQ\                                                      SODQ LI DQ\
          \RX SDLG DQG \RXU FUHGLWRUV
          FDQ EHJLQ FROOHFWLRQ DFWLYLWLHV         , FHUWLI\ WKDW , DVNHG IRU FUHGLW FRXQVHOLQJ                      , FHUWLI\ WKDW , DVNHG IRU FUHGLW FRXQVHOLQJ
          DJDLQ                                    VHUYLFHV IURP DQ DSSURYHG DJHQF\ EXW ZDV                          VHUYLFHV IURP DQ DSSURYHG DJHQF\ EXW ZDV
                                                    XQDEOH WR REWDLQ WKRVH VHUYLFHV GXULQJ WKH                        XQDEOH WR REWDLQ WKRVH VHUYLFHV GXULQJ WKH 
                                                    GD\V DIWHU , PDGH P\ UHTXHVW DQG H[LJHQW                          GD\V DIWHU , PDGH P\ UHTXHVW DQG H[LJHQW
                                                    FLUFXPVWDQFHV PHULW D GD\ WHPSRUDU\ ZDLYHU                      FLUFXPVWDQFHV PHULW D GD\ WHPSRUDU\ ZDLYHU
                                                    RI WKH UHTXLUHPHQW                                                RI WKH UHTXLUHPHQW
                                                    7R DVN IRU D GD\ WHPSRUDU\ ZDLYHU RI WKH                        7R DVN IRU D GD\ WHPSRUDU\ ZDLYHU RI WKH
                                                    UHTXLUHPHQW DWWDFK D VHSDUDWH VKHHW H[SODLQLQJ                    UHTXLUHPHQW DWWDFK D VHSDUDWH VKHHW H[SODLQLQJ
                                                    ZKDW HIIRUWV \RX PDGH WR REWDLQ WKH EULHILQJ ZK\                  ZKDW HIIRUWV \RX PDGH WR REWDLQ WKH EULHILQJ ZK\
                                                    \RX ZHUH XQDEOH WR REWDLQ LW EHIRUH \RX ILOHG IRU                  \RX ZHUH XQDEOH WR REWDLQ LW EHIRUH \RX ILOHG IRU
                                                    EDQNUXSWF\ DQG ZKDW H[LJHQW FLUFXPVWDQFHV                         EDQNUXSWF\ DQG ZKDW H[LJHQW FLUFXPVWDQFHV
                                                    UHTXLUHG \RX WR ILOH WKLV FDVH                                    UHTXLUHG \RX WR ILOH WKLV FDVH
                                                    <RXU FDVH PD\ EH GLVPLVVHG LI WKH FRXUW LV                         <RXU FDVH PD\ EH GLVPLVVHG LI WKH FRXUW LV
                                                    GLVVDWLVILHG ZLWK \RXU UHDVRQV IRU QRW UHFHLYLQJ D                 GLVVDWLVILHG ZLWK \RXU UHDVRQV IRU QRW UHFHLYLQJ D
                                                    EULHILQJ EHIRUH \RX ILOHG IRU EDQNUXSWF\                          EULHILQJ EHIRUH \RX ILOHG IRU EDQNUXSWF\
                                                    ,I WKH FRXUW LV VDWLVILHG ZLWK \RXU UHDVRQV \RX PXVW              ,I WKH FRXUW LV VDWLVILHG ZLWK \RXU UHDVRQV \RX PXVW
                                                    VWLOO UHFHLYH D EULHILQJ ZLWKLQ  GD\V DIWHU \RX ILOH            VWLOO UHFHLYH D EULHILQJ ZLWKLQ  GD\V DIWHU \RX ILOH
                                                    <RX PXVW ILOH D FHUWLILFDWH IURP WKH DSSURYHG                      <RX PXVW ILOH D FHUWLILFDWH IURP WKH DSSURYHG
                                                    DJHQF\ DORQJ ZLWK D FRS\ RI WKH SD\PHQW SODQ \RX                  DJHQF\ DORQJ ZLWK D FRS\ RI WKH SD\PHQW SODQ \RX
                                                    GHYHORSHG LI DQ\ ,I \RX GR QRW GR VR \RXU FDVH                  GHYHORSHG LI DQ\ ,I \RX GR QRW GR VR \RXU FDVH
                                                    PD\ EH GLVPLVVHG                                                  PD\ EH GLVPLVVHG
                                                    $Q\ H[WHQVLRQ RI WKH GD\ GHDGOLQH LV JUDQWHG                    $Q\ H[WHQVLRQ RI WKH GD\ GHDGOLQH LV JUDQWHG
                                                    RQO\ IRU FDXVH DQG LV OLPLWHG WR D PD[LPXP RI                    RQO\ IRU FDXVH DQG LV OLPLWHG WR D PD[LPXP RI 
                                                    GD\V                                                              GD\V

                                                  , DP QRW UHTXLUHG WR UHFHLYH D EULHILQJ DERXW                     , DP QRW UHTXLUHG WR UHFHLYH D EULHILQJ DERXW
                                                    FUHGLW FRXQVHOLQJ EHFDXVH RI                                      FUHGLW FRXQVHOLQJ EHFDXVH RI

                                                     ,QFDSDFLW\      , KDYH D PHQWDO LOOQHVV RU D PHQWDO              ,QFDSDFLW\      , KDYH D PHQWDO LOOQHVV RU D PHQWDO
                                                                       GHILFLHQF\ WKDW PDNHV PH                                           GHILFLHQF\ WKDW PDNHV PH
                                                                       LQFDSDEOH RI UHDOL]LQJ RU PDNLQJ                                   LQFDSDEOH RI UHDOL]LQJ RU PDNLQJ
                                                                       UDWLRQDO GHFLVLRQV DERXW ILQDQFHV                                 UDWLRQDO GHFLVLRQV DERXW ILQDQFHV
                                                     'LVDELOLW\      0\ SK\VLFDO GLVDELOLW\ FDXVHV PH                 'LVDELOLW\      0\ SK\VLFDO GLVDELOLW\ FDXVHV PH
                                                                       WR EH XQDEOH WR SDUWLFLSDWH LQ D                                   WR EH XQDEOH WR SDUWLFLSDWH LQ D
                                                                       EULHILQJ LQ SHUVRQ E\ SKRQH RU                                   EULHILQJ LQ SHUVRQ E\ SKRQH RU
                                                                       WKURXJK WKH LQWHUQHW HYHQ DIWHU ,                                 WKURXJK WKH LQWHUQHW HYHQ DIWHU ,
                                                                       UHDVRQDEO\ WULHG WR GR VR                                         UHDVRQDEO\ WULHG WR GR VR
                                                     $FWLYH GXW\     , DP FXUUHQWO\ RQ DFWLYH PLOLWDU\                $FWLYH GXW\     , DP FXUUHQWO\ RQ DFWLYH PLOLWDU\
                                                                       GXW\ LQ D PLOLWDU\ FRPEDW ]RQH                                    GXW\ LQ D PLOLWDU\ FRPEDW ]RQH
                                                    ,I \RX EHOLHYH \RX DUH QRW UHTXLUHG WR UHFHLYH D                   ,I \RX EHOLHYH \RX DUH QRW UHTXLUHG WR UHFHLYH D
                                                    EULHILQJ DERXW FUHGLW FRXQVHOLQJ \RX PXVW ILOH D                  EULHILQJ DERXW FUHGLW FRXQVHOLQJ \RX PXVW ILOH D
                                                    PRWLRQ IRU ZDLYHU RI FUHGLW FRXQVHOLQJ ZLWK WKH FRXUW             PRWLRQ IRU ZDLYHU RI FUHGLW FRXQVHOLQJ ZLWK WKH FRXUW




      2IILFLDO )RUP                                    9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                         SDJH 
Filed 03/28/19                                     Case 19-21911                                              Doc 1




                                                           &HUWLILFDWH 1XPEHU &$(&&


                                                                          &$(&&




                                &(57,),&$7( 2) &2816(/,1*

            , &(57,)< WKDW RQ 0DUFK   DW  R
FORFN 30 ('7 'L[LH +LOO UHFHLYHG
            IURP  'HEWRUFF ,QF DQ DJHQF\ DSSURYHG SXUVXDQW WR  86& i  WR
            SURYLGH FUHGLW FRXQVHOLQJ LQ WKH (DVWHUQ 'LVWULFW RI &DOLIRUQLD DQ LQGLYLGXDO >RU
            JURXS@ EULHILQJ WKDW FRPSOLHG ZLWK WKH SURYLVLRQV RI  86& ii K DQG 
            $ GHEW UHSD\PHQW SODQ ZDV QRW SUHSDUHG ,I D GHEW UHSD\PHQW SODQ ZDV SUHSDUHG D
            FRS\ RI WKH GHEW UHSD\PHQW SODQ LV DWWDFKHG WR WKLV FHUWLILFDWH
            7KLV FRXQVHOLQJ VHVVLRQ ZDV FRQGXFWHG E\ LQWHUQHW




            'DWH   0DUFK                           %\      V(ULV $SDULFLR


                                                           1DPH (ULV $SDULFLR


                                                           7LWOH   &RXQVHORU




             ,QGLYLGXDOV ZKR ZLVK WR ILOH D EDQNUXSWF\ FDVH XQGHU WLWOH  RI WKH 8QLWHG 6WDWHV %DQNUXSWF\
            &RGH DUH UHTXLUHG WR ILOH ZLWK WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW D FRPSOHWHG FHUWLILFDWH RI
            FRXQVHOLQJ IURP WKH QRQSURILW EXGJHW DQG FUHGLW FRXQVHOLQJ DJHQF\ WKDW SURYLGHG WKH LQGLYLGXDO
            WKH FRXQVHOLQJ VHUYLFHV DQG D FRS\ RI WKH GHEW UHSD\PHQW SODQ LI DQ\ GHYHORSHG WKURXJK WKH
            FUHGLW FRXQVHOLQJ DJHQF\ 6HH  86& ii K DQG E
Filed 03/28/19                                                                Case 19-21911                                                                          Doc 1

    'HEWRU        Dixie                         Hill
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   )LUVW 1DPH    0LGGOH 1DPH             /DVW 1DPH




     3DUW      $QVZHU 7KHVH 4XHVWLRQV IRU 5HSRUWLQJ 3XUSRVHV

                                               D $UH \RXU GHEWV SULPDULO\ FRQVXPHU GHEWV" &RQVXPHU GHEWV DUH GHILQHG LQ  86&  
       :KDW NLQG RI GHEWV GR                     DV³LQFXUUHGE\DQLQGLYLGXDOSULPDULO\IRUDSHUVRQDOIDPLO\RUKRXVHKROGSXUSRVH´
          \RX KDYH"
                                                       1R *R WR OLQH E
                                                    ✔
                                                       <HV *R WR OLQH 
                                               E $UH \RXU GHEWV SULPDULO\ EXVLQHVV GHEWV" %XVLQHVV GHEWV DUH GHEWV WKDW \RX LQFXUUHG WR REWDLQ
                                                    PRQH\ IRU D EXVLQHVV RU LQYHVWPHQW RU WKURXJK WKH RSHUDWLRQ RI WKH EXVLQHVV RU LQYHVWPHQW
                                                       1R *R WR OLQH F
                                                       <HV *R WR OLQH 

                                               F 6WDWH WKH W\SH RI GHEWV \RX RZH WKDW DUH QRW FRQVXPHU GHEWV RU EXVLQHVV GHEWV
                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       $UH \RX ILOLQJ XQGHU
          &KDSWHU "                            1R    , DP QRW ILOLQJ XQGHU &KDSWHU  *R WR OLQH 

          'R \RX HVWLPDWH WKDW DIWHU ✔ <HV , DP ILOLQJ XQGHU &KDSWHU  'R \RX HVWLPDWH WKDW DIWHU DQ\ H[HPSW SURSHUW\ LV H[FOXGHG DQG
          DQ\ H[HPSW SURSHUW\ LV             DGPLQLVWUDWLYH H[SHQVHV DUH SDLG WKDW IXQGV ZLOO EH DYDLODEOH WR GLVWULEXWH WR XQVHFXUHG FUHGLWRUV"
          H[FOXGHG DQG                       ✔ 1R
          DGPLQLVWUDWLYH H[SHQVHV
          DUH SDLG WKDW IXQGV ZLOO EH         <HV
          DYDLODEOH IRU GLVWULEXWLRQ
          WR XQVHFXUHG FUHGLWRUV"

       +RZ PDQ\ FUHGLWRUV GR                ✔ 
                                                                                                                     
          \RX HVWLPDWH WKDW \RX                                                                                
          RZH"                                                                                              0RUH WKDQ 
                                                
       +RZ PXFK GR \RX                      ✔
                                                                                   PLOOLRQ                    ELOOLRQ
          HVWLPDWH \RXU DVVHWV WR                                            PLOOLRQ                   ELOOLRQ
          EH ZRUWK"                                                         PLOOLRQ                  ELOOLRQ
                                                     PLOOLRQ                      PLOOLRQ               0RUH WKDQ  ELOOLRQ
       +RZ PXFK GR \RX                      ✔
                                                                                   PLOOLRQ                    ELOOLRQ
          HVWLPDWH \RXU OLDELOLWLHV                                          PLOOLRQ                   ELOOLRQ
          WR EH"                                                            PLOOLRQ                  ELOOLRQ
                                                     PLOOLRQ                      PLOOLRQ               0RUH WKDQ  ELOOLRQ
    3DUW       6LJQ %HORZ

                                               , KDYH H[DPLQHG WKLV SHWLWLRQ DQG , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH LQIRUPDWLRQ SURYLGHG LV WUXH DQG
    )RU \RX                                    FRUUHFW
                                               ,I , KDYH FKRVHQ WR ILOH XQGHU &KDSWHU  , DP DZDUH WKDW , PD\ SURFHHG LI HOLJLEOH XQGHU &KDSWHU   RU 
                                               RI WLWOH  8QLWHG 6WDWHV &RGH , XQGHUVWDQG WKH UHOLHI DYDLODEOH XQGHU HDFK FKDSWHU DQG , FKRRVH WR SURFHHG
                                               XQGHU &KDSWHU 
                                               ,I QR DWWRUQH\ UHSUHVHQWV PH DQG , GLG QRW SD\ RU DJUHH WR SD\ VRPHRQH ZKR LV QRW DQ DWWRUQH\ WR KHOS PH ILOO RXW
                                               WKLV GRFXPHQW , KDYH REWDLQHG DQG UHDG WKH QRWLFH UHTXLUHG E\  86&  E
                                               , UHTXHVW UHOLHI LQ DFFRUGDQFH ZLWK WKH FKDSWHU RI WLWOH  8QLWHG 6WDWHV &RGH VSHFLILHG LQ WKLV SHWLWLRQ
                                               , XQGHUVWDQG PDNLQJ D IDOVH VWDWHPHQW FRQFHDOLQJ SURSHUW\ RU REWDLQLQJ PRQH\ RU SURSHUW\ E\ IUDXG LQ FRQQHFWLRQ
                                               ZLWK D EDQNUXSWF\ FDVH FDQ UHVXOW LQ ILQHV XS WR  RU LPSULVRQPHQW IRU XS WR  \HDUV RU ERWK
                                                86&     DQG 


                                               8 /s/ Dixie Hill
                                                   ______________________________________________             8_____________________________
                                                   6LJQDWXUH RI 'HEWRU   'L[LH +LOO                             6LJQDWXUH RI 'HEWRU 

                                                               03/28/2019
                                                   ([HFXWHG RQ BBBBBBBBBBBBBBBBB                                  ([HFXWHG RQ BBBBBBBBBBBBBBBBBB
                                                                     00  ''  <<<<                                              00  ''  <<<<


      2IILFLDO )RUP                                   9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                       SDJH 
Filed 03/28/19                                                           Case 19-21911                                                                               Doc 1

    'HEWRU      Dixie                                Hill
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                               &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 )LUVW 1DPH   0LGGOH 1DPH             /DVW 1DPH




                                            , WKH DWWRUQH\ IRU WKH GHEWRUV QDPHG LQ WKLV SHWLWLRQ GHFODUH WKDW , KDYH LQIRUPHG WKH GHEWRUV DERXW HOLJLELOLW\
    )RU \RXU DWWRUQH\ LI \RX DUH           WR SURFHHG XQGHU &KDSWHU    RU  RI WLWOH  8QLWHG 6WDWHV &RGH DQG KDYH H[SODLQHG WKH UHOLHI
    UHSUHVHQWHG E\ RQH                      DYDLODEOH XQGHU HDFK FKDSWHU IRU ZKLFK WKH SHUVRQ LV HOLJLEOH , DOVR FHUWLI\ WKDW , KDYH GHOLYHUHG WR WKH GHEWRUV
                                            WKH QRWLFH UHTXLUHG E\  86&  E DQG LQ D FDVH LQ ZKLFK  E' DSSOLHV FHUWLI\ WKDW , KDYH QR
    ,I \RX DUH QRW UHSUHVHQWHG              NQRZOHGJH DIWHU DQ LQTXLU\ WKDW WKH LQIRUPDWLRQ LQ WKH VFKHGXOHV ILOHG ZLWK WKH SHWLWLRQ LV LQFRUUHFW
    E\ DQ DWWRUQH\ \RX GR QRW
    QHHG WR ILOH WKLV SDJH
                                            8_________________________________
                                             /s/ Mark Shmorgon                                                  'DWH           _________________
                                                                                                                               03/28/2019
                                               6LJQDWXUH RI $WWRUQH\ IRU 'HEWRU  0DUN 6KPRUJRQ                                00  '
                                                                                                                                    ''  <<<<




                                               Mark Shmorgon
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               3ULQWHG QDPH

                                                Law Offices of Mark Shmorgon
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               )LUP QDPH

                                               5015 Madison Ave., Suite A
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               1XPEHU 6WUHHW

                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                               Sacramento
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB CA
                                                                                                      BBBBBBBBBBBB 95841
                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               &LW\                                                   6WDWH        =,3 &RGH




                                                              (916) 640-7599
                                               &RQWDFW SKRQH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             (PDLO DGGUHVV    shmorgonlaw@gmail.com
                                                                                                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                               255939
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB CA
                                                                                                      BBBBBBBBBBBB
                                               %DU QXPEHU                                             6WDWH




      2IILFLDO )RUP                                9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                       SDJH 
Filed 03/28/19                                                             Case 19-21911                                                                                  Doc 1
      Fill in this information to identify your case:                                                       Check one box only as directed in this form and in
                                                                                                            Form 122A-1Supp:
     Debtor 1           Dixie                                        Hill
                       __________________________________________________________________
                         First Name             Middle Name                Last Name
                                                                                                            ✔
                                                                                                               1. There is no presumption of abuse.
     Debtor 2            ________________________________________________________________
     (Spouse, if filing) First Name             Middle Name                Last Name                           2. The calculation to determine if a presumption of
                                                                                                                   abuse applies will be made under &KDSWHU 
     United States Bankruptcy Court for the: Eastern District
                                             __________       of California
                                                          District of __________                                   0HDQV 7HVW &DOFXODWLRQ (Official Form 122A–2).
     Case number         ___________________________________________                                           3. The Means Test does not apply now because of
      (If known)                                                                                                   qualified military service but it could apply later.


                                                                                                             Check if this is an amended filing

    2IILFLDO)RUP 122AɅ1
    &KDSWHU  6WDWHPHQW RI <RXU &XUUHQW 0RQWKO\ ,QFRPH                                                                                                             12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
    space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
    additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
    do not have primarily consumer debts or because of qualifying military service, complete and file 6WDWHPHQW RI ([HPSWLRQ IURP 3UHVXPSWLRQ RI
    $EXVH 8QGHU  E (Official Form 122A-1Supp) with this form.

     3DUW          &DOFXODWH <RXU &XUUHQW 0RQWKO\ ,QFRPH

     1. What is your marital and filing status? Check one only.
           Not married. Fill out Column A, lines 2-11.
          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
          ✔
           Married and your spouse is NOT filing with you. You and your spouse are:
             Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
            ✔ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
            
                      under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                      spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
          Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
          bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
          August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
          Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
          income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                            &ROXPQ $             &ROXPQ %
                                                                                                            Debtor 1             Debtor 2 or
                                                                                                                                 non-filing spouse

     2. Your gross wages, salary, tips, bonuses, overtime, and commissions
        (before all payroll deductions).                                                                      0.00
                                                                                                             $_________            $__________

     3. Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                              0.00
                                                                                                             $_________            $__________
        Column B is filled in.
     4. All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not
        filled in. Do not include payments you listed on line 3.                                              0.00
                                                                                                             $_________            $__________

     5. Net income from operating a business, profession,
                                                                        Debtor 1       Debtor 2
        or farm
        Gross receipts (before all deductions)                             $______         $______
          Ordinary and necessary operating expenses                    –   $______     –   $______
                                                                                                     Copy
          Net monthly income from a business, profession, or farm          $______         $______ hereÎ      0.00
                                                                                                             $_________            $__________

     6. Net income from rental and other real property                  Debtor 1       Debtor 2
        Gross receipts (before all deductions)                             $______         $______
          Ordinary and necessary operating expenses                    –   $______     –   $______
                                                                                                     Copy
          Net monthly income from rental or other real property            $______         $______ hereÎ      0.00
                                                                                                             $_________            $__________
     7. Interest, dividends, and royalties                                                                    0.00
                                                                                                             $_________            $__________



    Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                       page 1
Filed 03/28/19                                                                                 Case 19-21911                                                                                           Doc 1

    Debtor 1           Dixie                         Hill
                       _______________________________________________________                                                   Case number (LI NQRZQ)_____________________________________
                       First Name          Middle Name                Last Name



                                                                                                                                    &ROXPQ $                    &ROXPQ %
                                                                                                                                    Debtor 1                    Debtor 2 or
                                                                                                                                                                non-filing spouse

        8. Unemployment compensation                                                                                                    0.00
                                                                                                                                      $__________                  $___________
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here: ............................... Ð
               For you .................................................................................. $______________
               For your spouse................................................................... $______________

        9. Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                                                       830.68
                                                                                                                                      $__________                 $___________
        10. Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments received
            as a victim of a war crime, a crime against humanity, or international or domestic
            terrorism. If necessary, list other sources on a separate page and put the total below.

            ______________________________________                                                                                      0.00
                                                                                                                                      $_________                  $___________
            ______________________________________                                                                                      0.00
                                                                                                                                      $_________                  $___________
            Total amounts from separate pages, if any.                                                                             + $_________
                                                                                                                                      0.00                     + $___________
        11. Calculate your total current monthly income. Add lines 2 through 10 for each
            column. Then add the total for Column A to the total for Column B.                                                         830.68
                                                                                                                                      $_________
                                                                                                                                                           +          -N/A-
                                                                                                                                                                  $___________
                                                                                                                                                                                      =      830.68
                                                                                                                                                                                          $__________
                                                                                                                                                                                          Total current
                                                                                                                                                                                          monthly income

        3DUW        'HWHUPLQH :KHWKHU WKH 0HDQV 7HVW $SSOLHV WR <RX

        12. Calculate your current monthly income for the year. Follow these steps:
           12a.     Copy your total current monthly income from line 11. .................................................................................. Copy line 11 hereÎ            830.68
                                                                                                                                                                                      $__________

                    Multiply by 12 (the number of months in a year).                                                                                                                  x 12
           12b.     The result is your annual income for this part of the form.                                                                                                12b.     9,968.16
                                                                                                                                                                                      $__________

        13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                              California

           Fill in the number of people in your household.                                   1

           Fill in the median family income for your state and size of household. ............................................................................................. 13.    56,580.00
                                                                                                                                                                                      $__________
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk’s office.
        14. How do the lines compare?

                ■ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, 7KHUH LV QR SUHVXPSWLRQ RI DEXVH
           14a. 
                       Go to Part 3.

           14b.  Line 12b is more than line 13. On the top of page 1, check box 2, 7KH SUHVXPSWLRQ RI DEXVH LV GHWHUPLQHG E\ )RUP $.
                        Go to Part 3 and fill out Form 122A–

        3DUW         6LJQ %HORZ

                      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                      8 /s/ Dixie Hill
                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      8 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           Signature of Debtor 1 - 'L[LH +LOO                                                                 Signature of Debtor 2

                                03/28/2019
                           Date BBBBBBBBBBBBBBBBB                                                                             Date BBBBBBBBBBBBBBBBB
                                MM / DD / YYYY                                                                                     MM / DD / YYYY

                           If you checked line 14a, do NOT fill out or file Form 122A–2.
                           If you checked line 14b, fill out Form 122A–2 and file it with this form.
    Ă

    2IILFLDO)RUP$                                         Chapter 7 Statement of Your Current Monthly Income                                                                         page 2
Filed 03/28/19                                                                            Case 19-21911                                                                                              Doc 1


      Fill in this information to identify your case:

      Debtor 1           Dixie                                        Hill
                        __________________________________________________________________
                          First Name                      Middle Name                      Last Name

      Debtor 2            ________________________________________________________________
      (Spouse, if filing) First Name                      Middle Name                      Last Name


                                              __________
      United States Bankruptcy Court for the: Eastern District       of __________
                                                               of California
                                                            District

      Case number         ___________________________________________                                                                                                             Check if this is an
                          (If known)                                                                                                                                                amended filing



    2IILFLDO)RUP 106Sum
    6XPPDU\ RI <RXU $VVHWV DQG /LDELOLWLHV DQG &HUWDLQ 6WDWLVWLFDO ,QIRUPDWLRQ                                                                                                                  12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new 6XPPDU\ and check the box at the top of this page.


     3DUW         6XPPDUL]H <RXU $VVHWV


                                                                                                                                                                             Your assets
                                                                                                                                                                             Value of what you own
     1. 6FKHGXOH $% 3URSHUW\ (Official Form 106A/B)
         1a. Copy line 55, Total real estate, from 6FKHGXOH $% ..........................................................................................................
                                                                                                                                                                                              0.00
                                                                                                                                                                                 $ ________________



        1b. Copy line 62, Total personal property, from 6FKHGXOH $% ...............................................................................................                    32,430.09
                                                                                                                                                                                 $ ________________


        1c. Copy line 63, Total of all property on 6FKHGXOH $% .........................................................................................................
                                                                                                                                                                                        32,430.09
                                                                                                                                                                                 $ ________________



     3DUW         6XPPDUL]H <RXU /LDELOLWLHV



                                                                                                                                                                             Your liabilities
                                                                                                                                                                             Amount you owe
     2. 6FKHGXOH ' &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\ (Official Form 106D)
         2a. Copy the total you listed in Column A, $PRXQW RI FODLP at the bottom of the last page of Part 1 of 6FKHGXOH ' ............
                                                                                                                                                                                              0.00
                                                                                                                                                                                 $ ________________


     3. 6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV (Official Form 106E/F)
                                                                                                                                                                                              0.00
                                                                                                                                                                                 $ ________________
         3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of 6FKHGXOH () ............................................

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of 6FKHGXOH () .......................................
                                                                                                                                                                             +          10,922.59
                                                                                                                                                                                 $ ________________


                                                                                                                                            Your total liabilities                      10,922.59
                                                                                                                                                                                 $ ________________



     3DUW         6XPPDUL]H <RXU ,QFRPH DQG ([SHQVHV


     4. 6FKHGXOH , <RXU ,QFRPH (Official Form 106I)
        Copy your combined monthly income from line 12 of 6FKHGXOH , ..........................................................................................                          2,321.68
                                                                                                                                                                                 $ ________________


     5. 6FKHGXOH - <RXU ([SHQVHV (Official Form 106J)
        Copy your monthly expenses from line 22c of 6FKHGXOH - ....................................................................................................                      2,317.00
                                                                                                                                                                                 $ ________________




    Official Form 106Sum                                  Summary of Your Assets and Liabilities and Certain Statistical Information                                                  page 1 of 2
Filed 03/28/19                                                             Case 19-21911                                                                          Doc 1
     Debtor 1         Dixie                         Hill
                      _______________________________________________________                           Case number (LI NQRZQ)_____________________________________
                      First Name     Middle Name        Last Name




     3DUW         $QVZHU 7KHVH 4XHVWLRQV IRU $GPLQLVWUDWLYH DQG 6WDWLVWLFDO 5HFRUGV

     6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         ✔ Yes
         

     7. What kind of debt do you have?

         ✔ Your debts are primarily consumer debts. &RQVXPHU GHEWV are those “incurred by an individual primarily for a personal,
         
                family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                this form to the court with your other schedules.



     8. From the 6WDWHPHQW RI <RXU &XUUHQW 0RQWKO\ ,QFRPH: Copy your total current monthly income from Official
         Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                         830.68
                                                                                                                                            $ _________________




     9. Copy the following special categories of claims from Part 4, line 6 of 6FKHGXOH ():



                                                                                                                 Total claim


          From Part 4 on 6FKHGXOH (), copy the following:


         9a. Domestic support obligations (Copy line 6a.)                                                                         0.00
                                                                                                                 $_____________________



         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                0.00
                                                                                                                 $_____________________


         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                      0.00
                                                                                                                 $_____________________



         9d. Student loans. (Copy line 6f.)                                                                                    673.00
                                                                                                                 $_____________________


         9e. Obligations arising out of a separation agreement or divorce that you did not report as                              0.00
                                                                                                                 $_____________________
             priority claims. (Copy line 6g.)

         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +                    0.00
                                                                                                                 $_____________________



         9g. Total. Add lines 9a through 9f.                                                                                   673.00
                                                                                                                 $_____________________




  Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                          page 2 of 2
Filed 03/28/19                                                               Case 19-21911                                                                         Doc 1

    Fill in this information to identify your case and this filing:


    Debtor 1           Dixie                                        Hill
                      __________________________________________________________________
                        First Name               Middle Name                Last Name

    Debtor 2            ________________________________________________________________
    (Spouse, if filing) First Name               Middle Name                Last Name


    United States Bankruptcy Court for the: Eastern District
                                            __________       of California
                                                          District of ___________

    Case number         ___________________________________________
                                                                                                                                             Check if this is an
                                                                                                                                                 amended filing

    2IILFLDO)RUP 106A/B
    6FKHGXOH $% 3URSHUW\                                                                                                                                  12/15

    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.

    3DUW         'HVFULEH (DFK 5HVLGHQFH %XLOGLQJ /DQG RU 2WKHU 5HDO (VWDWH <RX 2ZQ RU +DYH DQ ,QWHUHVW ,Q

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        ✔
            No. Go to Part 2.
            Yes. Where is the property?
                                                                     What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                         Single-family home                           the amount of any secured claims on 6FKHGXOH '
                                                                                                                       &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
          1.1. _________________________________________
               Street address, if available, or other description
                                                                         Duplex or multi-unit building
                                                                         Condominium or cooperative                   Current value of the     Current value of the
                                                                         Manufactured or mobile home                  entire property?         portion you own?
                 _________________________________________
                                                                         Land                                         $________________        $_______________
                                                                         Investment property
                 _________________________________________
                 City                    State   ZIP Code
                                                                         Timeshare                                    Describe the nature of your ownership
                                                                                                                       interest (such as fee simple, tenancy by
                                                                         Other __________________________________
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                                                                       __________________________________________
                                                                     
                                                                      Debtor 1 only
                 _________________________________________
                 County                                              
                                                                      Debtor 2 only
                                                                     
                                                                      Debtor 1 and Debtor 2 only                        Check if this is community property
                                                                                                                           (see instructions)
                                                                     
                                                                      $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _______________________________
        If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                        Single-family home                            the amount of any secured claims on 6FKHGXOH '
                                                                                                                       &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
          1.2. ________________________________________
               Street address, if available, or other description
                                                                        Duplex or multi-unit building
                                                                       Condominium or cooperative                     Current value of the     Current value of the
                                                                        Manufactured or mobile home                   entire property?         portion you own?
                 ________________________________________
                                                                        Land                                          $________________        $_________________
                                                                        Investment property
                 ________________________________________
                                                                        Timeshare
                                                                                                                       Describe the nature of your ownership
                 City                    State   ZIP Code                                                              interest (such as fee simple, tenancy by
                                                                        Other __________________________________      the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.    __________________________________________

                                                                    
                                                                     Debtor 1 only
                 ________________________________________
                 County                                             
                                                                     Debtor 2 only
                                                                    
                                                                     Debtor 1 and Debtor 2 only                         Check if this is community property
                                                                    
                                                                     At least one of the debtors and another               (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _______________________________


    Official Form 106A/B                                            Schedule A/B: Property                                                              page 1
Filed 03/28/19                                                                Case 19-21911                                                                              Doc 1
    Debtor 1       Dixie                         Hill
                   _______________________________________________________                                Case number (LI NQRZQ)_____________________________________
                   First Name       Middle Name          Last Name




                                                                     What is the property? Check all that apply.             Do not deduct secured claims or exemptions. Put
                                                                        Single-family home                                  the amount of any secured claims on 6FKHGXOH '
        1.3. ________________________________________                                                                        &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
             Street address, if available, or other description         Duplex or multi-unit building
                                                                        Condominium or cooperative                          Current value of the      Current value of the
                                                                                                                             entire property?          portion you own?
               ________________________________________                 Manufactured or mobile home
                                                                        Land                                                $________________         $_________________

               ________________________________________
                                                                        Investment property
               City                    State   ZIP Code                 Timeshare                                           Describe the nature of your ownership
                                                                                                                             interest (such as fee simple, tenancy by
                                                                        Other __________________________________            the entireties, or a life estate), if known.
                                                                                                                            __________________________________________
                                                                     Who has an interest in the property? Check one.
               ________________________________________              
                                                                      Debtor 1 only
               County
                                                                     
                                                                      Debtor 2 only
                                                                     
                                                                      Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                                                                                 (see instructions)
                                                                     
                                                                      At least one of the debtors and another

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _______________________________


    2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                             0.00
                                                                                                                                                       $_________________
       you have attached for Part 1. Write that number here. ......................................................................................Î




    3DUW      'HVFULEH <RXU 9HKLFOHV


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
    you own that someone else drives. If you lease a vehicle, also report it on 6FKHGXOH * ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       No
       ✔ Yes
       

       3.1.    Make:                       Kia
                                          ______________             Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                     ✔ Debtor 1 only                                         the amount of any secured claims on 6FKHGXOH '
               Model:                      Soul
                                          ______________
                                                                                                                           &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                           2014                      Debtor 2 only
               Year:                      ____________                                                                       Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only
                                    37,700
               Approximate mileage: ____________                                                                             entire property?          portion you own?
                                                                     At least one of the debtors and another
               Other information:
                                                                                                                                    10,000.00
                                                                                                                             $________________                10,000.00
                                                                                                                                                       $________________
               2014 Kia Soul Wagon 4D / Clean                         Check if this is community property (see
               Title / 37,700 Miles / Good Condition                     instructions)



       If you own or have more than one, describe here:

               Make:                      ______________             Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
       3.2.
                                                                                                                             the amount of any secured claims on 6FKHGXOH '
               Model:                     ______________
                                                                     
                                                                      Debtor 1 only                                          &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                                                     
                                                                      Debtor 2 only
               Year:                      ____________                                                                       Current value of the      Current value of the
                                                                     
                                                                      Debtor 1 and Debtor 2 only
                                                                                                                             entire property?          portion you own?
               Approximate mileage: ____________                     
                                                                      $W OHDVH RQH RI WKH GHEWRUV DQG DQRWKHU
               Other information:
                                                                      Check if this is community property (see              $________________         $________________
                                                                         instructions)




    2IILFLDO)RUP$%                                             Schedule A/B: Property                                                                   page 2
Filed 03/28/19                                                                              Case 19-21911                                                                                                 Doc 1
    Debtor 1          Dixie                         Hill
                      _______________________________________________________                                                     Case number (LI NQRZQ)_____________________________________
                      First Name         Middle Name                Last Name




               Make:                            ______________                  Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
       3.3.
                                                                                                                                                          the amount of any secured claims on 6FKHGXOH '
               Model:                           ______________
                                                                                
                                                                                 Debtor 1 only                                                            &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                                                                
                                                                                 Debtor 2 only
               Year:                            ____________                                                                                              Current value of the            Current value of the
                                                                                
                                                                                 Debtor 1 and Debtor 2 only
               Approximate mileage: ____________                                                                                                          entire property?                portion you own?
                                                                                
                                                                                 At least one of the debtors and another
               Other information:
                                                                                  Check if this is community property (see                               $________________               $________________
                                                                                     instructions)


               Make:                            ______________                  Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
       3.4.
                                                                                                                                                          the amount of any secured claims on 6FKHGXOH '
               Model:                           ______________
                                                                                
                                                                                 Debtor 1 only                                                            &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                                                                
                                                                                 Debtor 2 only
               Year:                            ____________                                                                                              Current value of the            Current value of the
                                                                                
                                                                                 Debtor 1 and Debtor 2 only
               Approximate mileage: ____________                                                                                                          entire property?                portion you own?
                                                                                
                                                                                 At least one of the debtors and another
               Other information:
                                                                                  Check if this is community property (see                               $________________               $________________
                                                                                     instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       ([DPSOHV Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ✔ No
       
        Yes

               Make:        ____________________                                Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
       4.1.
                                                                                                                                                          the amount of any secured claims on 6FKHGXOH '
               Model: ____________________                                      
                                                                                 Debtor 1 only                                                            &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                                                                
                                                                                 Debtor 2 only
               Year:        ____________
                                                                                
                                                                                 Debtor 1 and Debtor 2 only                                               Current value of the            Current value of the
               Other information:                                               
                                                                                 At least one of the debtors and another                                  entire property?                portion you own?

                                                                                 Check if this is community property (see                                $________________               $________________
                                                                                     instructions)



       If you own or have more than one, list here:

               Make:        ____________________                                Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
       4.2.
                                                                                                                                                          the amount of any secured claims on 6FKHGXOH '
               Model: ____________________                                      
                                                                                 Debtor 1 only                                                            &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\
                                                                                
                                                                                 Debtor 2 only
               Year:        ____________                                                                                                                  Current value of the            Current value of the
                                                                                
                                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                          entire property?                portion you own?
               Other information:                                               
                                                                                 At least one of the debtors and another

                                                                                                                                                          $________________               $________________
                                                                                 Check if this is community property (see
                                                                                     instructions)




    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                                                          10,000.00
                                                                                                                                                                                         $_________________
       you have attached for Part 2. Write that number here ........................................................................................................................ Î




    2IILFLDO)RUP$%                                                         Schedule A/B: Property                                                                                         page 3
Filed 03/28/19                                                                                      Case 19-21911                                                                                                          Doc 1
    Debtor 1            Dixie                         Hill
                        _______________________________________________________                                                                Case number (LI NQRZQ)_____________________________________
                        First Name           Middle Name                  Last Name




    3DUW        'HVFULEH <RXU 3HUVRQDO DQG +RXVHKROG ,WHPV

                                                                                                                                                                                                   Current value of the
    Do you own or have any legal or equitable interest in any of the following items?                                                                                                              portion you own?
                                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                                   or exemptions.

    6. Household goods and furnishings
       ([DPSOHV: Major appliances, furniture, linens, china, kitchenware
           No
       ✔
           Yes. Describe. ........          Household Goods                                                                                                                                                   2,000.00
                                                                                                                                                                                                    $___________________

    7. Electronics
       ([DPSOHV Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
           No
       ✔
           Yes. Describe. .........         Electronics                                                                                                                                                         500.00
                                                                                                                                                                                                    $___________________

    8. Collectibles of value
       ([DPSOHV Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
        No
       ✔ Yes. Describe. ......... Books and Pictures
                                                                                                                                                                                                                250.00
                                                                                                                                                                                                    $___________________

    9. Equipment for sports and hobbies
       ([DPSOHV Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
           No
       ✔
           Yes. Describe. .........         Sports and Hobby Equipment                                                                                                                                          150.00
                                                                                                                                                                                                    $___________________

    10. Firearms
       ([DPSOHV Pistols, rifles, shotguns, ammunition, and related equipment
       ✔
         No
         Yes. Describe. ..........                                                                                                                                                                                0.00
                                                                                                                                                                                                    $___________________

    11. Clothes
       ([DPSOHV Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
       ✔
           Yes. Describe. ..........        Wearing Apparel                                                                                                                                                     750.00
                                                                                                                                                                                                    $___________________


    12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
           No
       ✔
           Yes. Describe. ..........                                                                                                                                                                          1,000.00
                                                                                                                                                                                                    $___________________
                                             Jewelry
    13. Non-farm animals
       ([DPSOHV Dogs, cats, birds, horses

           No
       ✔
           Yes. Describe. ..........                                                                                                                                                                            350.00
                                                                                                                                                                                                    $___________________
                                             Yorkie
    14. Any other personal and household items you did not already list, including any health aids you did not list

       ✔
           No
           Yes. Give specific                                                                                                                                                                                     0.00
                                                                                                                                                                                                    $___________________
            information. ..............

    15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                               5,000.00
                                                                                                                                                                                                    $______________________
       for Part 3. Write that number here .................................................................................................................................................... Î



    2IILFLDO)RUP$%                                                                 Schedule A/B: Property                                                                                                 page 4
Filed 03/28/19                                                                                                Case 19-21911                                                                                                                 Doc 1
    Debtor 1            Dixie                         Hill
                        _______________________________________________________                                                                               Case number (LI NQRZQ)_____________________________________
                        First Name             Middle Name                      Last Name




    3DUW       'HVFULEH <RXU )LQDQFLDO $VVHWV

    Do you own or have any legal or equitable interest in any of the following?                                                                                                                                     Current value of the
                                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                                    or exemptions.


    16. Cash
       ([DPSOHV Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

         No
     ✔
         Yes ................................................................................................................................................................    Cash: .......................                 10.00
                                                                                                                                                                                                                     $__________________



    17. Deposits of money
       ([DPSOHV Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.
          No
       ✔
          Yes .....................                                                               Institution name:


                                                17.1. Checking account:                            Safe Credit Union Checking Account....8692(09)
                                                                                                   _________________________________________________________                                                                      89.87
                                                                                                                                                                                                                     $__________________

                                                17.2. Checking account:                            _________________________________________________________                                                         $__________________

                                                17.3. Savings account:                             Safe Credit Union Savings Account....8692(00)
                                                                                                   _________________________________________________________                                                                       0.00
                                                                                                                                                                                                                     $__________________

                                                17.4. Savings account:                             _________________________________________________________                                                         $__________________

                                                17.5. Certificates of deposit:                     _________________________________________________________                                                         $__________________

                                                17.6. Other financial account:                     _________________________________________________________                                                         $__________________

                                                17.7. Other financial account:                     _________________________________________________________                                                         $__________________

                                                17.8. Other financial account:                     _________________________________________________________                                                         $__________________

                                                17.9. Other financial account:                     _________________________________________________________                                                         $__________________




    18. Bonds, mutual funds, or publicly traded stocks
      ([DPSOHV Bond funds, investment accounts with brokerage firms, money market accounts
     ✔
         No
         Yes .................                Institution or issuer name:

                                                _________________________________________________________________________________________                                                                            $__________________
                                                _________________________________________________________________________________________                                                                            $__________________
                                                _________________________________________________________________________________________                                                                            $__________________




    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture
       ✔ No
                                               Name of entity:                                                                                                                     % of ownership:
       
         Yes. Give specific                     _____________________________________________________________________                                                               ___________%                     $__________________
           information about
           them.........................        _____________________________________________________________________                                                               ___________%                     $__________________
                                                _____________________________________________________________________                                                               ___________%                     $__________________




    2IILFLDO)RUP$%                                                                         Schedule A/B: Property                                                                                                          page 5
Filed 03/28/19                                                                         Case 19-21911                                                                   Doc 1
    Debtor 1           Dixie                         Hill
                       _______________________________________________________                               Case number (LI NQRZQ)_____________________________________
                       First Name           Middle Name            Last Name




    20. Government and corporate bonds and other negotiable and non-negotiable instruments
       1HJRWLDEOH LQVWUXPHQWV include personal checks, cashiers’ checks, promissory notes, and money orders.
       1RQQHJRWLDEOH LQVWUXPHQWV are those you cannot transfer to someone by signing or delivering them.

     ✔ No
    
     
       Yes. Give specific                   Issuer name:
           information about
           them.......................      ______________________________________________________________________________________               $__________________
                                            ______________________________________________________________________________________
                                                                                                                                                 $__________________
                                            ______________________________________________________________________________________
                                                                                                                                                 $__________________


    21. Retirement or pension accounts
       ([DPSOHV Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔
          No
          Yes. List each
           account separately.              Type of account:          Institution name:

                                            401(k) or similar plan:   ___________________________________________________________________        $__________________

                                            Pension plan:             ___________________________________________________________________        $__________________

                                            IRA:                      ___________________________________________________________________        $__________________

                                            Retirement account:       ___________________________________________________________________        $__________________

                                            Keogh:                    ___________________________________________________________________        $__________________

                                            Additional account:       ___________________________________________________________________        $__________________

                                            Additional account:       ___________________________________________________________________        $__________________



    22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       ([DPSOHV Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

       ✔
          No
          Yes ..........................                         Institution name or individual:

                                            Electric:             ______________________________________________________________________         $___________________
                                            Gas:                  ______________________________________________________________________         $___________________
                                            Heating oil:          ______________________________________________________________________
                                                                                                                                                 $___________________
                                            Security deposit on rental unit: _____________________________________________________________
                                                                                                                                                 $___________________
                                            Prepaid rent:         ______________________________________________________________________
                                                                                                                                                 $___________________
                                            Telephone:            ______________________________________________________________________
                                                                                                                                                 $___________________
                                            Water:                ______________________________________________________________________
                                                                                                                                                 $___________________
                                            Rented furniture:     ______________________________________________________________________
                                                                                                                                                 $___________________
                                            Other:                ______________________________________________________________________
                                                                                                                                                 $___________________


    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔
          No
          Yes ..........................   Issuer name and description:
                                             _______________________________________________________________________________________             $__________________
                                            _______________________________________________________________________________________              $__________________
                                            _______________________________________________________________________________________              $__________________


    2IILFLDO)RUP$%                                                       Schedule A/B: Property                                                        page 6
Filed 03/28/19                                                                       Case 19-21911                                                                                 Doc 1
    Debtor 1          Dixie                         Hill
                      _______________________________________________________                                     Case number (LI NQRZQ)_____________________________________
                      First Name            Middle Name            Last Name




    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔
          No
          Yes ....................................   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                      ____________________________________________________________________________________                 $_________________
                                                      ____________________________________________________________________________________                 $_________________
                                                      ____________________________________________________________________________________                 $_________________


    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
       exercisable for your benefit
       ✔
          No
          Yes. Give specific
           information about them. ...                                                                                                                     $__________________


    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       ([DPSOHV: Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔
          No
          Yes. Give specific
           information about them. ...                                                                                                                     $__________________


    27. Licenses, franchises, and other general intangibles
       ([DPSOHV: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       ✔
          No
          Yes. Give specific
           information about them. ...                                                                                                                     $__________________


    Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

    28. Tax refunds owed to you
       ✔
          No
          Yes. Give specific information                                                                                        Federal:              $_________________
                about them, including whether
                you already filed the returns                                                                                    State:                $_________________
                and the tax years. .......................
                                                                                                                                 Local:                $_________________


    29. Family support
       ([DPSOHV Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       ✔
          No
          Yes. Give specific information. .............
                                                                                                                                Alimony:                   $________________
                                                                                                                                Maintenance:               $________________
                                                                                                                                Support:                   $________________
                                                                                                                                Divorce settlement:        $________________
                                                                                                                                Property settlement:       $________________

    30. Other amounts someone owes you
       ([DPSOHV Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                 Social Security benefits; unpaid loans you made to someone else
       ✔
          No
          Yes. Give specific information. ..............
                                                                                                                                                           $______________________



    2IILFLDO)RUP$%                                                       Schedule A/B: Property                                                                page 7
Filed 03/28/19                                                                                      Case 19-21911                                                                                                           Doc 1
    Debtor 1            Dixie                         Hill
                        _______________________________________________________                                                                Case number (LI NQRZQ)_____________________________________
                        First Name           Middle Name                  Last Name




    31. Interests in insurance policies
       ([DPSOHV Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔
           No
           Yes. Name the insurance company             Company name:                                                                             Beneficiary:                                       Surrender or refund value:
                 of each policy and list its value. ...
                                                                        ___________________________________________ ____________________________                                                     $__________________
                                                                        ___________________________________________ ____________________________                                                     $__________________
                                                                        ___________________________________________ ____________________________                                                     $__________________

    32. Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
       ✔
           No
           Yes. Give specific information. .............
                                                                                                                                                                                                     $_____________________


    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       ([DPSOHV Accidents, employment disputes, insurance claims, or rights to sue
       ✔
           No
           Yes. Describe each claim. ....................
                                                                                                                                                                                                     $______________________

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims
       ✔
           No
           Yes. Describe each claim. ....................
                                                                                                                                                                                                     $_____________________




    35. Any financial assets you did not already list

           No
       ✔
           Yes. Give specific information............                 Non-Filing Spouse's 50% of Real Estate Sale                                                                                             17,330.22
                                                                                                                                                                                                     $_____________________


    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here .................................................................................................................................................... Î               17,430.09
                                                                                                                                                                                                     $_____________________




    3DUW          'HVFULEH $Q\ %XVLQHVV5HODWHG 3URSHUW\ <RX 2ZQ RU +DYH DQ ,QWHUHVW ,Q /LVW DQ\ UHDO HVWDWH LQ 3DUW 

    37. Do you own or have any legal or equitable interest in any business-related property?
       ✔
           No. Go to Part 6.
           Yes. Go to line 38.
                                                                                                                                                                                                   Current value of the
                                                                                                                                                                                                   portion you own?
                                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                                   or exemptions.

    38. Accounts receivable or commissions you already earned

     ✔
          No
           Yes. Describe .......
                                                                                                                                                                                                   $_____________________

    39. Office equipment, furnishings, and supplies
        ([DPSOHV Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
       ✔
           No
           Yes. Describe .......                                                                                                                                                                  $_____________________



    2IILFLDO)RUP$%                                                                 Schedule A/B: Property                                                                                                 page 8
Filed 03/28/19                                                                                      Case 19-21911                                                                                                          Doc 1
    Debtor 1            Dixie                         Hill
                        _______________________________________________________                                                                Case number (LI NQRZQ)_____________________________________
                        First Name            Middle Name                 Last Name




    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       
        Yes. Describe .......                                                                                                                                                                     $_____________________


    41. Inventory
       ✔ No
       
        Yes. Describe .......                                                                                                                                                                     $_____________________


    42. Interests in partnerships or joint ventures
       ✔ No
       
        Yes. Describe .......               Name of entity:                                                                                                           % of ownership:
                                             ______________________________________________________________________                                                    ________%                   $_____________________
                                             ______________________________________________________________________                                                    ________%                   $_____________________
                                             ______________________________________________________________________                                                    ________%                   $_____________________


    43. Customer lists, mailing lists, or other compilations
     ✔ No
     
     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
             No
             Yes. Describe. .......
                                                                                                                                                                                                    $____________________


    44. Any business-related property you did not already list
       ✔ No
       
        Yes. Give specific                  ______________________________________________________________________________________                                                                 $____________________
            information .........
                                             ______________________________________________________________________________________                                                                 $____________________
                                            ______________________________________________________________________________________                                                                 $____________________
                                            ______________________________________________________________________________________                                                                 $____________________
                                            ______________________________________________________________________________________                                                                 $____________________

                                             ______________________________________________________________________________________                                                                 $____________________

    45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                                                  0.00
                                                                                                                                                                                                    $____________________
       for Part 5. Write that number here .................................................................................................................................................... Î




    3DUW          'HVFULEH $Q\ )DUP DQG &RPPHUFLDO )LVKLQJ5HODWHG 3URSHUW\ <RX 2ZQ RU +DYH DQ ,QWHUHVW ,Q
                    If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔ No. Go to Part 7.
       
        Yes. Go to line 47.
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                   portion you own?
                                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                                   or exemptions.
    47. Farm animals
       ([DPSOHV: Livestock, poultry, farm-raised fish
           No
           Yes ..........................

                                                                                                                                                                                                     $___________________



    2IILFLDO)RUP$%                                                                 Schedule A/B: Property                                                                                                 page 9
Filed 03/28/19                                                                                            Case 19-21911                                                                                                          Doc 1
     Debtor 1              Dixie                         Hill
                           _______________________________________________________                                                                   Case number (LI NQRZQ)_____________________________________
                           First Name           Middle Name                   Last Name




    48. Crops—either growing or harvested

              No
              Yes. Give specific
               information. ............                                                                                                                                                                      $___________________

    49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
              No
              Yes ..........................
                                                                                                                                                                                                              $___________________

    50. Farm and fishing supplies, chemicals, and feed

              No
              Yes ..........................
                                                                                                                                                                                                              $___________________

    51. Any farm- and commercial fishing-related property you did not already list
             No
              Yes. Give specific
               information. ............                                                                                                                                                                      $___________________

    52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                           0.00
                                                                                                                                                                                                              $___________________
         for Part 6. Write that number here .................................................................................................................................................... Î



    3DUW             'HVFULEH $OO 3URSHUW\ <RX 2ZQ RU +DYH DQ ,QWHUHVW LQ 7KDW <RX 'LG 1RW /LVW $ERYH

    53. Do you have other property of any kind you did not already list?
        ([DPSOHV Season tickets, country club membership

         ✔
              No
                                                                                                                                                                                                               $________________
              Yes. Give specific
               information. ............                                                                                                                                                                        $________________
                                                                                                                                                                                                                $________________


    54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. Î
                                                                                                                                                                                                                            0.00
                                                                                                                                                                                                                $________________




    3DUW             /LVW WKH 7RWDOV RI (DFK 3DUW RI WKLV )RUP


    55. Part 1: Total real estate, line 2 .............................................................................................................................................................. Î
                                                                                                                                                                                                                          0.00
                                                                                                                                                                                                              $________________

    56. Part 2: Total vehicles, line 5
                                                                                                                             10,000.00
                                                                                                                      $________________

    57. Part 3: Total personal and household items, line 15                                                                   5,000.00
                                                                                                                      $________________

    58. Part 4: Total financial assets, line 36                                                                              17,430.09
                                                                                                                      $________________

    59. Part 5: Total business-related property, line 45                                                                          0.00
                                                                                                                      $________________

    60. Part 6: Total farm- and fishing-related property, line 52                                                                 0.00
                                                                                                                      $________________

    61. Part 7: Total other property not listed, line 54                                                           $________________
                                                                                                                                0.00

    62. Total personal property. Add lines 56 through 61. ....................                                               32,430.09 Copy personal property total Î
                                                                                                                      $________________                                                                       $_________________
                                                                                                                                                                                                                      32,430.09


    63. Total of all property on Schedule A/B. Add line 55 + line 62. .........................................................................................                                                       32,430.09
                                                                                                                                                                                                              $_________________



     2IILFLDO)RUP$%                                                                     Schedule A/B: Property                                                                                                   page 10
Filed 03/28/19                                                              Case 19-21911                                                                             Doc 1

     Fill in this information to identify your case:

      Debtor 1           Dixie                                        Hill
                        __________________________________________________________________
                          First Name               Middle Name               Last Name

      Debtor 2            ________________________________________________________________
      (Spouse, if filing) First Name               Middle Name               Last Name


      United States Bankruptcy Court for the: Eastern District
                                              __________       of California
                                                           District of __________

      Case number
      (If known)
                          ___________________________________________                                                                             Check if this is an
                                                                                                                                                     amended filing



    2IILFLDO)RUP 106C
    6FKHGXOH & 7KH 3URSHUW\ <RX &ODLP DV ([HPSW                                                                                                               

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
    Using the property you listed on 6FKHGXOH $% 3URSHUW\ (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
    space is needed, fill out and attach to this page as many copies of 3DUW  $GGLWLRQDO 3DJH as necessary. On the top of any additional pages, write
    your name and case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
    of any applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt
    retirement funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
    limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
    would be limited to the applicable statutory amount.


      3DUW          ,GHQWLI\ WKH 3URSHUW\ <RX &ODLP DV ([HPSW


     1. Which set of exemptions are you claiming? &KHFN RQH RQO\ HYHQ LI \RXU VSRXVH LV ILOLQJ ZLWK \RX
          ✔ You are claiming state and federal nonbankruptcy exemptions.
                                                                                        11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

     2. For any property you list on 6FKHGXOH $% that you claim as exempt, fill in the information below.


            Brief description of the property and line on        Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
            6FKHGXOH $% that lists this property                portion you own
                                                                 Copy the value from         &KHFN RQO\ RQH ER[ IRU HDFK H[HPSWLRQ
                                                                 6FKHGXOH $%
                                   2014 Kia Soul
           Brief                                                                                                                      ____________________________
           description:           Wagon 4D
                                  _________________________       10,000.00
                                                                 $________________            ✔ $ ____________
                                                                                                    5,350.00                         C.C.P. § 703.140(b)(2)
                                                                                                                                      ____________________________
           Line from                                                                           100% of fair market value, up to      ____________________________
                         3.1
           6FKHGXOH $% ______                                                                  any applicable statutory limit      ____________________________

                                   2014 Kia Soul
           Brief                                                                                                                      ____________________________
           description:
                                  Wagon 4D
                                  _________________________       10,000.00
                                                                 $________________            ✔ $ ____________
                                                                                                    4,650.00                         C.C.P. § 703.140(b)(5)
                                                                                                                                      ____________________________
           Line from                                                                           100% of fair market value, up to      ____________________________
                         3.1
                         ______                                                                  any applicable statutory limit       ____________________________
           6FKHGXOH $%

           Brief                                                                                                                      ____________________________
           description:           Household Goods
                                  _________________________       2,000.00
                                                                 $________________            ✔ $ ____________
                                                                                                    2,000.00                         C.C.P. § 703.140(b)(3)
                                                                                                                                      ____________________________
           Line from                                                                           100% of fair market value, up to      ____________________________
                          6
           6FKHGXOH $% ______                                                                  any applicable statutory limit       ____________________________


     3. Are you claiming a homestead exemption of more than $175?
          (Subject to adjustment on 4/01/1 and every 3 years after that for cases filed on or after the date of adjustment.)
          ✔
               No
               Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes



    Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                       2
                                                                                                                                                          page 1 of __
Filed 03/28/19                                                           Case 19-21911                                                                        Doc 1
    Debtor 1     Dixie                         Hill
                 _______________________________________________________                            Case number (LI NQRZQ)_____________________________________
                 First Name        Middle Name        Last Name




     3DUW     $GGLWLRQDO 3DJH

          Brief description of the property and line          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
          on 6FKHGXOH $% that lists this property            portion you own
                                                              Copy the value from    &KHFN RQO\ RQH ER[ IRU HDFK H[HPSWLRQ
                                                              6FKHGXOH $%

         Brief
                              Electronics                               500.00       ✔ $ ____________
                                                                                              500.00                         C.C.P. § 703.140(b)(3)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from     7
                       ______
                                                                                      100% of fair market value, up to      ____________________________
         6FKHGXOH $%                                                                  any applicable statutory limit      ____________________________

         Brief                                                                                                               C.C.P. § 703.140(b)(3)
                                                                                                                             ____________________________
         description:         Books and Pictures
                              _________________________                 250.00
                                                              $________________      ✔ $ ____________
                                                                                             250.00                         ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
         6FKHGXOH $%
                       8
                       ______                                                           any applicable statutory limit       ____________________________


         Brief                                                          150.00       ✔ $ ____________
                                                                                              150.00                         C.C.P. § 703.140(b)(3)
                                                                                                                             ____________________________
         description:
                              Sports and Hobby Equipment
                              _________________________       $________________                                             ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                       9
                       ______                                                           any applicable statutory limit       ____________________________
         6FKHGXOH $%

         Brief
                              Wearing Appael                            750.00       ✔ $ ____________
                                                                                              750.00                         C.C.P.§ 703.140(b)(3)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from     11
                       ______
                                                                                      100% of fair market value, up to      ____________________________
         6FKHGXOH $%                                                                  any applicable statutory limit      ____________________________

         Brief
                              Jewelry                                 1,000.00       ✔ $ ____________
                                                                                            1,000.00                         C.C.P. § 703.140(b)(4)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
         6FKHGXOH $%
                       12
                       ______                                                           any applicable statutory limit       ____________________________


         Brief                1 Yorkie                                  750.00       ✔ $ ____________
                                                                                              350.00                         C.C.P. § 703.140(b)(3)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                       13
                       ______                                                           any applicable statutory limit       ____________________________
         6FKHGXOH $%

         Brief                Cash on Hand                               10.00       ✔ $ ____________
                                                                                                10.00                        C.C.P. § 703.140(b)(5)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from     16
                       ______
                                                                                      100% of fair market value, up to      ____________________________
         6FKHGXOH $%                                                                  any applicable statutory limit      ____________________________
                              Safe Credit Union Checking
         Brief                                                           89.87       ✔ $ ____________
                                                                                                89.87                        C.C.P. § 703.140(b)(5)
                                                                                                                             ____________________________
         description:
                              Account....8692(09)
                              _________________________       $________________                                             ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                       17.1
         6FKHGXOH $% ______                                                           any applicable statutory limit       ____________________________

                              Safe Credit Union Savings
         Brief                                                            0.00       ✔ $ ____________
                                                                                                 0.00                        C.C.P.§ 703.140(b)(5)
                                                                                                                             ____________________________
         description:
                              Account....8692(00)
                              _________________________       $________________                                             ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                       17.3
                       ______                                                           any applicable statutory limit       ____________________________
         6FKHGXOH $%
                              Non-Filing Spouse's 50% of
         Brief                 Real Estate Sale                      17,330.22       ✔ $ ____________
                                                                                           17,330.22                         C.C.P. § 703.140(b)(5)
                                                                                                                             ____________________________
         description:
                              _________________________       $________________                                             ____________________________
         Line from     35
                       ______
                                                                                      100% of fair market value, up to      ____________________________
         6FKHGXOH $%                                                                  any applicable statutory limit      ____________________________

         Brief                                                                                                               ____________________________
         description:
                              _________________________       $________________       $ ____________                        ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                                                                                                                             ____________________________
         6FKHGXOH $% ______                                                           any applicable statutory limit


         Brief                                                                                                               ____________________________
         description:
                              _________________________       $________________       $ ____________                        ____________________________
         Line from                                                                    100% of fair market value, up to      ____________________________
                       ______                                                           any applicable statutory limit       ____________________________
         6FKHGXOH $%


    2IILFLDO)RUP&                                      Schedule C: The Property You Claim as Exempt                                            2 of __
                                                                                                                                               page ___  2
Filed 03/28/19                                                                      Case 19-21911                                                                                    Doc 1

    Fill in this information to identify your case:

     Debtor 1           Dixie                                        Hill
                       __________________________________________________________________
                         First Name                   Middle Name                  Last Name

     Debtor 2            ________________________________________________________________
     (Spouse, if filing) First Name                   Middle Name                  Last Name


     United States Bankruptcy Court for the: Eastern District
                                             __________       of California
                                                           District of __________

     Case number         ___________________________________________
     (If known)                                                                                                                                               Check if this is an
                                                                                                                                                                 amended filing


    2IILFLDO)RUP 106D
    6FKHGXOH ' &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\                                                                                                                 12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
    additional pages, write your name and case number (if known).

    1. Do any creditors have claims secured by your property?
          ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          
           Yes. Fill in all of the information below.

    3DUW         /LVW $OO 6HFXUHG &ODLPV
                                                                                                                               &ROXPQ $               &ROXPQ %              &ROXPQ &
    2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                    Amount of claim        Value of collateral   Unsecured
          for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                Do not deduct the      that supports this    portion
          As much as possible, list the claims in alphabetical order according to the creditor’s name.                         value of collateral.   claim                 If any

    2.1
                                                               Describe the property that secures the claim:                   $_________________ $________________ $____________
          ______________________________________
          Creditor’s Name

          ______________________________________
          Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
          ______________________________________
                                                                   Contingent
          ______________________________________                   Unliquidated
          City                        State   ZIP Code             Disputed
      Who owes the debt? Check one.                            Nature of lien. Check all that apply.
           Debtor 1 only                                          An agreement you made (such as mortgage or secured
           Debtor 2 only                                           car loan)
           Debtor 1 and Debtor 2 only                             Statutory lien (such as tax lien, mechanic’s lien)
           $W OHDVH RQH RI WKH GHEWRUV DQG DQRWKHU                Judgment lien from a lawsuit
                                                                   Other (including a right to offset) ____________________
        Check if this claim relates to a
         community debt
      Date debt was incurred ____________                      Last 4 digits of account number ___ ___ ___ ___
    2.2
                                                               Describe the property that secures the claim:                   $_________________ $________________ $____________
          ______________________________________
          Creditor’s Name

          ______________________________________
          Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
          ______________________________________
                                                                   Contingent
          ______________________________________                   Unliquidated
          City                        State   ZIP Code             Disputed
      Who owes the debt? Check one.                            Nature of lien. Check all that apply.
           Debtor 1 only                                          An agreement you made (such as mortgage or secured
           Debtor 2 only                                           car loan)
           Debtor 1 and Debtor 2 only                             Statutory lien (such as tax lien, mechanic’s lien)
           At least one of the debtors and another                Judgment lien from a lawsuit
                                                                   Other (including a right to offset) ____________________
        Check if this claim relates to a
         community debt
      Date debt was incurred ____________                      Last 4 digits of account number ___ ___ ___ ___
          Add the dollar value of your entries in Column A on this page. Write that number here:                                           0.00
                                                                                                                               $________________


    2fficial Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                             1
                                                                                                                                                                   page 1 of ___
Filed 03/28/19                                                                     Case 19-21911                                                                                 Doc 1
      Fill in this information to identify your case:

          Debtor 1           Dixie                                        Hill
                            __________________________________________________________________
                              First Name                   Middle Name              Last Name

          Debtor 2            ________________________________________________________________
          (Spouse, if filing) First Name                   Middle Name              Last Name


          United States Bankruptcy Court for the: Eastern District
                                                  __________       of California
                                                                District of __________

          Case number         ___________________________________________
                                                                                                                                                            Check if this is an
          (If known)                                                                                                                                           amended filing


     2IILFLDO)RUP106E/F
     6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV                                                                                                                   12/15

     Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
     List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on 6FKHGXOH
     $% 3URSHUW\ (Official Form 106A/B) and on 6FKHGXOH * ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV (Official Form 106G). Do not include any
     creditors with partially secured claims that are listed in 6FKHGXOH ' &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\. If more space is
     needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
     any additional pages, write your name and case number (if known).

     3DUW                /LVW $OO RI <RXU 35,25,7< 8QVHFXUHG &ODLPV

     1. Do any creditors have priority unsecured claims against you?
             ✔ No. Go to Part 2.
             
              Yes.
     2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
            each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
            nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
            unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
             (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                           Total claim    Priority     Nonpriority
                                                                                                                                                          amount       amount
    2.1
               ____________________________________________                Last 4 digits of account number ___ ___ ___ ___            $_____________ $___________ $____________
               Priority Creditor’s Name

               ____________________________________________                When was the debt incurred?          ____________
               Number            Street
               ____________________________________________
                                                                           As of the date you file, the claim is: Check all that apply.
               ____________________________________________                   Contingent
               City                                State    ZIP Code
                                                                              Unliquidated
               Who incurred the debt? Check one.
                                                                              Disputed
                     Debtor 1 only
                     Debtor 2 only                                        Type of PRIORITY unsecured claim:
                     Debtor 1 and Debtor 2 only
                                                                              Domestic support obligations
                     At least one of the debtors and another
                                                                              Taxes and certain other debts you owe the government
                     Check if this claim is for a community debt             Claims for death or personal injury while you were
               Is the claim subject to offset?                                 intoxicated
                     No                                                      Other. Specify _________________________________
                     Yes
    2.2
               ____________________________________________                Last 4 digits of account number ___ ___ ___ ___                $_____________ $___________ $____________
               Priority Creditor’s Name
                                                                           When was the debt incurred?          ____________
               ____________________________________________
               Number            Street
               ____________________________________________                As of the date you file, the claim is: Check all that apply.

               ____________________________________________
                                                                              Contingent
               City                                State    ZIP Code          Unliquidated
               Who incurred the debt? Check one.                              Disputed
                     Debtor 1 only
                                                                           Type of PRIORITY unsecured claim:
                     Debtor 2 only
                                                                              Domestic support obligations
                     Debtor 1 and Debtor 2 only
                     At least one of the debtors and another
                                                                              Taxes and certain other debts you owe the government
                                                                              Claims for death or personal injury while you were
                     Check if this claim is for a community debt              intoxicated
               Is the claim subject to offset?                                Other. Specify _________________________________
                     No
                     Yes


     Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       8
                                                                                                                                                                 page 1 of ___
FiledDebtor
      03/28/19
            1 Dixie                         Hill            Case 19-21911
              _______________________________________________________                                     Case number (LI NQRZQ)_____________________________________
                                                                                                                                                                              Doc 1
                        First Name       Middle Name           Last Name


      3DUW           /LVW $OO RI <RXU 12135,25,7< 8QVHFXUHG &ODLPV

      3. Do any creditors have nonpriority unsecured claims against you?
           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          ✔ Yes
          
      4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
          nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
          included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
          claims fill out the Continuation Page of Part 2.

                                                                                                                                                                Total claim
    4.1
           First Premier Bank
           _____________________________________________________________                                               5 ___
                                                                                      Last 4 digits of account number ___ 7 ___
                                                                                                                             1 ___
                                                                                                                                0
           Nonpriority Creditor’s Name
                                                                                                                                                                        814.00
                                                                                                                                                              $__________________
                                                                                      When was the debt incurred?           06/2018
                                                                                                                            ____________
           3820 North Louise Ave.
           _____________________________________________________________
           Number            Street

           Sioux Falls                        SD         57107
           _____________________________________________________________
           City                                             State          ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                         Contingent
           Who incurred the debt? Check one.                                             Unliquidated
           ✔
                 Debtor 1 only                                                          Disputed
                 Debtor 2 only
                 Debtor 1 and Debtor 2 only                                          Type of NONPRIORITY unsecured claim:
                 At least one of the debtors and another                                Student loans

                 Check if this claim is for a community debt                            Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
           Is the claim subject to offset?                                               Debts to pension or profit-sharing plans, and other similar debts
           ✔
                 No                                                                  ✔
                                                                                                         Credit Card
                                                                                          Other. Specify ______________________________________
                 Yes

    4.2                                                                                                                2 ___
                                                                                      Last 4 digits of account number ___  1 ___
                                                                                                                              0 ___
                                                                                                                                 2                                      182.00
                                                                                                                                                              $__________________
           Kohls Department Store
           _____________________________________________________________
           Nonpriority Creditor’s Name                                                When was the debt incurred?           06/2018
                                                                                                                            ____________
           P.O. Box 3115
           _____________________________________________________________
           Number            Street
           Milwaukee                          WI         53201                        As of the date you file, the claim is: Check all that apply.
           _____________________________________________________________
           City                                             State          ZIP Code
                                                                                         Contingent
           Who incurred the debt? Check one.                                             Unliquidated
           ✔
                 Debtor 1 only
                                                                                         Disputed

                 Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
                 Debtor 1 and Debtor 2 only
                 At least one of the debtors and another                                Student loans
                                                                                         Obligations arising out of a separation agreement or divorce
                 Check if this claim is for a community debt                             that you did not report as priority claims
           Is the claim subject to offset?                                               Debts to pension or profit-sharing plans, and other similar debts
           ✔
                 No
                                                                                      ✔
                                                                                                         Charge Card
                                                                                          Other. Specify ______________________________________

                 Yes

    4.3
           Nelnet
           _____________________________________________________________                                                8 ___
                                                                                      Last 4 digits of account number ___   4 ___
                                                                                                                                2 ___
                                                                                                                                    5                                   362.00
           Nonpriority Creditor’s Name                                                                                                                        $_________________
                                                                                      When was the debt incurred?            09/2005
                                                                                                                            ____________
           3015 South Parker Road, Suite #400
           _____________________________________________________________
           Number            Street
           Aurora                             CO         80201
           _____________________________________________________________              As of the date you file, the claim is: Check all that apply.
           City                                             State          ZIP Code
                                                                                         Contingent
           Who incurred the debt? Check one.
                                                                                         Unliquidated
           ✔ Debtor 1 only
                                                                                        Disputed
            Debtor 2 only
            Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
            At least one of the debtors and another
                                                                                      ✔
                                                                                         Student loans
                 Check if this claim is for a community debt                            Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
           Is the claim subject to offset?
                                                                                         Debts to pension or profit-sharing plans, and other similar debts
           ✔ No
                                                                                        Other. Specify ______________________________________
            Yes


    2IILFLDO)RUP()                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                          2 of ___
                                                                                                                                                                     page __     8
FiledDebtor
      03/28/19
            1 Dixie                         Hill            Case 19-21911
              _______________________________________________________                                Case number (LI NQRZQ)_____________________________________
                                                                                                                                                                  Doc 1
                       First Name       Middle Name      Last Name



      3DUW          <RXU 12135,25,7< 8QVHFXUHG &ODLPV Ʌ &RQWLQXDWLRQ 3DJH


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                              Total claim


    4.4
                                                                                                                   8 ___
                                                                                  Last 4 digits of account number ___ 4 ___
                                                                                                                         2 ___
                                                                                                                            5
          Nelnet
          _____________________________________________________________                                                                                        311.00
                                                                                                                                                          $____________
          Nonpriority Creditor’s Name
                                                                                  When was the debt incurred?          09/2005
                                                                                                                       ____________
          3015 South Parker Road, Suite #400
          _____________________________________________________________
          Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
          Aurora                             CO         80201
          _____________________________________________________________
          City                                        State          ZIP Code        Contingent
                                                                                     Unliquidated
          Who incurred the debt? Check one.                                          Disputed
          ✔ Debtor 1 only
          
           Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
           Debtor 1 and Debtor 2 only                                            ✔
                                                                                     Student loans
           At least one of the debtors and another                                  Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
                Check if this claim is for a community debt
                                                                                     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                            Other. Specify________________________________
          ✔ No
          
           Yes

    4.5
          Verizon Wireless                                                                                         7 ___
                                                                                  Last 4 digits of account number ___ 3 ___
                                                                                                                         5 ___
                                                                                                                            0                                   86.00
                                                                                                                                                          $____________
          _____________________________________________________________
          Nonpriority Creditor’s Name
                                                                                  When was the debt incurred?          03/2015
                                                                                                                       ____________
          P.O. Box 650051
          _____________________________________________________________
          Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
          Dallas                             TX         75265
          _____________________________________________________________
          City                                        State          ZIP Code        Contingent
                                                                                     Unliquidated
          Who incurred the debt? Check one.                                          Disputed
          ✔ Debtor 1 only
          
           Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
           Debtor 1 and Debtor 2 only                                               Student loans
           At least one of the debtors and another                                  Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
                Check if this claim is for a community debt
                                                                                     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                         ✔
                                                                                                    Telecommunications Bill
                                                                                      Other. Specify________________________________
                No
                Yes


    4.6                                                                                                                                                        180.00
                                                                                                                                                          $____________
          Diversified Consultants                                                                                  7 ___
                                                                                  Last 4 digits of account number ___ 4 ___
                                                                                                                         7 ___
                                                                                                                            4
          _____________________________________________________________
          Nonpriority Creditor’s Name
                                                                                  When was the debt incurred?          09/2018
                                                                                                                       ____________
          P.O. Box 551268
          _____________________________________________________________
          Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
          Jacksonville                       FL         32255
          _____________________________________________________________
          City                                        State          ZIP Code        Contingent
                                                                                     Unliquidated
          Who incurred the debt? Check one.                                          Disputed
          ✔ Debtor 1 only
          
           Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
           Debtor 1 and Debtor 2 only                                               Student loans
           At least one of the debtors and another                                  Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
                Check if this claim is for a community debt
                                                                                     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                         ✔
                                                                                                    Collection Agency
                                                                                      Other. Specify________________________________
                No
                Yes




    2IILFLDO)RUP()                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    3 of ___
                                                                                                                                                          page __    8
Filed'HEWRU
      03/28/19
             Dixie                         Hill            Case 19-21911
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                        Doc 1
                       )LUVW 1DPH        0LGGOH 1DPH           /DVW 1DPH



      3DUW         <RXU 12135,25,7< 8QVHFXUHG &ODLPV Ʌ &RQWLQXDWLRQ 3DJH


      $IWHU OLVWLQJ DQ\ HQWULHV RQ WKLV SDJH QXPEHU WKHP EHJLQQLQJ ZLWK  IROORZHG E\  DQG VR IRUWK                                                    7RWDO FODLP


     4.7
                                                                                        /DVW  GLJLWV RI DFFRXQW QXPEHU BBB
                                                                                                                         3 BBB
                                                                                                                            8 BBB
                                                                                                                               0 BBB
                                                                                                                                  6
            IQ Date International, Inc.
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                         6,149.00
                                                                                                                                                                BBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                        :KHQ ZDV WKH GHEW LQFXUUHG"          BBBBBBBBBBBB
                                                                                                                             02/2016
            P.O. Box 340
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                        $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           Bothell                            WA         98041
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                           8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
           ✔ 'HEWRU  RQO\
           
            'HEWRU  RQO\                                                              7\SH RI 12135,25,7< XQVHFXUHG FODLP
            'HEWRU  DQG 'HEWRU  RQO\                                                    6WXGHQW ORDQV
            $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU                                       2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                            \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                           'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                              ✔
                                                                                                         Collection Agency
                                                                                            2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV

     4.8
            Midland Funding, LLC                                                                                         6 BBB
                                                                                        /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 9 BBB
                                                                                                                               1 BBB
                                                                                                                                  2                                 894.00
                                                                                                                                                                BBBBBBBBBBBB
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                        :KHQ ZDV WKH GHEW LQFXUUHG"           03/2016
                                                                                                                             BBBBBBBBBBBB
            2365 Northside Drive, Suite #300
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                        $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           San Diego                          CA        92108
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                           8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
           ✔
                 'HEWRU  RQO\
                 'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
                 'HEWRU  DQG 'HEWRU  RQO\
                                                                                           6WXGHQW ORDQV
                 $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU
                                                                                           2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                            \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                           'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                              ✔
                                                                                                          Collection Agency
                                                                                            2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV

     4.9                                                                                                                                                           250.00
                                                                                                                                                                BBBBBBBBBBBB
           Target                                                                                                        X BBB
                                                                                        /DVW  GLJLWV RI DFFRXQW QXPEHU BBB X BBB
                                                                                                                               X BBB
                                                                                                                                  X
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                        :KHQ ZDV WKH GHEW LQFXUUHG"           Unknown
                                                                                                                             BBBBBBBBBBBB
           P.O. Box 673
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                        $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           Minneapolis                        MN         55440
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                           8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
           ✔
                 'HEWRU  RQO\
                 'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
                 'HEWRU  DQG 'HEWRU  RQO\
                                                                                           6WXGHQW ORDQV
                 $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU
                                                                                           2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                            \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                           'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                              ✔
                                                                                                         Charge Card
                                                                                            2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV



    2IILFLDO)RUP()                                        6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV                                                    4 RI BBB
                                                                                                                                                                SDJH BB    8
Filed'HEWRU
      03/28/19
             Dixie                         Hill            Case 19-21911
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                 &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                   Doc 1
                       )LUVW 1DPH        0LGGOH 1DPH      /DVW 1DPH



      3DUW        <RXU 12135,25,7< 8QVHFXUHG &ODLPV Ʌ &RQWLQXDWLRQ 3DJH


      $IWHU OLVWLQJ DQ\ HQWULHV RQ WKLV SDJH QXPEHU WKHP EHJLQQLQJ ZLWK  IROORZHG E\  DQG VR IRUWK                                               7RWDO FODLP


    4.10
           Check into Cash                                                                                         X BBB
                                                                                   /DVW  GLJLWV RI DFFRXQW QXPEHU BBB X BBB
                                                                                                                          X BBB
                                                                                                                             X                                 300.00
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                   BBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                   :KHQ ZDV WKH GHEW LQFXUUHG"          Unknown
                                                                                                                        BBBBBBBBBBBB
           201 Keith Street SW, Suite #80
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                   $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           Cleveland                          TN         37311
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                        6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                      8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                          'LVSXWHG
           ✔ 'HEWRU  RQO\
           
            'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
            'HEWRU  DQG 'HEWRU  RQO\                                               6WXGHQW ORDQV
            $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU                                  2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                       \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                      'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                         ✔
                                                                                                     Personal Loan
                                                                                       2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV

    4.11   LVNV Funding, LLC
           c/o Resurgent Capital Services                                                                           7 BBB
                                                                                   /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 4 BBB
                                                                                                                          3 BBB
                                                                                                                             8                               1,137.51
                                                                                                                                                           BBBBBBBBBBBB
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                   :KHQ ZDV WKH GHEW LQFXUUHG"          02/2016
                                                                                                                        BBBBBBBBBBBB
           P.O. Box 10587
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                   $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           Greenville                         SC         29603
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                        6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                      8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                          'LVSXWHG
           ✔ 'HEWRU  RQO\
           
            'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
            'HEWRU  DQG 'HEWRU  RQO\                                               6WXGHQW ORDQV
            $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU                                  2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                       \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                      'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                                           Collection Agency
                                                                                       2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV

    4.12                                                                                                                                                          0.00
                                                                                                                                                           BBBBBBBBBBBB
           Travis Credit Union                                                                                      6 BBB
                                                                                   /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 6 BBB
                                                                                                                          0 BBB
                                                                                                                             6
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                   :KHQ ZDV WKH GHEW LQFXUUHG"          06/2015
                                                                                                                        BBBBBBBBBBBB
           1 Travis Way
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU           6WUHHW
                                                                                   $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
           Vacaville                          CA         95687
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                        6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                      8QOLTXLGDWHG
           :KR LQFXUUHG WKH GHEW" &KHFN RQH                                          'LVSXWHG
           ✔ 'HEWRU  RQO\
           
            'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
            'HEWRU  DQG 'HEWRU  RQO\                                               6WXGHQW ORDQV
            $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU                                  2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                       \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                 &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                      'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
           ,V WKH FODLP VXEMHFW WR RIIVHW"                                         ✔
                                                                                                     Auto Repossession
                                                                                       2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           ✔ 1R
           
            <HV



    2IILFLDO)RUP()                                   6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV                                                    5 RI BBB
                                                                                                                                                           SDJH BB    8
Filed'HEWRU
      03/28/19
             Dixie                         Hill            Case 19-21911
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                       &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                         Doc 1
                         )LUVW 1DPH       0LGGOH 1DPH           /DVW 1DPH



      3DUW            <RXU 12135,25,7< 8QVHFXUHG &ODLPV Ʌ &RQWLQXDWLRQ 3DJH


      $IWHU OLVWLQJ DQ\ HQWULHV RQ WKLV SDJH QXPEHU WKHP EHJLQQLQJ ZLWK  IROORZHG E\  DQG VR IRUWK                                                     7RWDO FODLP


    4.13
            Credence                                                                                                      8 BBB
                                                                                         /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 4 BBB
                                                                                                                                2 BBB
                                                                                                                                   1                                 257.08
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                        BBBBBBBBBBBB
            1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                         :KHQ ZDV WKH GHEW LQFXUUHG"          2018
                                                                                                                              BBBBBBBBBBBB
            17000 Dallas Parkway, Suite #204
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            1XPEHU            6WUHHW
                                                                                         $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
            Dallas                              TX        75248
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                            8QOLTXLGDWHG
            :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
            ✔ 'HEWRU  RQO\
            
             'HEWRU  RQO\                                                              7\SH RI 12135,25,7< XQVHFXUHG FODLP
             'HEWRU  DQG 'HEWRU  RQO\                                                    6WXGHQW ORDQV
             $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU                                       2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                             \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                  &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                            'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
            ,V WKH FODLP VXEMHFW WR RIIVHW"                                              ✔
                                                                                                           Charge Card
                                                                                             2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            ✔ 1R
            
             <HV

     4.14
                                                                                         /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB                         BBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                         :KHQ ZDV WKH GHEW LQFXUUHG"          BBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            1XPEHU            6WUHHW
                                                                                         $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                            8QOLTXLGDWHG
            :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
                  'HEWRU  RQO\
                  'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
                  'HEWRU  DQG 'HEWRU  RQO\
                                                                                            6WXGHQW ORDQV
                  $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU
                                                                                            2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                             \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                  &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                            'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
            ,V WKH FODLP VXEMHFW WR RIIVHW"                                                 2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1R
                  <HV


                                                                                                                                                                 BBBBBBBBBBBB
                                                                                         /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            1RQSULRULW\ &UHGLWRU
V 1DPH
                                                                                         :KHQ ZDV WKH GHEW LQFXUUHG"          BBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            1XPEHU            6WUHHW
                                                                                         $V RI WKH GDWH \RX ILOH WKH FODLP LV &KHFN DOO WKDW DSSO\
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            &LW\                                             6WDWH          =,3 &RGH        &RQWLQJHQW
                                                                                            8QOLTXLGDWHG
            :KR LQFXUUHG WKH GHEW" &KHFN RQH                                               'LVSXWHG
                  'HEWRU  RQO\
                  'HEWRU  RQO\                                                         7\SH RI 12135,25,7< XQVHFXUHG FODLP
                  'HEWRU  DQG 'HEWRU  RQO\
                                                                                            6WXGHQW ORDQV
                  $W OHDVW RQH RI WKH GHEWRUV DQG DQRWKHU
                                                                                            2EOLJDWLRQV DULVLQJ RXW RI D VHSDUDWLRQ DJUHHPHQW RU GLYRUFH WKDW
                                                                                             \RX GLG QRW UHSRUW DV SULRULW\ FODLPV
                  &KHFN LI WKLV FODLP LV IRU D FRPPXQLW\ GHEW
                                                                                            'HEWV WR SHQVLRQ RU SURILWVKDULQJ SODQV DQG RWKHU VLPLODU GHEWV
            ,V WKH FODLP VXEMHFW WR RIIVHW"                                                 2WKHU 6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1R
                  <HV




    2IILFLDO)RUP()                                         6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV                                                    6 RI BBB
                                                                                                                                                                 SDJH BB    8
Filed'HEWRU
      03/28/19
             Dixie                         Hill            Case 19-21911
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                 &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                    Doc 1
                     )LUVW 1DPH    0LGGOH 1DPH           /DVW 1DPH



      3DUW        /LVW 2WKHUV WR %H 1RWLILHG $ERXW D 'HEW 7KDW <RX $OUHDG\ /LVWHG

       8VH WKLV SDJH RQO\ LI \RX KDYH RWKHUV WR EH QRWLILHG DERXW \RXU EDQNUXSWF\ IRU D GHEW WKDW \RX DOUHDG\ OLVWHG LQ 3DUWV  RU  )RU
         H[DPSOH LI D FROOHFWLRQ DJHQF\ LV WU\LQJ WR FROOHFW IURP \RX IRU D GHEW \RX RZH WR VRPHRQH HOVH OLVW WKH RULJLQDO FUHGLWRU LQ 3DUWV  RU
          WKHQ OLVW WKH FROOHFWLRQ DJHQF\ KHUH 6LPLODUO\ LI \RX KDYH PRUH WKDQ RQH FUHGLWRU IRU DQ\ RI WKH GHEWV WKDW \RX OLVWHG LQ 3DUWV  RU  OLVW WKH
         DGGLWLRQDO FUHGLWRUV KHUH ,I \RX GR QRW KDYH DGGLWLRQDO SHUVRQV WR EH QRWLILHG IRU DQ\ GHEWV LQ 3DUWV  RU  GR QRW ILOO RXW RU VXEPLW WKLV SDJH
           US Department of Education
           Bankruptcy Section
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

           50 United Nations Plaza                                              /LQH BBBBB
                                                                                     4.3 RI &KHFN RQH        3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU         6WUHHW                                                                             ✔
                                                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG &ODLPV
           Mail Box 1200
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                 8 BBB
                                                                                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 4 BBB
                                                                                                                       2 BBB
                                                                                                                          5
           San Francisco                    CA         94102
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                  6WDWH               =,3 &RGH

           US Department of Education
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH
                Bankruptcy Section
                50 United Nations Plaza
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                /LQH BBBBB
                                                                                     4.4 RI &KHFN RQH        3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           1XPEHU         6WUHHW                                                                             ✔
                                                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
           Mail Box 1200
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                &ODLPV

           San Francisco                    CA          94102
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 8 BBB
                                                                                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 4 BBB
                                                                                                                       2 BBB
                                                                                                                          5
           &LW\                                  6WDWH               =,3 &RGH


            Tate & Kirlin Associates, Inc.
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

            Suite #240                                                          /LQH BBBBB
                                                                                      4.11 RI &KHFN RQH    3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU         6WUHHW                                                                             ✔ 3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
                                                                                                             
            580 Middletown Blvd.
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                &ODLPV

            Langhorne                       PA          19047
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 7 BBB
                                                                                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB 4 BBB
                                                                                                                        3 BBB
                                                                                                                            8
           &LW\                                  6WDWH               =,3 &RGH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

                                                                                /LQH BBBBB RI &KHFN RQH      3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU         6WUHHW                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                &ODLPV

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB
           &LW\                                  6WDWH               =,3 &RGH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

                                                                                /LQH BBBBB RI &KHFN RQH      3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU         6WUHHW                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                &ODLPV

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB
           &LW\                                  6WDWH               =,3 &RGH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

                                                                                /LQH BBBBB RI &KHFN RQH      3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           1XPEHU         6WUHHW                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                &ODLPV

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB
           &LW\                                  6WDWH               =,3 &RGH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                2Q ZKLFK HQWU\ LQ 3DUW  RU 3DUW  GLG \RX OLVW WKH RULJLQDO FUHGLWRU"
           1DPH

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                /LQH BBBBB RI &KHFN RQH      3DUW  &UHGLWRUV ZLWK 3ULRULW\ 8QVHFXUHG &ODLPV
           1XPEHU         6WUHHW
                                                                                                                3DUW  &UHGLWRUV ZLWK 1RQSULRULW\ 8QVHFXUHG
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                &ODLPV

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           &LW\                                  6WDWH               =,3 &RGH
                                                                                /DVW  GLJLWV RI DFFRXQW QXPEHU BBB BBB BBB BBB


    2IILFLDO)RUP()                                  6FKHGXOH () &UHGLWRUV :KR +DYH 8QVHFXUHG &ODLPV                                                   7 RI BBB
                                                                                                                                                         SDJH BB    8
FiledDebtor
      03/28/19
            1 Dixie                         Hill            Case 19-21911
              _______________________________________________________
                                                                                                                                                             Doc 1
                                                                                                   Case number (LI NQRZQ)_____________________________________
                     First Name    Middle Name         Last Name



      3DUW    $GG WKH $PRXQWV IRU (DFK 7\SH RI 8QVHFXUHG &ODLP


      6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
         Add the amounts for each type of unsecured claim.




                                                                                              Total claim



      Total claims
                      6a. Domestic support obligations                                6a.                          0.00
                                                                                              $_________________________
      from Part 1
                      6b. Taxes and certain other debts you owe the
                          government                                                  6b.                          0.00
                                                                                              $_________________________

                      6c. Claims for death or personal injury while you were
                          intoxicated                                                 6c.                          0.00
                                                                                              $_________________________

                      6d. Other. Add all other priority unsecured claims.
                          Write that amount here.                                     6d.
                                                                                            + $_________________________
                                                                                                                   0.00


                      6e. Total. Add lines 6a through 6d.                             6e.
                                                                                                                   0.00
                                                                                              $_________________________



                                                                                              Total claim

                      6f. Student loans                                               6f.                       673.00
      Total claims                                                                             $_________________________
      from Part 2
                      6g. Obligations arising out of a separation agreement
                          or divorce that you did not report as priority
                          claims                                                      6g.                          0.00
                                                                                               $_________________________

                      6h. Debts to pension or profit-sharing plans, and other
                          similar debts                                               6h.                          0.00
                                                                                              $_________________________

                      6i. Other. Add all other nonpriority unsecured claims.
                          Write that amount here.                                     6i.                   10,249.59
                                                                                            + $_________________________

                      6j. Total. Add lines 6f through 6i.                             6j.
                                                                                                             10,922.59
                                                                                               $_________________________




     2IILFLDO)RUP()                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            7 of ___
                                                                                                                                                    page __    7
Filed 03/28/19                                                            Case 19-21911                                                                            Doc 1

      Fill in this information to identify your case:

      Debtor                Dixie                                        Hill
                           __________________________________________________________________
                            First Name             Middle Name             Last Name

      Debtor 2              ________________________________________________________________
      (Spouse If filing)    First Name             Middle Name             Last Name


                                              Eastern District
      United States Bankruptcy Court for the: __________       ofofCalifornia
                                                         District   ________

      Case number           ___________________________________________
      (If known)                                                                                                                              Check if this is an
                                                                                                                                                 amended filing


    2IILFLDO)RUP 106G
    6FKHGXOH * ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV                                                                                                  12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


     1. Do you have any executory contracts or unexpired leases?
           ✔
               No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
               Yes. Fill in all of the information below even if the contracts or leases are listed on 6FKHGXOH $% 3URSHUW\ (Official Form 106A/B).

     2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.



           Person or company with whom you have the contract or lease                               State what the contract or lease is for


     2.1
           _____________________________________________________________________
           Name
           _____________________________________________________________________
           Number     Street

           _____________________________________________________________________
           City                         State   ZIP Code

     2.2
           _____________________________________________________________________
           Name
           _____________________________________________________________________
           Number     Street
           _____________________________________________________________________
           City                         State   ZIP Code

     2.3
           _____________________________________________________________________
           Name
           _____________________________________________________________________
           Number     Street
           _____________________________________________________________________
           City                         State   ZIP Code

     2.4
           _____________________________________________________________________
           Name
           _____________________________________________________________________
           Number     Street
           _____________________________________________________________________
           City                         State   ZIP Code

     2.5
           _____________________________________________________________________
           Name
           _____________________________________________________________________
           Number     Street
           _____________________________________________________________________
           City                         State   ZIP Code


    Official Form 106G                              Schedule G: Executory Contracts and Unexpired Leases                                                     1
                                                                                                                                                   page 1 of ___
Filed 03/28/19                                                                      Case 19-21911                                                                    Doc 1
     Fill in this information to identify your case:

     Debtor 1           Dixie                                        Hill
                       __________________________________________________________________
                         First Name                     Middle Name                 Last Name

     Debtor 2            ________________________________________________________________
     (Spouse, if filing) First Name                     Middle Name                 Last Name


                                             Eastern District
     United States Bankruptcy Court for the: __________            ________
                                                              ofofCalifornia
                                                        District

     Case number         ____________________________________________
      (If known)
                                                                                                                                                 Check if this is an
                                                                                                                                                   amended filing

    2IILFLDO)RUP 106H
    6FKHGXOH + <RXU &RGHEWRUV                                                                                                                               12/15
    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.

     1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
           ✔
              No
              Yes
     2. Within the last 8 years, have you lived in a community property state or territory? (&RPPXQLW\ SURSHUW\ VWDWHV DQG WHUULWRULHV include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
              No. Go to line 3.
           ✔
              Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                   No
               ✔
                                                                                California
                    Yes. In which community state or territory did you live? __________________. Fill in the name and current address of that person.


                     William S. Terry
                     ______________________________________________________________________
                     Name of your spouse, former spouse, or legal equivalent

                     8850 Elder Creek Road
                     ______________________________________________________________________
                     Number             Street

                     Sacramento                       CA                       95828
                     ______________________________________________________________________
                     City                                             State                     ZIP Code


     3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
           shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
           6FKHGXOH ' (Official Form 106D), 6FKHGXOH () (Official Form 106E/F), or 6FKHGXOH * (Official Form 106G). Use 6FKHGXOH '
           6FKHGXOH () RU 6FKHGXOH * to fill out Column 2.

            &ROXPQ  Your codebtor                                                                           &ROXPQ  The creditor to whom you owe the debt

                                                                                                              Check all schedules that apply:
     3.1
             ________________________________________________________________________________
             Name
                                                                                                               Schedule D, line ______
             ________________________________________________________________________________
                                                                                                              Schedule E/F, line ______
             Number            Street                                                                          Schedule G, line ______
             ________________________________________________________________________________
             City                                                        State                   ZIP Code

     3.2
             ________________________________________________________________________________
             Name
                                                                                                               Schedule D, line ______
             ________________________________________________________________________________
                                                                                                              Schedule E/F, line ______
             Number            Street                                                                          Schedule G, line ______
             ________________________________________________________________________________
             City                                                        State                   ZIP Code

     3.3
             ________________________________________________________________________________
             Name
                                                                                                               Schedule D, line ______
             ________________________________________________________________________________
                                                                                                              Schedule E/F, line ______
             Number            Street                                                                          Schedule G, line ______
             ________________________________________________________________________________
             City                                                        State                   ZIP Code



    Official Form 106H                                                           Schedule H: Your Codebtors                                                    1
                                                                                                                                                     page 1 of ___
Filed 03/28/19                                                          Case 19-21911                                                                      Doc 1

     )LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ \RXU FDVH


     'HEWRU            Dixie                                        Hill
                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         )LUVW 1DPH             0LGGOH 1DPH             /DVW 1DPH

     'HEWRU             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     6SRXVH LI ILOLQJ )LUVW 1DPH             0LGGOH 1DPH             /DVW 1DPH


     8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH BBBBBBBBBB   'LVWULFW
                                             Eastern District      RI BBBBBBBBBBB
                                                              of California

     &DVH QXPEHU         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                     &KHFN LI WKLV LV
      ,I NQRZQ
                                                                                                          $Q DPHQGHG ILOLQJ
                                                                                                          $ VXSSOHPHQW VKRZLQJ SRVWSHWLWLRQ FKDSWHU 
                                                                                                             LQFRPH DV RI WKH IROORZLQJ GDWH
                                                                                                             BBBBBBBBBBBBBBBB
    2IILFLDO)RUP ,                                                                                       00  ''  <<<<

    6FKHGXOH , <RXU ,QFRPH                                                                                                                           

    %H DV FRPSOHWH DQG DFFXUDWH DV SRVVLEOH ,I WZR PDUULHG SHRSOH DUH ILOLQJ WRJHWKHU 'HEWRU  DQG 'HEWRU  ERWK DUH HTXDOO\ UHVSRQVLEOH IRU
    VXSSO\LQJ FRUUHFW LQIRUPDWLRQ ,I \RX DUH PDUULHG DQG QRW ILOLQJ MRLQWO\ DQG \RXU VSRXVH LV OLYLQJ ZLWK \RX LQFOXGH LQIRUPDWLRQ DERXW \RXU VSRXVH
    ,I \RX DUH VHSDUDWHG DQG \RXU VSRXVH LV QRW ILOLQJ ZLWK \RX GR QRW LQFOXGH LQIRUPDWLRQ DERXW \RXU VSRXVH ,I PRUH VSDFH LV QHHGHG DWWDFK D
    VHSDUDWH VKHHW WR WKLV IRUP 2Q WKH WRS RI DQ\ DGGLWLRQDO SDJHV ZULWH \RXU QDPH DQG FDVH QXPEHU LI NQRZQ $QVZHU HYHU\ TXHVWLRQ


     3DUW            'HVFULEH (PSOR\PHQW


      )LOO LQ \RXU HPSOR\PHQW
        LQIRUPDWLRQ                                                          'HEWRU                                     'HEWRU  RU QRQILOLQJ VSRXVH

        ,I \RX KDYH PRUH WKDQ RQH MRE
        DWWDFK D VHSDUDWH SDJH ZLWK
        LQIRUPDWLRQ DERXW DGGLWLRQDO         (PSOR\PHQW VWDWXV              (PSOR\HG                                        (PSOR\HG
        HPSOR\HUV                                                         ✔ 1RW HPSOR\HG
                                                                                                                            1RW HPSOR\HG
        ,QFOXGH SDUWWLPH VHDVRQDO RU
        VHOIHPSOR\HG ZRUN
                                             2FFXSDWLRQ                   -Retired-
                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        2FFXSDWLRQ PD\ LQFOXGH VWXGHQW
        RU KRPHPDNHU LI LW DSSOLHV
                                             (PSOR\HU
V QDPH             -N/A-
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                             (PSOR\HU
V DGGUHVV           -N/A-
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           1XPEHU 6WUHHW                              1XPEHU    6WUHHW

                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                          -N/A-
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           &LW\           6WDWH  =,3 &RGH              &LW\                6WDWH =,3 &RGH

                                             +RZ ORQJ HPSOR\HG WKHUH"          BBBBBBB
                                                                                -N/A-                                   BBBBBBB

     3DUW            *LYH 'HWDLOV $ERXW 0RQWKO\ ,QFRPH

        (VWLPDWH PRQWKO\ LQFRPH DV RI WKH GDWH \RX ILOH WKLV IRUP ,I \RX KDYH QRWKLQJ WR UHSRUW IRU DQ\ OLQH ZULWH  LQ WKH VSDFH ,QFOXGH \RXU QRQILOLQJ
        VSRXVH XQOHVV \RX DUH VHSDUDWHG
        ,I \RX RU \RXU QRQILOLQJ VSRXVH KDYH PRUH WKDQ RQH HPSOR\HU FRPELQH WKH LQIRUPDWLRQ IRU DOO HPSOR\HUV IRU WKDW SHUVRQ RQ WKH OLQHV
        EHORZ ,I \RX QHHG PRUH VSDFH DWWDFK D VHSDUDWH VKHHW WR WKLV IRUP

                                                                                                     )RU 'HEWRU       )RU 'HEWRU  RU
                                                                                                                       QRQILOLQJ VSRXVH
      /LVW PRQWKO\ JURVV ZDJHV VDODU\ DQG FRPPLVVLRQV EHIRUH DOO SD\UROO
         GHGXFWLRQV ,I QRW SDLG PRQWKO\ FDOFXODWH ZKDW WKH PRQWKO\ ZDJH ZRXOG EH                     0.00
                                                                                                     BBBBBBBBBBB             BBBBBBBBBBBB

      (VWLPDWH DQG OLVW PRQWKO\ RYHUWLPH SD\                                                         0.00
                                                                                                     BBBBBBBBBBB            BBBBBBBBBBBB


      &DOFXODWH JURVV LQFRPH $GG OLQH   OLQH                                                      0.00
                                                                                                     BBBBBBBBBB              BBBBBBBBBBBB




    2IILFLDO )RUP ,                                               6FKHGXOH , <RXU ,QFRPH                                                      SDJH 
Filed 03/28/19                                                                              Case 19-21911                                                                                    Doc 1
    'HEWRU          Dixie                         Hill
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                       &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     )LUVW 1DPH         0LGGOH 1DPH                /DVW 1DPH



                                                                                                                                  )RU 'HEWRU         )RU 'HEWRU  RU
                                                                                                                                                      QRQILOLQJ VSRXVH

       &RS\ OLQH  KHUH Î                0.00
                                                                                                                                   BBBBBBBBBBB             BBBBBBBBBBBBB

      /LVW DOO SD\UROO GHGXFWLRQV

         D 7D[ 0HGLFDUH DQG 6RFLDO 6HFXULW\ GHGXFWLRQV                                                             D                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         E 0DQGDWRU\ FRQWULEXWLRQV IRU UHWLUHPHQW SODQV                                                              E         BBBBBBBBBBBB
                                                                                                                                          0.00             BBBBBBBBBBBBB
         F 9ROXQWDU\ FRQWULEXWLRQV IRU UHWLUHPHQW SODQV                                                              F                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         G 5HTXLUHG UHSD\PHQWV RI UHWLUHPHQW IXQG ORDQV                                                              G                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         H ,QVXUDQFH                                                                                                 H                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         I 'RPHVWLF VXSSRUW REOLJDWLRQV                                                                              I                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB

         J 8QLRQ GXHV                                                                                                J                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB

         K 2WKHU GHGXFWLRQV 6SHFLI\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                             K               0.00
                                                                                                                                   BBBBBBBBBBBB           BBBBBBBBBBBBB

       $GG WKH SD\UROO GHGXFWLRQV $GG OLQHV D  E  F  G  H I  J  K                                                    0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB

       &DOFXODWH WRWDO PRQWKO\ WDNHKRPH SD\ 6XEWUDFW OLQH  IURP OLQH                                                             0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB


      /LVW DOO RWKHU LQFRPH UHJXODUO\ UHFHLYHG

         D 1HW LQFRPH IURP UHQWDO SURSHUW\ DQG IURP RSHUDWLQJ D EXVLQHVV
             SURIHVVLRQ RU IDUP
               $WWDFK D VWDWHPHQW IRU HDFK SURSHUW\ DQG EXVLQHVV VKRZLQJ JURVV
               UHFHLSWV RUGLQDU\ DQG QHFHVVDU\ EXVLQHVV H[SHQVHV DQG WKH WRWDO
                                                                                                                                   BBBBBBBBBBBB
                                                                                                                                          0.00             BBBBBBBBBBBBB
               PRQWKO\ QHW LQFRPH                                                                                     D
         E ,QWHUHVW DQG GLYLGHQGV                                                                                    E                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         F )DPLO\ VXSSRUW SD\PHQWV WKDW \RX D QRQILOLQJ VSRXVH RU D GHSHQGHQW
             UHJXODUO\ UHFHLYH
               ,QFOXGH DOLPRQ\ VSRXVDO VXSSRUW FKLOG VXSSRUW PDLQWHQDQFH GLYRUFH                                                      0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
               VHWWOHPHQW DQG SURSHUW\ VHWWOHPHQW                                                                    F
         G 8QHPSOR\PHQW FRPSHQVDWLRQ                                                                                 G                0.00
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB
         H 6RFLDO 6HFXULW\                                                                                           H         BBBBBBBBBBBB
                                                                                                                                      1,491.00             BBBBBBBBBBBBB
         I 2WKHU JRYHUQPHQW DVVLVWDQFH WKDW \RX UHJXODUO\ UHFHLYH
             ,QFOXGH FDVK DVVLVWDQFH DQG WKH YDOXH LI NQRZQ RI DQ\ QRQFDVK DVVLVWDQFH
             WKDW \RX UHFHLYH VXFK DV IRRG VWDPSV EHQHILWV XQGHU WKH 6XSSOHPHQWDO
             1XWULWLRQ $VVLVWDQFH 3URJUDP RU KRXVLQJ VXEVLGLHV
             6SHFLI\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB I                                                      BBBBBBBBBBBB
                                                                                                                                          0.00             BBBBBBBBBBBBB

         J 3HQVLRQ RU UHWLUHPHQW LQFRPH                                                                              J              830.68
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB

         K 2WKHU PRQWKO\ LQFRPH 6SHFLI\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                            K        BBBBBBBBBBBB
                                                                                                                                          0.00            BBBBBBBBBBBBB

       $GG DOO RWKHU LQFRPH $GG OLQHV D  E  F  G  H  I J  K                                                      2,321.68
                                                                                                                                   BBBBBBBBBBBB            BBBBBBBBBBBBB

      &DOFXODWH PRQWKO\ LQFRPH $GG OLQH   OLQH 
        $GG WKH HQWULHV LQ OLQH  IRU 'HEWRU  DQG 'HEWRU  RU QRQILOLQJ VSRXVH                                      
                                                                                                                                      2,321.68
                                                                                                                                   BBBBBBBBBBB                -N/A-
                                                                                                                                                           BBBBBBBBBBBBB               2,321.68
                                                                                                                                                                                   BBBBBBBBBBBBB


      6WDWH DOO RWKHU UHJXODU FRQWULEXWLRQV WR WKH H[SHQVHV WKDW \RX OLVW LQ 6FKHGXOH -
        ,QFOXGH FRQWULEXWLRQV IURP DQ XQPDUULHG SDUWQHU PHPEHUV RI \RXU KRXVHKROG \RXU GHSHQGHQWV \RXU URRPPDWHV DQG RWKHU
        IULHQGV RU UHODWLYHV
        'R QRW LQFOXGH DQ\ DPRXQWV DOUHDG\ LQFOXGHG LQ OLQHV  RU DPRXQWV WKDW DUH QRW DYDLODEOH WR SD\ H[SHQVHV OLVWHG LQ 6FKHGXOH -
        6SHFLI\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                       0.00
                                                                                                                                                                                   BBBBBBBBBBBBB

      $GG WKH DPRXQW LQ WKH ODVW FROXPQ RI OLQH  WR WKH DPRXQW LQ OLQH  7KH UHVXOW LV WKH FRPELQHG PRQWKO\ LQFRPH
        :ULWH WKDW DPRXQW RQ WKH 6XPPDU\ RI <RXU $VVHWV DQG /LDELOLWLHV DQG &HUWDLQ 6WDWLVWLFDO ,QIRUPDWLRQ LI LW DSSOLHV                                                          2,321.68
                                                                                                                                                                                   BBBBBBBBBBBBB
                                                                                                                                                                                  &RPELQHG
                                                                                                                                                                                  PRQWKO\ LQFRPH
       'R \RX H[SHFW DQ LQFUHDVH RU GHFUHDVH ZLWKLQ WKH \HDU DIWHU \RX ILOH WKLV IRUP"
         ✔
              1R
              <HV ([SODLQ


    2IILFLDO)RUP,                                                                  6FKHGXOH , <RXU ,QFRPH                                                                     SDJH 
Filed 03/28/19                                                                 Case 19-21911                                                                           Doc 1

      Fill in this information to identify your case:

      Debtor 1           Dixie                                        Hill
                        __________________________________________________________________
                          First Name              Middle Name                  Last Name                           Check if this is:
      Debtor 2            ________________________________________________________________
      (Spouse, if filing) First Name              Middle Name                  Last Name
                                                                                                                    An amended filing
                                                                                                                    A supplement showing postpetition chapter 13
                                              __________
      United States Bankruptcy Court for the: Eastern District       of __________
                                                               of California
                                                            District                                                   expenses as of the following date:
                                                                                                                       ________________
      Case number         ___________________________________________                                                  MM / DD / YYYY
       (If known)




    2IILFLDO)RUP 106J
    6FKHGXOH - <RXU ([SHQVHV                                                                                                                                     12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

     3DUW             'HVFULEH <RXU +RXVHKROG

    1. Is this a joint case?

       ✔
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                        No
                        Yes. Debtor 2 must file Official Form 106J-2, ([SHQVHV IRU 6HSDUDWH +RXVHKROG RI 'HEWRU .

    2. Do you have dependents?                  ✔ No
                                                                                               Dependent’s relationship to              Dependent’s   Does dependent live
       Do not list Debtor 1 and                  Yes. Fill out this information for            Debtor 1 or Debtor 2                     age           with you?
       Debtor 2.                                    each dependent ..........................
       Do not state the dependents’
                                                                                                                                                           No
                                                                                                _________________________                ________
       names.                                                                                                                                              Yes

                                                                                                _________________________                ________          No
                                                                                                                                                           Yes

                                                                                                _________________________                ________          No
                                                                                                                                                           Yes

                                                                                                _________________________                ________          No
                                                                                                                                                           Yes

                                                                                                _________________________                ________          No
                                                                                                                                                           Yes

    3. Do your expenses include                 ✔
                                                   No
       expenses of people other than
       yourself and your dependents?               Yes


    3DUW          (VWLPDWH <RXU 2QJRLQJ 0RQWKO\ ([SHQVHV

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental 6FKHGXOH -, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on 6FKHGXOH , <RXU ,QFRPH (Official Form 106I.)                                                   Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
         any rent for the ground or lot.                                                                                           4.
                                                                                                                                                        1,250.00
                                                                                                                                           $_____________________

         If not included in line 4:
         4a.    Real estate taxes                                                                                                  4a.                      0.00
                                                                                                                                           $_____________________
         4b.    Property, homeowner’s, or renter’s insurance                                                                       4b.                      0.00
                                                                                                                                           $_____________________
         4c.    Home maintenance, repair, and upkeep expenses                                                                      4c.                     10.00
                                                                                                                                           $_____________________
         4d.    Homeowner’s association or condominium dues                                                                        4d.                      0.00
                                                                                                                                           $_____________________

   Official Form 106J                                                Schedule J: Your Expenses                                                                page 1
Filed 03/28/19                                                           Case 19-21911                                                                      Doc 1

     Debtor 1        Dixie                         Hill
                     _______________________________________________________                   Case number (LI NQRZQ)_____________________________________
                     First Name     Middle Name        Last Name




                                                                                                                          Your expenses

                                                                                                                                          0.00
                                                                                                                         $_____________________
     5. Additional mortgage payments for your residence, such as home equity loans                                5.


     6. Utilities:

          6a.   Electricity, heat, natural gas                                                                    6a.                     0.00
                                                                                                                         $_____________________
          6b.   Water, sewer, garbage collection                                                                  6b.                     0.00
                                                                                                                         $_____________________
          6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.                    60.00
                                                                                                                         $_____________________
          6d.   Other. Specify: _______________________________________________                                   6d.                     0.00
                                                                                                                         $_____________________

     7. Food and housekeeping supplies                                                                            7.                    300.00
                                                                                                                         $_____________________

     8. Childcare and children’s education costs                                                                  8.                      0.00
                                                                                                                         $_____________________
     9. Clothing, laundry, and dry cleaning                                                                       9.                    100.00
                                                                                                                         $_____________________
    10. Personal care products and services                                                                       10.                    50.00
                                                                                                                         $_____________________
    11. Medical and dental expenses                                                                               11.                    70.00
                                                                                                                         $_____________________

    12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                        190.00
                                                                                                                         $_____________________
          Do not include car payments.                                                                            12.

    13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                   100.00
                                                                                                                         $_____________________
    14.   Charitable contributions and religious donations                                                        14.                     0.00
                                                                                                                         $_____________________

    15. Insurance.                                                                                                                                      1

          Do not include insurance deducted from your pay or included in lines 4 or 20.

          15a. Life insurance                                                                                     15a.                    0.00
                                                                                                                         $_____________________
          15b. Health insurance                                                                                   15b.                    0.00
                                                                                                                         $_____________________
          15c. Vehicle insurance                                                                                  15c.                  115.00
                                                                                                                         $_____________________
          15d. Other insurance. Specify:_______________________________________                                   15d.                    0.00
                                                                                                                         $_____________________

    16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                   Vehicle Registration
          Specify: ________________________________________________________                                       16.
                                                                                                                                         22.00
                                                                                                                         $_____________________

    17. Installment or lease payments:

          17a. Car payments for Vehicle 1                                                                         17a.                    0.00
                                                                                                                         $_____________________

          17b. Car payments for Vehicle 2                                                                         17b.                    0.00
                                                                                                                         $_____________________

          17c. Other. Specify:_______________________________________________                                     17c.                    0.00
                                                                                                                         $_____________________

          17d. Other. Specify:_______________________________________________                                     17d.                    0.00
                                                                                                                         $_____________________

    18. Your payments of alimony, maintenance, and support that you did not report as deducted from
          your pay on line 5, 6FKHGXOH , <RXU ,QFRPH (Official Form 106I).                                        18.                    0.00
                                                                                                                         $_____________________

    19. Other payments you make to support others who do not live with you.

          Specify:_______________________________________________________                                          19.                    0.00
                                                                                                                         $_____________________

    20. Other real property expenses not included in lines 4 or 5 of this form or on 6FKHGXOH ,: <RXU ,QFRPH

          20a. Mortgages on other property                                                                        20a.                    0.00
                                                                                                                         $_____________________

          20b. Real estate taxes                                                                                  20b.                    0.00
                                                                                                                         $_____________________

          20c. Property, homeowner’s, or renter’s insurance                                                       20c.                    0.00
                                                                                                                         $_____________________

          20d. Maintenance, repair, and upkeep expenses                                                           20d.                    0.00
                                                                                                                         $_____________________

          20e. Homeowner’s association or condominium dues                                                        20e.                    0.00
                                                                                                                         $_____________________



    2IILFLDO)RUP-                                             Schedule J: Your Expenses                                                   page 2
Filed 03/28/19                                                          Case 19-21911                                                                         Doc 1

     Debtor 1        Dixie                         Hill
                     _______________________________________________________                        Case number (LI NQRZQ)_____________________________________
                     First Name    Middle Name        Last Name




    21.                     Pet Care
           Other. Specify: _________________________________________________                                           21.                    50.00
                                                                                                                             +$_____________________

    22.    Calculate your monthly expenses.

           22a. Add lines 4 through 21.                                                                              22a.                  2,317.00
                                                                                                                              $_____________________

           22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                      22b.                       0.00
                                                                                                                              $_____________________

           22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.                  2,317.00
                                                                                                                              $_____________________



    23. Calculate your monthly net income.
                                                                                                                                           2,321.68
                                                                                                                               $_____________________
          23a.   Copy line 12 (\RXU FRPELQHG PRQWKO\ LQFRPH) from 6FKHGXOH ,                                         23a.

          23b.   Copy your monthly expenses from line 22c above.                                                      23b.                 2,317.00
                                                                                                                             – $_____________________
          23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                                                4.68
                                                                                                                               $_____________________
                 The result is your PRQWKO\ QHW LQFRPH.                                                               23c.




    24. Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          ✔
             No.
             Yes.     Explain here:




    2IILFLDO)RUP-                                            Schedule J: Your Expenses                                                         page 3
Filed 03/28/19                                                               Case 19-21911                                                                           Doc 1

   Fill in this information to identify your case:

   Debtor 1           Dixie                                        Hill
                     __________________________________________________________________
                       First Name                Middle Name              Last Name

   Debtor 2            ________________________________________________________________
   (Spouse, if filing) First Name                Middle Name              Last Name


   United States Bankruptcy Court for the: Eastern District
                                           __________       of California
                                                        District of __________

   Case number         ___________________________________________
    (If known)
                                                                                                                                                 Check if this is an
                                                                                                                                                    amended filing



     2IILFLDO)RUP 106Dec
     'HFODUDWLRQ $ERXW DQ ,QGLYLGXDO 'HEWRU·V 6FKHGXOHV                                                                                                      12/15

     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                       6LJQ %HORZ



          Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          ✔ No
          
          Yes.         Name of person__________________________________________________. Attach %DQNUXSWF\ 3HWLWLRQ 3UHSDUHU¶V 1RWLFH 'HFODUDWLRQ DQG
                                                                                                      6LJQDWXUH (Official Form 119).




          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.




       8 /s/ Dixie Hill
             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            8
                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            Signature of Debtor 1 - 'L[LH +LOO                               Signature of Debtor 2


                 03/28/2019
            Date _________________                                           Date _________________
                   MM / DD / YYY                                                      MM / DD / YYY




     Official Form 106Dec                                        Declaration About an Individual Debtor’s Schedules
Filed 03/28/19                                                            Case 19-21911                                                                       Doc 1

      )LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ \RXU FDVH

      'HEWRU            Dixie                                        Hill
                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          )LUVW 1DPH             0LGGOH 1DPH                /DVW 1DPH

      'HEWRU             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      6SRXVH LI ILOLQJ )LUVW 1DPH             0LGGOH 1DPH                /DVW 1DPH


                                              BBBBBBBBBB
      8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH Eastern      'LVWULFW
                                                      District      RI BBBBBBBBBBBBBB
                                                               of California

      &DVH QXPEHU         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       ,I NQRZQ                                                                                                                          &KHFN LI WKLV LV DQ
                                                                                                                                             DPHQGHG ILOLQJ




    2IILFLDO)RUP 
    6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                                                     

    %H DV FRPSOHWH DQG DFFXUDWH DV SRVVLEOH ,I WZR PDUULHG SHRSOH DUH ILOLQJ WRJHWKHU ERWK DUH HTXDOO\ UHVSRQVLEOH IRU VXSSO\LQJ FRUUHFW
    LQIRUPDWLRQ ,I PRUH VSDFH LV QHHGHG DWWDFK D VHSDUDWH VKHHW WR WKLV IRUP 2Q WKH WRS RI DQ\ DGGLWLRQDO SDJHV ZULWH \RXU QDPH DQG FDVH
    QXPEHU LI NQRZQ $QVZHU HYHU\ TXHVWLRQ


      3DUW          *LYH 'HWDLOV $ERXW <RXU 0DULWDO 6WDWXV DQG :KHUH <RX /LYHG %HIRUH


       :KDW LV \RXU FXUUHQW PDULWDO VWDWXV"

           ✔ 0DUULHG
           
            1RW PDUULHG

       'XULQJ WKH ODVW  \HDUV KDYH \RX OLYHG DQ\ZKHUH RWKHU WKDQ ZKHUH \RX OLYH QRZ"

               1R
          ✔
               <HV /LVW DOO RI WKH SODFHV \RX OLYHG LQ WKH ODVW  \HDUV 'R QRW LQFOXGH ZKHUH \RX OLYH QRZ

                    'HEWRU                                         'DWHV 'HEWRU       'HEWRU                                              'DWHV 'HEWRU 
                                                                     OLYHG WKHUH                                                               OLYHG WKHUH

                                                                                          6DPH DV 'HEWRU                                       6DPH DV 'HEWRU 

                     601 10th Street #3
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       )URP     08/2017
                                                                              BBBBBBBB
                                                                                             515 21st Street #3
                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           )URP 2018
                                                                                                                                                       BBBBBBBB
                     1XPEHU    6WUHHW                                                       1XPEHU 6WUHHW
                                                                     7R       01/2018
                                                                              BBBBBBBB                                                            7R    2018
                                                                                                                                                        BBBBBBBB
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                    Sacramento              CA 95814
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                               Sacramento              CA 95811
                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    &LW\                    6WDWH =,3 &RGH                                  &LW\                    6WDWH =,3 &RGH


                                                                                          6DPH DV 'HEWRU                                       6DPH DV 'HEWRU 

                     6508 Canyon Creek Way
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       )URP     02/2016
                                                                              BBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           )URP BBBBBBBB
                     1XPEHU    6WUHHW                                                       1XPEHU 6WUHHW
                                                                     7R       08/08/2017
                                                                              BBBBBBBB                                                            7R    BBBBBBBB
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                    Elk Grove               CA 95758
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    &LW\                    6WDWH =,3 &RGH                                  &LW\                    6WDWH   =,3 &RGH


       :LWKLQ WKH ODVW  \HDUV GLG \RX HYHU OLYH ZLWK D VSRXVH RU OHJDO HTXLYDOHQW LQ D FRPPXQLW\ SURSHUW\ VWDWH RU WHUULWRU\" &RPPXQLW\ SURSHUW\
          VWDWHV DQG WHUULWRULHV LQFOXGH $UL]RQD &DOLIRUQLD ,GDKR /RXLVLDQD 1HYDGD 1HZ 0H[LFR 3XHUWR 5LFR 7H[DV :DVKLQJWRQ DQG :LVFRQVLQ
               1R
          ✔
               <HV 0DNH VXUH \RX ILOO RXW 6FKHGXOH + <RXU &RGHEWRUV 2IILFLDO )RUP +



      3DUW  ([SODLQ WKH 6RXUFHV RI <RXU ,QFRPH

   2IILFLDO )RUP                               6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                              SDJH 
Filed 03/28/19                                                               Case 19-21911                                                                               Doc 1

    'HEWRU         Dixie                         Hill
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                 &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW 1DPH      0LGGOH 1DPH          /DVW 1DPH




      'LG \RX KDYH DQ\ LQFRPH IURP HPSOR\PHQW RU IURP RSHUDWLQJ D EXVLQHVV GXULQJ WKLV \HDU RU WKH WZR SUHYLRXV FDOHQGDU \HDUV"
         )LOO LQ WKH WRWDO DPRXQW RI LQFRPH \RX UHFHLYHG IURP DOO MREV DQG DOO EXVLQHVVHV LQFOXGLQJ SDUWWLPH DFWLYLWLHV
         ,I \RX DUH ILOLQJ D MRLQW FDVH DQG \RX KDYH LQFRPH WKDW \RX UHFHLYH WRJHWKHU OLVW LW RQO\ RQFH XQGHU 'HEWRU 

              1R
        ✔
              <HV )LOO LQ WKH GHWDLOV

                                                               'HEWRU                                               'HEWRU 

                                                               6RXUFHV RI LQFRPH            *URVV LQFRPH             6RXUFHV RI LQFRPH          *URVV LQFRPH
                                                               &KHFN DOO WKDW DSSO\        EHIRUH GHGXFWLRQV DQG   &KHFN DOO WKDW DSSO\      EHIRUH GHGXFWLRQV DQG
                                                                                            H[FOXVLRQV                                         H[FOXVLRQV

                                                                ✔
                                                                    :DJHV FRPPLVVLRQV                                :DJHV FRPPLVVLRQV
                )URP -DQXDU\  RI FXUUHQW \HDU XQWLO                                                    0.00
                                                                                             BBBBBBBBBBBBBBBB                                     BBBBBBBBBBBBBBBB
                                                                     ERQXVHV WLSV                                       ERQXVHV WLSV
                WKH GDWH \RX ILOHG IRU EDQNUXSWF\
                                                                    2SHUDWLQJ D EXVLQHVV                               2SHUDWLQJ D EXVLQHVV

                                                                ✔
                                                                    :DJHV FRPPLVVLRQV                                :DJHV FRPPLVVLRQV
                )RU ODVW FDOHQGDU \HDU
                                                                     ERQXVHV WLSV                      0.00
                                                                                             BBBBBBBBBBBBBBBB            ERQXVHV WLSV            BBBBBBBBBBBBBBBB
                -DQXDU\  WR 'HFHPEHU  2018
                                           BBBBBBBBB               2SHUDWLQJ D EXVLQHVV                               2SHUDWLQJ D EXVLQHVV
                                                  <<<<


                                                                ✔
                                                                    :DJHV FRPPLVVLRQV                                :DJHV FRPPLVVLRQV
                )RU WKH FDOHQGDU \HDU EHIRUH WKDW
                                                                     ERQXVHV WLSV                                       ERQXVHV WLSV
                                                                                                    1,355.43
                                                                                             BBBBBBBBBBBBBBBB                                     BBBBBBBBBBBBBBBB
                -DQXDU\  WR 'HFHPEHU  2017
                                           BBBBBBBBB               2SHUDWLQJ D EXVLQHVV                               2SHUDWLQJ D EXVLQHVV
                                                  <<<<



      'LG \RX UHFHLYH DQ\ RWKHU LQFRPH GXULQJ WKLV \HDU RU WKH WZR SUHYLRXV FDOHQGDU \HDUV"
         ,QFOXGH LQFRPH UHJDUGOHVV RI ZKHWKHU WKDW LQFRPH LV WD[DEOH ([DPSOHV RI RWKHU LQFRPH DUH DOLPRQ\ FKLOG VXSSRUW 6RFLDO 6HFXULW\
         XQHPSOR\PHQW DQG RWKHU SXEOLF EHQHILW SD\PHQWV SHQVLRQV UHQWDO LQFRPH LQWHUHVW GLYLGHQGV PRQH\ FROOHFWHG IURP ODZVXLWV UR\DOWLHV DQG
         JDPEOLQJ DQG ORWWHU\ ZLQQLQJV ,I \RX DUH ILOLQJ D MRLQW FDVH DQG \RX KDYH LQFRPH WKDW \RX UHFHLYHG WRJHWKHU OLVW LW RQO\ RQFH XQGHU 'HEWRU 

         /LVW HDFK VRXUFH DQG WKH JURVV LQFRPH IURP HDFK VRXUFH VHSDUDWHO\ 'R QRW LQFOXGH LQFRPH WKDW \RX OLVWHG LQ OLQH 

          1R
         ✔ <HV )LOO LQ WKH GHWDLOV
         
                                                                'HEWRU                                               'HEWRU 

                                                                6RXUFHV RI LQFRPH           *URVV LQFRPH IURP         6RXUFHV RI LQFRPH         *URVV LQFRPH IURP
                                                                'HVFULEH EHORZ             HDFK VRXUFH               'HVFULEH EHORZ           HDFK VRXUFH
                                                                                            EHIRUH GHGXFWLRQV DQG                              EHIRUH GHGXFWLRQV DQG
                                                                                            H[FOXVLRQV                                         H[FOXVLRQV


                                                     2018 Tax Refund
                                                     BBBBBBBBBBBBBBBBBB                                 0.00 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB
                )URP -DQXDU\  RI FXUUHQW \HDU XQWLO                                                                                             BBBBBBBBBBBBBBBBB
                WKH GDWH \RX ILOHG IRU EDQNUXSWF\   Social Security
                                                     BBBBBBBBBBBBBBBBBB                            4,473.00
                                                                                            BBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                 BBBBBBBBBBBBBBBBB
                                                              Retirement
                                                              BBBBBBBBBBBBBBBBBB                   1,661.36 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB


                )RU ODVW FDOHQGDU \HDU
                                                              2017 Tax Refund
                                                              BBBBBBBBBBBBBBBBBB                      25.00 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB
                -DQXDU\  WR 'HFHPEHU 2018
                                          BBBBBB
                                                              Social Security
                                                              BBBBBBBBBBBBBBBBBB                  17,388.00 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB
                                                  <<<<
                                                              BBBBBBBBBBBBBBBBBB
                                                              Retirement                           9,968.16 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB



                )RU WKH FDOHQGDU \HDU EHIRUH WKDW            2016 Tax Refund
                                                              BBBBBBBBBBBBBBBBBB                     885.00 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB
                -DQXDU\  WR 'HFHPEHU 2017
                                          BBBBBB             Social Security
                                                              BBBBBBBBBBBBBBBBBB                  17,131.00 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB
                                                  <<<<
                                                              Retirement
                                                              BBBBBBBBBBBBBBBBBB                  11,636.98 BBBBBBBBBBBBBBBBBBBBB
                                                                                            BBBBBBBBBBBBBBBBB                                    BBBBBBBBBBBBBBBBB




    2IILFLDO)RUP                                6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                   SDJH 
Filed 03/28/19                                                             Case 19-21911                                                                         Doc 1

    'HEWRU        Dixie                         Hill
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                             &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   )LUVW 1DPH       0LGGOH 1DPH           /DVW 1DPH




     3DUW       /LVW &HUWDLQ 3D\PHQWV <RX 0DGH %HIRUH <RX )LOHG IRU %DQNUXSWF\



      $UH HLWKHU 'HEWRU ¶V RU 'HEWRU ¶V GHEWV SULPDULO\ FRQVXPHU GHEWV"

              1R 1HLWKHU 'HEWRU  QRU 'HEWRU  KDV SULPDULO\ FRQVXPHU GHEWV &RQVXPHU GHEWV DUH GHILQHG LQ  86&   DV
                   ³LQFXUUHG E\ DQ LQGLYLGXDO SULPDULO\ IRU D SHUVRQDO IDPLO\ RU KRXVHKROG SXUSRVH´
                   'XULQJ WKH  GD\V EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX SD\ DQ\ FUHGLWRU D WRWDO RI  RU PRUH"

                       1R *R WR OLQH 

                       <HV /LVW EHORZ HDFK FUHGLWRU WR ZKRP \RX SDLG D WRWDO RI  RU PRUH LQ RQH RU PRUH SD\PHQWV DQG WKH
                             WRWDO DPRXQW \RX SDLG WKDW FUHGLWRU 'R QRW LQFOXGH SD\PHQWV IRU GRPHVWLF VXSSRUW REOLJDWLRQV VXFK DV
                             FKLOG VXSSRUW DQG DOLPRQ\ $OVR GR QRW LQFOXGH SD\PHQWV WR DQ DWWRUQH\ IRU WKLV EDQNUXSWF\ FDVH
                    6XEMHFW WR DGMXVWPHQW RQ  DQG HYHU\  \HDUV DIWHU WKDW IRU FDVHV ILOHG RQ RU DIWHU WKH GDWH RI DGMXVWPHQW

      ✔
             <HV 'HEWRU  RU 'HEWRU  RU ERWK KDYH SULPDULO\ FRQVXPHU GHEWV
                   'XULQJ WKH  GD\V EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX SD\ DQ\ FUHGLWRU D WRWDO RI  RU PRUH"

                       1R *R WR OLQH 
                   ✔
                       <HV /LVW EHORZ HDFK FUHGLWRU WR ZKRP \RX SDLG D WRWDO RI  RU PRUH DQG WKH WRWDO DPRXQW \RX SDLG WKDW
                             FUHGLWRU 'R QRW LQFOXGH SD\PHQWV IRU GRPHVWLF VXSSRUW REOLJDWLRQV VXFK DV FKLOG VXSSRUW DQG
                             DOLPRQ\ $OVR GR QRW LQFOXGH SD\PHQWV WR DQ DWWRUQH\ IRU WKLV EDQNUXSWF\ FDVH


                                                                          'DWHV RI      7RWDO DPRXQW SDLG        $PRXQW \RX VWLOO RZH       :DV WKLV SD\PHQW IRU«
                                                                          SD\PHQW


                          Capital  One Auto Finance
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 03/13/2019
                                                                BBBBBBBBB                      14,400.43
                                                                                         BBBBBBBBBBBBBBBBB                    0.00
                                                                                                                 BBBBBBBBBBBBBBBBBB          0RUWJDJH
                          &UHGLWRU
V 1DPH
                                                                                                                                            ✔ &DU
                                                                                                                                            
                          P.O.  Box 259407
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           02/06/2019
                                                                         BBBBBBBBB
                          1XPEHU    6WUHHW                                                                                                   &UHGLW FDUG
                                                                         01/07/2019                                                          /RDQ UHSD\PHQW
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB
                                                                                                                                             6XSSOLHUV RU YHQGRUV
                          Plano            TX         75025
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          &LW\                    6WDWH       =,3 &RGH                                                                       2WKHU BBBBBBBBBBBB


                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB       BBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBB          0RUWJDJH
                          &UHGLWRU
V 1DPH
                                                                                                                                             &DU
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB                                                           &UHGLW FDUG
                          1XPEHU    6WUHHW

                                                                                                                                             /RDQ UHSD\PHQW
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB
                                                                                                                                             6XSSOLHUV RU YHQGRUV
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                               2WKHU BBBBBBBBBBBB
                          &LW\                    6WDWH       =,3 &RGH




                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB       BBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBB          0RUWJDJH
                          &UHGLWRU
V 1DPH
                                                                                                                                             &DU
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB                                                           &UHGLW FDUG
                          1XPEHU    6WUHHW

                                                                                                                                             /RDQ UHSD\PHQW
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBB
                                                                                                                                             6XSSOLHUV RU YHQGRUV
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                               2WKHU BBBBBBBBBBBB
                          &LW\                    6WDWH       =,3 &RGH




    2IILFLDO)RUP                                 6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                             SDJH 
Filed 03/28/19                                                               Case 19-21911                                                                         Doc 1

    'HEWRU            Dixie                         Hill
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       )LUVW 1DPH      0LGGOH 1DPH           /DVW 1DPH




      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX PDNH D SD\PHQW RQ D GHEW \RX RZHG DQ\RQH ZKR ZDV DQ LQVLGHU"
         ,QVLGHUV LQFOXGH \RXU UHODWLYHV DQ\ JHQHUDO SDUWQHUV UHODWLYHV RI DQ\ JHQHUDO SDUWQHUV SDUWQHUVKLSV RI ZKLFK \RX DUH D JHQHUDO SDUWQHU
         FRUSRUDWLRQV RI ZKLFK \RX DUH DQ RIILFHU GLUHFWRU SHUVRQ LQ FRQWURO RU RZQHU RI  RU PRUH RI WKHLU YRWLQJ VHFXULWLHV DQG DQ\ PDQDJLQJ
         DJHQW LQFOXGLQJ RQH IRU D EXVLQHVV \RX RSHUDWH DV D VROH SURSULHWRU  86&   ,QFOXGH SD\PHQWV IRU GRPHVWLF VXSSRUW REOLJDWLRQV
         VXFK DV FKLOG VXSSRUW DQG DOLPRQ\
         ✔
              1R
              <HV /LVW DOO SD\PHQWV WR DQ LQVLGHU
                                                                            'DWHV RI      7RWDO DPRXQW     $PRXQW \RX VWLOO    5HDVRQ IRU WKLV SD\PHQW
                                                                            SD\PHQW       SDLG             RZH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB       BBBBBBBBBBBB     BBBBBBBBBBBB
                ,QVLGHU
V 1DPH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                1XPEHU        6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                                 6WDWH   =,3 &RGH



                                                                                          BBBBBBBBBBBB     BBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                ,QVLGHU
V 1DPH

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                1XPEHU        6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                                 6WDWH   =,3 &RGH


      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX PDNH DQ\ SD\PHQWV RU WUDQVIHU DQ\ SURSHUW\ RQ DFFRXQW RI D GHEW WKDW EHQHILWHG
         DQ LQVLGHU"
         ,QFOXGH SD\PHQWV RQ GHEWV JXDUDQWHHG RU FRVLJQHG E\ DQ LQVLGHU

         ✔
              1R
              <HV /LVW DOO SD\PHQWV WKDW EHQHILWHG DQ LQVLGHU
                                                                           'DWHV RI       7RWDO DPRXQW     $PRXQW \RX VWLOO    5HDVRQ IRU WKLV SD\PHQW
                                                                           SD\PHQW        SDLG             RZH
                                                                                                                               ,QFOXGH FUHGLWRU
V QDPH

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB       BBBBBBBBBBBB      BBBBBBBBBBBB
                ,QVLGHU
V 1DPH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                1XPEHU        6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                                 6WDWH   =,3 &RGH



                                                                                          BBBBBBBBBBBB      BBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                ,QVLGHU
V 1DPH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB
                1XPEHU        6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                                 6WDWH   =,3 &RGH




    2IILFLDO)RUP                                   6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                             SDJH 
Filed 03/28/19                                                                    Case 19-21911                                                                             Doc 1

    'HEWRU       Dixie                         Hill
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  )LUVW 1DPH            0LGGOH 1DPH            /DVW 1DPH




      3DUW     ,GHQWLI\ /HJDO $FWLRQV 5HSRVVHVVLRQV DQG )RUHFORVXUHV
      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ ZHUH \RX D SDUW\ LQ DQ\ ODZVXLW FRXUW DFWLRQ RU DGPLQLVWUDWLYH SURFHHGLQJ"
         /LVW DOO VXFK PDWWHUV LQFOXGLQJ SHUVRQDO LQMXU\ FDVHV VPDOO FODLPV DFWLRQV GLYRUFHV FROOHFWLRQ VXLWV SDWHUQLW\ DFWLRQV VXSSRUW RU FXVWRG\ PRGLILFDWLRQV
         DQG FRQWUDFW GLVSXWHV
         ✔ 1R
         
          <HV )LOO LQ WKH GHWDLOV
                                                                      1DWXUH RI WKH FDVH                   &RXUW RU DJHQF\                                6WDWXV RI WKH FDVH


                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           3HQGLQJ
               &DVH WLWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                    &RXUW 1DPH
                                                                                                                                                             2Q DSSHDO
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                          1XPEHU    6WUHHW                                   &RQFOXGHG

               &DVH QXPEHU BBBBBBBBBBBBBBBBBBBBBBBB                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                          &LW\                   6WDWH   =,3 &RGH



                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           3HQGLQJ
               &DVH WLWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                    &RXUW 1DPH
                                                                                                                                                             2Q DSSHDO
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                          1XPEHU    6WUHHW                                   &RQFOXGHG

               &DVH QXPEHU BBBBBBBBBBBBBBBBBBBBBBBB                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                          &LW\                   6WDWH   =,3 &RGH


      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ ZDV DQ\ RI \RXU SURSHUW\ UHSRVVHVVHG IRUHFORVHG JDUQLVKHG DWWDFKHG VHL]HG RU OHYLHG"
         &KHFN DOO WKDW DSSO\ DQG ILOO LQ WKH GHWDLOV EHORZ
         ✔ 1R *R WR OLQH 
         
          <HV )LOO LQ WKH LQIRUPDWLRQ EHORZ
                                                                                'HVFULEH WKH SURSHUW\                                     'DWH         9DOXH RI WKH SURSHUW\



                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              BBBBBBBBBB     BBBBBBBBBBBBBB
                   &UHGLWRU
V 1DPH


                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   1XPEHU      6WUHHW                                           ([SODLQ ZKDW KDSSHQHG

                                                                                    3URSHUW\ ZDV UHSRVVHVVHG
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                    3URSHUW\ ZDV IRUHFORVHG
                                                                                    3URSHUW\ ZDV JDUQLVKHG
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\                               6WDWH   =,3 &RGH              3URSHUW\ ZDV DWWDFKHG VHL]HG RU OHYLHG

                                                                                'HVFULEH WKH SURSHUW\                                     'DWH           9DOXH RI WKH SURSHUW\



                                                                                                                                         BBBBBBBBBB       BBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &UHGLWRU
V 1DPH


                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   1XPEHU      6WUHHW
                                                                                ([SODLQ ZKDW KDSSHQHG

                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        3URSHUW\ ZDV UHSRVVHVVHG
                                                                                    3URSHUW\ ZDV IRUHFORVHG
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        3URSHUW\ ZDV JDUQLVKHG
                   &LW\                               6WDWH   =,3 &RGH
                                                                                    3URSHUW\ ZDV DWWDFKHG VHL]HG RU OHYLHG



    2IILFLDO)RUP                                    6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                    SDJH 
Filed 03/28/19                                                                   Case 19-21911                                                                          Doc 1

    'HEWRU           Dixie                         Hill
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                      )LUVW 1DPH     0LGGOH 1DPH             /DVW 1DPH




      :LWKLQ  GD\V EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG DQ\ FUHGLWRU LQFOXGLQJ D EDQN RU ILQDQFLDO LQVWLWXWLRQ VHW RII DQ\ DPRXQWV IURP \RXU
         DFFRXQWV RU UHIXVH WR PDNH D SD\PHQW EHFDXVH \RX RZHG D GHEW"
         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV

                                                                     'HVFULEH WKH DFWLRQ WKH FUHGLWRU WRRN                         'DWH DFWLRQ      $PRXQW
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              ZDV WDNHQ
               &UHGLWRU
V 1DPH


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                             BBBBBBBBBBBB      BBBBBBBBBBBBBBBB
               1XPEHU     6WUHHW


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                           6WDWH   =,3 &RGH       /DVW  GLJLWV RI DFFRXQW QXPEHU ;;;;±BBB BBB BBB BBB


      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ ZDV DQ\ RI \RXU SURSHUW\ LQ WKH SRVVHVVLRQ RI DQ DVVLJQHH IRU WKH EHQHILW RI
         FUHGLWRUV D FRXUWDSSRLQWHG UHFHLYHU D FXVWRGLDQ RU DQRWKHU RIILFLDO"
         ✔
              1R
              <HV

     3DUW           /LVW &HUWDLQ *LIWV DQG &RQWULEXWLRQV


      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX JLYH DQ\ JLIWV ZLWK D WRWDO YDOXH RI PRUH WKDQ  SHU SHUVRQ"
         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV IRU HDFK JLIW


                *LIWV ZLWK D WRWDO YDOXH RI PRUH WKDQ             'HVFULEH WKH JLIWV                                            'DWHV \RX JDYH       9DOXH
                SHU SHUVRQ                                                                                                         WKH JLIWV



               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              BBBBBBBBB           BBBBBBBBBBBBB
               3HUVRQ WR :KRP <RX *DYH WKH *LIW


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              BBBBBBBBB           BBBBBBBBBBBBB

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1XPEHU     6WUHHW


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                           6WDWH   =,3 &RGH


               3HUVRQ
V UHODWLRQVKLS WR \RX    BBBBBBBBBBBBBB


               *LIWV ZLWK D WRWDO YDOXH RI PRUH WKDQ              'HVFULEH WKH JLIWV                                            'DWHV \RX JDYH      9DOXH
               SHU SHUVRQ                                                                                                          WKH JLIWV


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              BBBBBBBBB            BBBBBBBBBBBBB
               3HUVRQ WR :KRP <RX *DYH WKH *LIW


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                              BBBBBBBBB            BBBBBBBBBBBBB


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1XPEHU     6WUHHW


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                           6WDWH   =,3 &RGH


               3HUVRQ
V UHODWLRQVKLS WR \RX BBBBBBBBBBBBBB


    2IILFLDO)RUP                                  6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                    SDJH 
Filed 03/28/19                                                                       Case 19-21911                                                                                  Doc 1

    'HEWRU            Dixie                         Hill
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                       &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       )LUVW 1DPH     0LGGOH 1DPH                /DVW 1DPH




      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX JLYH DQ\ JLIWV RU FRQWULEXWLRQV ZLWK D WRWDO YDOXH RI PRUH WKDQ  WR DQ\ FKDULW\"

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV IRU HDFK JLIW RU FRQWULEXWLRQ

                *LIWV RU FRQWULEXWLRQV WR FKDULWLHV                     'HVFULEH ZKDW \RX FRQWULEXWHG                                         'DWH \RX          9DOXH
                WKDW WRWDO PRUH WKDQ                                                                                                       FRQWULEXWHG



               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                          BBBBBBBBB          BBBBBBBBBBBBB
               &KDULW\
V 1DPH


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                          BBBBBBBBB          BBBBBBBBBBBBB


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1XPEHU      6WUHHW



               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\           6WDWH        =,3 &RGH




     3DUW            /LVW &HUWDLQ /RVVHV


      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ RU VLQFH \RX ILOHG IRU EDQNUXSWF\ GLG \RX ORVH DQ\WKLQJ EHFDXVH RI WKHIW ILUH RWKHU
         GLVDVWHU RU JDPEOLQJ"

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV

                'HVFULEH WKH SURSHUW\ \RX ORVW DQG                       'HVFULEH DQ\ LQVXUDQFH FRYHUDJH IRU WKH ORVV                         'DWH RI \RXU      9DOXH RI SURSHUW\
                KRZ WKH ORVV RFFXUUHG                                                                                                         ORVV              ORVW
                                                                         ,QFOXGH WKH DPRXQW WKDW LQVXUDQFH KDV SDLG /LVW SHQGLQJ LQVXUDQFH
                                                                         FODLPV RQ OLQH  RI 6FKHGXOH $% 3URSHUW\


                                                                                                                                              BBBBBBBBB          BBBBBBBBBBBBB




     3DUW           /LVW &HUWDLQ 3D\PHQWV RU 7UDQVIHUV

      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX RU DQ\RQH HOVH DFWLQJ RQ \RXU EHKDOI SD\ RU WUDQVIHU DQ\ SURSHUW\ WR DQ\RQH
         \RX FRQVXOWHG DERXW VHHNLQJ EDQNUXSWF\ RU SUHSDULQJ D EDQNUXSWF\ SHWLWLRQ"
         ,QFOXGH DQ\ DWWRUQH\V EDQNUXSWF\ SHWLWLRQ SUHSDUHUV RU FUHGLW FRXQVHOLQJ DJHQFLHV IRU VHUYLFHV UHTXLUHG LQ \RXU EDQNUXSWF\

              1R
         ✔
              <HV )LOO LQ WKH GHWDLOV

                                                                         'HVFULSWLRQ DQG YDOXH RI DQ\ SURSHUW\ WUDQVIHUUHG                    'DWH SD\PHQW RU   $PRXQW RI SD\PHQW
                Law  Offices of Mark Shmorgon
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                           WUDQVIHU ZDV
                3HUVRQ :KR :DV 3DLG                                                                                                           PDGH

                5015  Madison Ave., Suite A
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       $1,140.10 - Attorney's Fees
                1XPEHU       6WUHHW                                    $335.00 - Filing Fee                                                   03/22/2019
                                                                                                                                              BBBBBBBBB              1,500.00
                                                                                                                                                                 BBBBBBBBBBBBB
                                                                       $14.95 - Credit Counseling
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       $9.95 - Financial Management                                           BBBBBBBBB          BBBBBBBBBBBBB
                Sacramento          CA 95841
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       $1,500.00 - Total
                &LW\                         6WDWH    =,3 &RGH

                shmorgonlaw@gmail.com
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                (PDLO RU ZHEVLWH DGGUHVV

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                3HUVRQ :KR 0DGH WKH 3D\PHQW LI 1RW <RX



    2IILFLDO)RUP                                   6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                            SDJH 
Filed 03/28/19                                                                     Case 19-21911                                                                                Doc 1

    'HEWRU           Dixie                         Hill
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                   &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                      )LUVW 1DPH      0LGGOH 1DPH              /DVW 1DPH




                                                                       'HVFULSWLRQ DQG YDOXH RI DQ\ SURSHUW\ WUDQVIHUUHG               'DWH SD\PHQW RU        $PRXQW RI
                                                                                                                                       WUDQVIHU ZDV PDGH      SD\PHQW

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               3HUVRQ :KR :DV 3DLG
                                                                                                                                       BBBBBBBBB              BBBBBBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1XPEHU       6WUHHW

                                                                                                                                       BBBBBBBBB              BBBBBBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                        6WDWH    =,3 &RGH


               http://www.muoicheabankruptcyattorney.com/
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               (PDLO RU ZHEVLWH DGGUHVV

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               3HUVRQ :KR 0DGH WKH 3D\PHQW LI 1RW <RX


      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX RU DQ\RQH HOVH DFWLQJ RQ \RXU EHKDOI SD\ RU WUDQVIHU DQ\ SURSHUW\ WR DQ\RQH ZKR
         SURPLVHG WR KHOS \RX GHDO ZLWK \RXU FUHGLWRUV RU WR PDNH SD\PHQWV WR \RXU FUHGLWRUV"
         'R QRW LQFOXGH DQ\ SD\PHQW RU WUDQVIHU WKDW \RX OLVWHG RQ OLQH 

         ✔ 1R
         
          <HV )LOO LQ WKH GHWDLOV
                                                                       'HVFULSWLRQ DQG YDOXH RI DQ\ SURSHUW\ WUDQVIHUUHG               'DWH SD\PHQW RU       $PRXQW RI SD\PHQW
                                                                                                                                       WUDQVIHU ZDV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                    PDGH
               3HUVRQ :KR :DV 3DLG

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                    BBBBBBBBB              BBBBBBBBBBBB
               1XPEHU        6WUHHW

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                       BBBBBBBBB              BBBBBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                        6WDWH    =,3 &RGH

      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX VHOO WUDGH RU RWKHUZLVH WUDQVIHU DQ\ SURSHUW\ WR DQ\RQH RWKHU WKDQ SURSHUW\
         WUDQVIHUUHG LQ WKH RUGLQDU\ FRXUVH RI \RXU EXVLQHVV RU ILQDQFLDO DIIDLUV"
         ,QFOXGH ERWK RXWULJKW WUDQVIHUV DQG WUDQVIHUV PDGH DV VHFXULW\ VXFK DV WKH JUDQWLQJ RI D VHFXULW\ LQWHUHVW RU PRUWJDJH RQ \RXU SURSHUW\
         'R QRW LQFOXGH JLIWV DQG WUDQVIHUV WKDW \RX KDYH DOUHDG\ OLVWHG RQ WKLV VWDWHPHQW
          1R
         ✔ <HV )LOO LQ WKH GHWDLOV
         
                                                                       'HVFULSWLRQ DQG YDOXH RI SURSHUW\        'HVFULEH DQ\ SURSHUW\ RU SD\PHQWV UHFHLYHG      'DWH WUDQVIHU
                                                                       WUDQVIHUUHG                              RU GHEWV SDLG LQ H[FKDQJH                       ZDV PDGH
               Unknown Third Party
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               3HUVRQ :KR 5HFHLYHG 7UDQVIHU
                                                                      3735 Solomon Island Road  After all closing costs and
               Steward Title of Sacramento
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    West Sacramento, CA 95691 mortgage satisfactions:                                         03/12/2019
                                                                                                                                                                BBBBBBBBB
               1XPEHU       6WUHHW

               1180  Iron Point Road #125
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    Sold for $335,000.00                     Net
               Folsom             CA 95630
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                               $17,330.21 - Dixie V. Hill
               &LW\                        6WDWH    =,3 &RGH                                                   $17,330.22 - William S. Terry

               3HUVRQ
V UHODWLRQVKLS WR \RX3rd Party
                                           BBBBBBBBBBBBB

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               3HUVRQ :KR 5HFHLYHG 7UDQVIHU
                                                                                                                                                                BBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1XPEHU       6WUHHW

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                        6WDWH    =,3 &RGH

               3HUVRQ
V UHODWLRQVKLS WR \RX BBBBBBBBBBBBB

    2IILFLDO)RUP                                 6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                         SDJH 
Filed 03/28/19                                                                     Case 19-21911                                                                               Doc 1

    'HEWRU            Dixie                         Hill
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                   &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       )LUVW 1DPH     0LGGOH 1DPH              /DVW 1DPH




      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX WUDQVIHU DQ\ SURSHUW\ WR D VHOIVHWWOHG WUXVW RU VLPLODU GHYLFH RI ZKLFK \RX
         DUH D EHQHILFLDU\" 7KHVH DUH RIWHQ FDOOHG DVVHWSURWHFWLRQ GHYLFHV

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV

                                                                       'HVFULSWLRQ DQG YDOXH RI WKH SURSHUW\ WUDQVIHUUHG                                       'DWH WUDQVIHU
                                                                                                                                                               ZDV PDGH


                                                                                                                                                               BBBBBBBBB
               1DPH RI WUXVW BBBBBBBBBBBBBBBBBBBBBBBBBB


               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




     3DUW  /LVW &HUWDLQ )LQDQFLDO $FFRXQWV ,QVWUXPHQWV 6DIH 'HSRVLW %R[HV DQG 6WRUDJH 8QLWV

      :LWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ ZHUH DQ\ ILQDQFLDO DFFRXQWV RU LQVWUXPHQWV KHOG LQ \RXU QDPH RU IRU \RXU EHQHILW
         FORVHG VROG PRYHG RU WUDQVIHUUHG"
         ,QFOXGH FKHFNLQJ VDYLQJV PRQH\ PDUNHW RU RWKHU ILQDQFLDO DFFRXQWV FHUWLILFDWHV RI GHSRVLW VKDUHV LQ EDQNV FUHGLW XQLRQV
         EURNHUDJH KRXVHV SHQVLRQ IXQGV FRRSHUDWLYHV DVVRFLDWLRQV DQG RWKHU ILQDQFLDO LQVWLWXWLRQV
         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV

                                                                       /DVW  GLJLWV RI DFFRXQW QXPEHU     7\SH RI DFFRXQW RU        'DWH DFFRXQW ZDV       /DVW EDODQFH EHIRUH
                                                                                                           LQVWUXPHQW                FORVHG VROG PRYHG   FORVLQJ RU WUDQVIHU
                                                                                                                                     RU WUDQVIHUUHG
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH RI )LQDQFLDO ,QVWLWXWLRQ
                                                                       ;;;;±BBB BBB BBB BBB                &KHFNLQJ                BBBBBBBBB               BBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU       6WUHHW
                                                                                                            6DYLQJV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                        0RQH\ PDUNHW
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                            %URNHUDJH
                &LW\                       6WDWH    =,3 &RGH
                                                                                                            2WKHUBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                   ;;;;±BBB BBB BBB BBB                &KHFNLQJ                BBBBBBBBB               BBBBBBBBBBB
                1DPH RI )LQDQFLDO ,QVWLWXWLRQ
                                                                                                            6DYLQJV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU       6WUHHW                                                                         0RQH\ PDUNHW
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                        %URNHUDJH
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                        2WKHUBBBBBBBBBB
                &LW\                       6WDWH    =,3 &RGH


      'R \RX QRZ KDYH RU GLG \RX KDYH ZLWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\ DQ\ VDIH GHSRVLW ER[ RU RWKHU GHSRVLWRU\ IRU
         VHFXULWLHV FDVK RU RWKHU YDOXDEOHV"
         ✔ 1R
         
          <HV )LOO LQ WKH GHWDLOV
                                                                       :KR HOVH KDG DFFHVV WR LW"                      'HVFULEH WKH FRQWHQWV                       'R \RX VWLOO
                                                                                                                                                                   KDYH LW"

                                                                                                                                                                      1R
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH RI )LQDQFLDO ,QVWLWXWLRQ                         1DPH
                                                                                                                                                                      <HV

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                      
                1XPEHU       6WUHHW                                   1XPEHU   6WUHHW
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      &LW\       6WDWH      =,3 &RGH
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                       6WDWH    =,3 &RGH



    2IILFLDO)RUP                                 6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                        SDJH 
Filed 03/28/19                                                                         Case 19-21911                                                                                      Doc 1

    'HEWRU             Dixie                         Hill
                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                              &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        )LUVW 1DPH      0LGGOH 1DPH               /DVW 1DPH




      +DYH \RX VWRUHG SURSHUW\ LQ D VWRUDJH XQLW RU SODFH RWKHU WKDQ \RXU KRPH ZLWKLQ  \HDU EHIRUH \RX ILOHG IRU EDQNUXSWF\"
        ✔
              1R
              <HV )LOO LQ WKH GHWDLOV
                                                                         :KR HOVH KDV RU KDG DFFHVV WR LW"                        'HVFULEH WKH FRQWHQWV                       'R \RX VWLOO
                                                                                                                                                                              KDYH LW"


                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                               1R
                 1DPH RI 6WRUDJH )DFLOLW\                                1DPH
                                                                                                                                                                               <HV
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                              
                 1XPEHU       6WUHHW                                     1XPEHU    6WUHHW

                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                         &LW\ 6WDWH =,3 &RGH
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                        6WDWH     =,3 &RGH



     3DUW               ,GHQWLI\ 3URSHUW\ <RX +ROG RU &RQWURO IRU 6RPHRQH (OVH

      'R \RX KROG RU FRQWURO DQ\ SURSHUW\ WKDW VRPHRQH HOVH RZQV" ,QFOXGH DQ\ SURSHUW\ \RX ERUURZHG IURP DUH VWRULQJ IRU
         RU KROG LQ WUXVW IRU VRPHRQH
         ✔ 1R
         
          <HV )LOO LQ WKH GHWDLOV
                                                                        :KHUH LV WKH SURSHUW\"                                    'HVFULEH WKH SURSHUW\                   9DOXH


                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 2ZQHU¶V 1DPH                                                                                                                                               BBBBBBBBBB
                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                   1XPEHU     6WUHHW
                 1XPEHU        6WUHHW
                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                   &LW\                             6WDWH     =,3 &RGH
                 &LW\                        6WDWH     =,3 &RGH


     3DUW              *LYH 'HWDLOV $ERXW (QYLURQPHQWDO ,QIRUPDWLRQ

     )RU WKH SXUSRVH RI 3DUW  WKH IROORZLQJ GHILQLWLRQV DSSO\
      (QYLURQPHQWDO ODZ PHDQV DQ\ IHGHUDO VWDWH RU ORFDO VWDWXWH RU UHJXODWLRQ FRQFHUQLQJ SROOXWLRQ FRQWDPLQDWLRQ UHOHDVHV RI
         KD]DUGRXV RU WR[LF VXEVWDQFHV ZDVWHV RU PDWHULDO LQWR WKH DLU ODQG VRLO VXUIDFH ZDWHU JURXQGZDWHU RU RWKHU PHGLXP
         LQFOXGLQJ VWDWXWHV RU UHJXODWLRQV FRQWUROOLQJ WKH FOHDQXS RI WKHVH VXEVWDQFHV ZDVWHV RU PDWHULDO

      6LWH PHDQV DQ\ ORFDWLRQ IDFLOLW\ RU SURSHUW\ DV GHILQHG XQGHU DQ\ HQYLURQPHQWDO ODZ ZKHWKHU \RX QRZ RZQ RSHUDWH RU
         XWLOL]H LW RU XVHG WR RZQ RSHUDWH RU XWLOL]H LW LQFOXGLQJ GLVSRVDO VLWHV

      +D]DUGRXV PDWHULDO PHDQV DQ\WKLQJ DQ HQYLURQPHQWDO ODZ GHILQHV DV D KD]DUGRXV ZDVWH KD]DUGRXV VXEVWDQFH WR[LF
         VXEVWDQFH KD]DUGRXV PDWHULDO SROOXWDQW FRQWDPLQDQW RU VLPLODU WHUP

     5HSRUW DOO QRWLFHV UHOHDVHV DQG SURFHHGLQJV WKDW \RX NQRZ DERXW UHJDUGOHVV RI ZKHQ WKH\ RFFXUUHG

      +DV DQ\ JRYHUQPHQWDO XQLW QRWLILHG \RX WKDW \RX PD\ EH OLDEOH RU SRWHQWLDOO\ OLDEOH XQGHU RU LQ YLRODWLRQ RI DQ HQYLURQPHQWDO ODZ"

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV
                                                                         *RYHUQPHQWDO XQLW                            (QYLURQPHQWDO ODZ LI \RX NQRZ LW                  'DWH RI QRWLFH



                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                   BBBBBBBBB
                1DPH RI VLWH                                            *RYHUQPHQWDO XQLW

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU       6WUHHW                                     1XPEHU    6WUHHW

                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    &LW\                   6WDWH   =,3 &RGH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                        6WDWH     =,3 &RGH




    2IILFLDO)RUP                                     6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                               SDJH 
Filed 03/28/19                                                                        Case 19-21911                                                                                         Doc 1

    'HEWRU            Dixie                         Hill
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                             &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       )LUVW 1DPH      0LGGOH 1DPH              /DVW 1DPH




      +DYH \RX QRWLILHG DQ\ JRYHUQPHQWDO XQLW RI DQ\ UHOHDVH RI KD]DUGRXV PDWHULDO"

         ✔ 1R
         
          <HV )LOO LQ WKH GHWDLOV
                                                                       *RYHUQPHQWDO XQLW                               (QYLURQPHQWDO ODZ LI \RX NQRZ LW                   'DWH RI QRWLFH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH RI VLWH                                          *RYHUQPHQWDO XQLW
                                                                                                                                                                            BBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU        6WUHHW                                  1XPEHU     6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      &LW\                  6WDWH    =,3 &RGH

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                        6WDWH    =,3 &RGH


      +DYH \RX EHHQ D SDUW\ LQ DQ\ MXGLFLDO RU DGPLQLVWUDWLYH SURFHHGLQJ XQGHU DQ\ HQYLURQPHQWDO ODZ" ,QFOXGH VHWWOHPHQWV DQG RUGHUV

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV
                                                                                                                                                                            6WDWXV RI WKH
                                                                        &RXUW RU DJHQF\                                     1DWXUH RI WKH FDVH
                                                                                                                                                                            FDVH

               &DVH WLWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                     3HQGLQJ
                                                                        &RXUW 1DPH

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                             2Q DSSHDO
                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                        1XPEHU     6WUHHW                                                                                   &RQFOXGHG

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &DVH QXPEHU                                              &LW\                        6WDWH   =,3 &RGH                                                        

     3DUW             *LYH 'HWDLOV $ERXW <RXU %XVLQHVV RU &RQQHFWLRQV WR $Q\ %XVLQHVV
      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX RZQ D EXVLQHVV RU KDYH DQ\ RI WKH IROORZLQJ FRQQHFWLRQV WR DQ\ EXVLQHVV"
                   $ VROH SURSULHWRU RU VHOIHPSOR\HG LQ D WUDGH SURIHVVLRQ RU RWKHU DFWLYLW\ HLWKHU IXOOWLPH RU SDUWWLPH
                   $ PHPEHU RI D OLPLWHG OLDELOLW\ FRPSDQ\ //& RU OLPLWHG OLDELOLW\ SDUWQHUVKLS //3
                   $ SDUWQHU LQ D SDUWQHUVKLS
                   $Q RIILFHU GLUHFWRU RU PDQDJLQJ H[HFXWLYH RI D FRUSRUDWLRQ
                   $Q RZQHU RI DW OHDVW            RI WKH YRWLQJ RU HTXLW\ VHFXULWLHV RI D FRUSRUDWLRQ

         ✔ 1R 1RQH RI WKH DERYH DSSOLHV *R WR 3DUW 
         
          <HV &KHFN DOO WKDW DSSO\ DERYH DQG ILOO LQ WKH GHWDLOV EHORZ IRU HDFK EXVLQHVV
                                                                        'HVFULEH WKH QDWXUH RI WKH EXVLQHVV                               (PSOR\HU ,GHQWLILFDWLRQ QXPEHU
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                      'R QRW LQFOXGH 6RFLDO 6HFXULW\ QXPEHU RU ,7,1
                %XVLQHVV 1DPH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                      (,1 BBB BBB ± BBB BBB BBB BBB BBB BBB BBB
                1XPEHU        6WUHHW
                                                                        1DPH RI DFFRXQWDQW RU ERRNNHHSHU                                  'DWHV EXVLQHVV H[LVWHG
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                                                                          )URP     BBBBBBB 7R BBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                        6WDWH     =,3 &RGH

                                                                        'HVFULEH WKH QDWXUH RI WKH EXVLQHVV                               (PSOR\HU ,GHQWLILFDWLRQ QXPEHU
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                      'R QRW LQFOXGH 6RFLDO 6HFXULW\ QXPEHU RU ,7,1
                %XVLQHVV 1DPH


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                      (,1 BBB BBB ± BBB BBB BBB BBB BBB BBB BBB
                1XPEHU        6WUHHW
                                                                        1DPH RI DFFRXQWDQW RU ERRNNHHSHU                                  'DWHV EXVLQHVV H[LVWHG
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                          )URP     BBBBBBB 7R BBBBBBB
                &LW\                        6WDWH     =,3 &RGH


    2IILFLDO)RUP                                   6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                  SDJH 
Filed 03/28/19                                                                  Case 19-21911                                                                                Doc 1

    'HEWRU            Dixie                         Hill
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                &DVH QXPEHU LI NQRZQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       )LUVW 1DPH      0LGGOH 1DPH          /DVW 1DPH




                                                                                                                            (PSOR\HU ,GHQWLILFDWLRQ QXPEHU
                                                                    'HVFULEH WKH QDWXUH RI WKH EXVLQHVV
                                                                                                                            'R QRW LQFOXGH 6RFLDO 6HFXULW\ QXPEHU RU ,7,1
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                %XVLQHVV 1DPH
                                                                                                                            (,1 BBB BBB ± BBB BBB BBB BBB BBB BBB BBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU        6WUHHW
                                                                    1DPH RI DFFRXQWDQW RU ERRNNHHSHU                        'DWHV EXVLQHVV H[LVWHG

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                        )URP     BBBBBBB 7R BBBBBBB
                &LW\                        6WDWH    =,3 &RGH




      :LWKLQ  \HDUV EHIRUH \RX ILOHG IRU EDQNUXSWF\ GLG \RX JLYH D ILQDQFLDO VWDWHPHQW WR DQ\RQH DERXW \RXU EXVLQHVV" ,QFOXGH DOO ILQDQFLDO
         LQVWLWXWLRQV FUHGLWRUV RU RWKHU SDUWLHV

         ✔
              1R
              <HV )LOO LQ WKH GHWDLOV EHORZ

                                                                    'DWH LVVXHG



                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                BBBBBBBBBBBB
                1DPH                                                00  ''  <<<<


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1XPEHU        6WUHHW


                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                &LW\                        6WDWH    =,3 &RGH




     3DUW           6LJQ %HORZ


          , KDYH UHDG WKH DQVZHUV RQ WKLV 6WDWHPHQW RI )LQDQFLDO $IIDLUV DQG DQ\ DWWDFKPHQWV DQG , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH
          DQVZHUV DUH WUXH DQG FRUUHFW , XQGHUVWDQG WKDW PDNLQJ D IDOVH VWDWHPHQW FRQFHDOLQJ SURSHUW\ RU REWDLQLQJ PRQH\ RU SURSHUW\ E\ IUDXG
          LQ FRQQHFWLRQ ZLWK D EDQNUXSWF\ FDVH FDQ UHVXOW LQ ILQHV XS WR  RU LPSULVRQPHQW IRU XS WR  \HDUV RU ERWK
           86&     DQG 



          8 /s/ Dixie Hill
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    8BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                6LJQDWXUH RI 'HEWRU   'L[LH +LOO                                   6LJQDWXUH RI 'HEWRU 


                      03/28/2019
                'DWH BBBBBBBBBBBBBBBB                                                'DWH BBBBBBBBBBBBBBBBB

          'LG \RX DWWDFK DGGLWLRQDO SDJHV WR <RXU 6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\ 2IILFLDO )RUP "

          ✔
                1R
                <HV


          'LG \RX SD\ RU DJUHH WR SD\ VRPHRQH ZKR LV QRW DQ DWWRUQH\ WR KHOS \RX ILOO RXW EDQNUXSWF\ IRUPV"
          ✔ 1R
          
           <HV 1DPH RI SHUVRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        $WWDFK WKH %DQNUXSWF\ 3HWLWLRQ 3UHSDUHU¶V 1RWLFH
                                                                                                                     'HFODUDWLRQ DQG 6LJQDWXUH 2IILFLDO )RUP 




    2IILFLDO)RUP                                  6WDWHPHQW RI )LQDQFLDO $IIDLUV IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                     SDJH 
Filed 03/28/19                                                               Case 19-21911                                                                    Doc 1

   Fill in this information to identify your case:

   Debtor 1           Dixie                                        Hill
                     __________________________________________________________________
                       First Name              Middle Name                Last Name

   Debtor 2            ________________________________________________________________
   (Spouse, if filing) First Name              Middle Name                Last Name


                                           __________
   United States Bankruptcy Court for the: Eastern      District
                                                   District      of __________
                                                            of California
   Case number         ___________________________________________                                                                            Check if this is an
    (If known)                                                                                                                                   amended filing



     2IILFLDO)RUP 108
     6WDWHPHQW RI ,QWHQWLRQ IRU ,QGLYLGXDOV )LOLQJ 8QGHU &KDSWHU                                                                                          12/15

     If you are an individual filing under chapter 7, you must fill out this form if:
      creditors have claims secured by your property, or
      you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
     whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
     If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
     Both debtors must sign and date the form.
     Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known).

       3DUW           /LVW <RXU &UHGLWRUV :KR +DYH 6HFXUHG &ODLPV

       1. For any creditors that you listed in Part 1 of 6FKHGXOH ' &UHGLWRUV :KR +DYH &ODLPV 6HFXUHG E\ 3URSHUW\ (Official Form 106D), fill in the
          information below.

              Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                       secures a debt?                                   as exempt on Schedule C?

             Creditor’s                                                                Surrender the property.                           No
             name:
                                                                                       Retain the property and redeem it.                Yes
            Description of
            property                                                                   Retain the property and enter into a
            securing debt:                                                               5HDIILUPDWLRQ $JUHHPHQW.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________


            Creditor’s                                                                 Surrender the property.                           No
            name:
                                                                                       Retain the property and redeem it.                Yes
            Description of
            property                                                                   Retain the property and enter into a
            securing debt:                                                               5HDIILUPDWLRQ $JUHHPHQW.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

            Creditor’s                                                                 Surrender the property.                           No
            name:
                                                                                       Retain the property and redeem it.                Yes
            Description of
            property                                                                   Retain the property and enter into a
            securing debt:                                                               5HDIILUPDWLRQ $JUHHPHQW.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

            Creditor’s                                                                 Surrender the property.                           No
            name:
                                                                                       Retain the property and redeem it.                Yes
            Description of
            property                                                                   Retain the property and enter into a
            securing debt:                                                               5HDIILUPDWLRQ $JUHHPHQW.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________


     Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
Filed 03/28/19                                                         Case 19-21911                                                                       Doc 1
     Debtor 1        Dixie                         Hill
                     ______________________________________________________                       Case number (,I NQRZQ)_____________________________________
                     First Name       Middle Name     Last Name




       3DUW         /LVW <RXU 8QH[SLUHG 3HUVRQDO 3URSHUW\ /HDVHV

       For any unexpired personal property lease that you listed in 6FKHGXOH * ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV (Official Form 106G),
       fill in the information below. Do not list real estate leases. 8QH[SLUHG OHDVHV are leases that are still in effect; the lease period has not yet
       ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

            Describe your unexpired personal property leases                                                              Will the lease be assumed?

           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:


           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:


           Lessor’s name:                                                                                                No
           Description of leased                                                                                          Yes
           property:


           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:


           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:


           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:
      
           Lessor’s name:                                                                                                No
                                                                                                                          Yes
           Description of leased
           property:




      3DUW         6LJQ %HORZ



         Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
         personal property that is subject to an unexpired lease.



      8 /s/ Dixie Hill
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            8   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           Signature of Debtor 1 - 'L[LH +LOO                          Signature of Debtor 2

                03/28/2019
           Date _________________                                      Date _________________
                 MM / DD / YYYY                                             MM / DD / YYYY




    2IILFLDO)RUP                               Statement of Intention for Individuals Filing Under Chapter 7                          page 
Filed 03/28/19
            )RUP %                                                             Case 19-21911                                     86%& (DVWHUQ 'LVWULFW RI &DOLIRUQLD            Doc 1



                                             81,7(' 67$7(6 %$1.5837&< &2857
                                                     ',675,&7
                                               EASTERN        2)OF
                                                       DISTRICT  ,'$+2
                                                                   CALIFORNIA

  In re                                                                                                   Case Number:
           Dixie Hill

                                                                                                            ',6&/2685( 2) &203(16$7,21
                                                                                                               2) $77251(< )25 '(%725
                                                                                        Debtor(s)



 1. Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and
    that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
    services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
    as follow:

          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     1,140.10
                                                                                                                                                                   $_____________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       1,140.10
                                                                                                                                                                   $_____________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    0.00
                                                                                                                                                                   $_____________


 2. The source of the compensation paid to me was:

     ✔ Debtor                             Other VSHFLI\


 3. The source of compensation to be paid to me is:

     ✔ Debtor                             Other VSHFLI\


 4. ✔     I have not agreed to share the above-disclosed compensation with any other person unless they are members and
          associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of
          my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
          attached.

 5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in
        bankruptcy;

     b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     d. Representation of the debtor in contested bankruptcy matters;

     e. [Other provisions as needed]
Filed 03/28/19
            Form 203,   pg 2                            Case 19-21911
                                                                 USBC, Eastern District of California                          Doc 1

 6. By agreement with the debtor(s), the above-disclosed fee does not include the following servicesLQVRIDUDVWKHVHVHUYLFHVDUH
    QRWPDQGDWHGE\/RFDO5XOHRIWKH(DVWHUQ'LVWULFWRI&DOLIRUQLD




                                                            &(57,),&$7,21
                  I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
               representation of the debtor(s) in this bankruptcy proceeding.




                March 28, 2019
                __________________________________                       /s/ Mark Shmorgon
                                                                         __________________________________________
                'DWH                                                                6LJQDWXUH RI $WWRUQH\  0DUN 6KPRUJRQ
                                                                         Law Offices of Mark Shmorgon
                                                                         5015 Madison Ave., Suite A
                                                                         Sacramento, CA 95841
                                                                         Phone: 916-640-7599; Email: shmorgonlaw@gmail.com
                                                                         __________________________________________
                                                                         1DPH RI /DZ )LUP




  5HYLVHG'HFHPEHU
Filed 03/28/19                                              Case 19-21911                                                       Doc 1




            1RWLFH 5HTXLUHG E\  86&  E IRU
            ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\ (Form 2010)


                                                                            Chapter 7:        Liquidation
             This notice is for you if:

                  You are an individual filing for bankruptcy
                                                                                      $245     filing fee
                    DQG                                                                $75     administrative fee
                                                                            +          $15     trustee surcharge
                  Your debts are primarily consumer debts.
                                                                                      $335     total fee
                    &RQVXPHU GHEWV DUH GHILQHG LQ  86&
                      DV ³LQFXUUHG E\ DQ LQGLYLGXDO                  &KDSWHU  LV IRU LQGLYLGXDOV ZKR KDYH ILQDQFLDO
                    SULPDULO\ IRU D SHUVRQDO IDPLO\ RU                    GLIILFXOW\ SUHYHQWLQJ WKHP IURP SD\LQJ WKHLU
                    KRXVHKROG SXUSRVH´                                     GHEWV DQG ZKR DUH ZLOOLQJ WR DOORZ WKHLU QRQ
                                                                            H[HPSW SURSHUW\ WR EH XVHG WR SD\ WKHLU
                                                                            FUHGLWRUV 7KH SULPDU\ SXUSRVH RI ILOLQJ XQGHU
                                                                            FKDSWHU  LV WR KDYH \RXU GHEWV GLVFKDUJHG 7KH
            7KH W\SHV RI EDQNUXSWF\ WKDW DUH                                EDQNUXSWF\ GLVFKDUJH UHOLHYHV \RX DIWHU
            DYDLODEOH WR LQGLYLGXDOV                                        EDQNUXSWF\ IURP KDYLQJ WR SD\ PDQ\ RI \RXU
                                                                            SUHEDQNUXSWF\ GHEWV ([FHSWLRQV H[LVW IRU
            ,QGLYLGXDOV ZKR PHHW WKH TXDOLILFDWLRQV PD\ ILOH                SDUWLFXODU GHEWV DQG OLHQV RQ SURSHUW\ PD\ VWLOO
            XQGHU RQH RI IRXU GLIIHUHQW FKDSWHUV RI WKH                     EH HQIRUFHG DIWHU GLVFKDUJH )RU H[DPSOH D
            %DQNUXSWF\ &RGH                                                FUHGLWRU PD\ KDYH WKH ULJKW WR IRUHFORVH D KRPH
                                                                            PRUWJDJH RU UHSRVVHVV DQ DXWRPRELOH
                  &KDSWHU  ² /LTXLGDWLRQ
                                                                            +RZHYHU LI WKH FRXUW ILQGV WKDW \RX KDYH
                  &KDSWHU ² 5HRUJDQL]DWLRQ
                                                                            FRPPLWWHG FHUWDLQ NLQGV RI LPSURSHU FRQGXFW
                                                                            GHVFULEHG LQ WKH %DQNUXSWF\ &RGH WKH FRXUW
                  &KDSWHU ² 9ROXQWDU\ UHSD\PHQW SODQ
                               IRU IDPLO\ IDUPHUV RU                        PD\ GHQ\ \RXU GLVFKDUJH
                               ILVKHUPHQ
                                                                            <RX VKRXOG NQRZ WKDW HYHQ LI \RX ILOH
                                                                            FKDSWHU  DQG \RX UHFHLYH D GLVFKDUJH VRPH
                  &KDSWHU ² 9ROXQWDU\ UHSD\PHQW SODQ
                               IRU LQGLYLGXDOV ZLWK UHJXODU                 GHEWV DUH QRW GLVFKDUJHG XQGHU WKH ODZ
                               LQFRPH                                       7KHUHIRUH \RX PD\ VWLOO EH UHVSRQVLEOH WR SD\
                                                                                PRVW WD[HV
            You should have an attorney review your                             PRVW VWXGHQW ORDQV
            decision to file for bankruptcy and the choice of
                                                                                GRPHVWLF VXSSRUW DQG SURSHUW\ VHWWOHPHQW
            chapter.
                                                                                 REOLJDWLRQV




            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 
Filed 03/28/19                                              Case 19-21911                                                      Doc 1




                PRVW ILQHV SHQDOWLHV IRUIHLWXUHV DQG                    \RXU LQFRPH LV PRUH WKDQ WKH PHGLDQ LQFRPH
                 FULPLQDO UHVWLWXWLRQ REOLJDWLRQV DQG                      IRU \RXU VWDWH RI UHVLGHQFH DQG IDPLO\ VL]H
                FHUWDLQ GHEWV WKDW DUH QRW OLVWHG LQ \RXU                  GHSHQGLQJ RQ WKH UHVXOWV RI WKH 0HDQV 7HVW WKH
                 EDQNUXSWF\ SDSHUV                                         86 WUXVWHH EDQNUXSWF\ DGPLQLVWUDWRU RU
                                                                            FUHGLWRUV FDQ ILOH D PRWLRQ WR GLVPLVV \RXU FDVH
            <RX PD\ DOVR EH UHTXLUHG WR SD\ GHEWV DULVLQJ                   XQGHU  E RI WKH %DQNUXSWF\ &RGH ,I D
            IURP                                                           PRWLRQ LV ILOHG WKH FRXUW ZLOO GHFLGH LI \RXU
                                                                            FDVH VKRXOG EH GLVPLVVHG 7R DYRLG GLVPLVVDO
                IUDXG RU WKHIW
                                                                            \RX PD\ FKRRVH WR SURFHHG XQGHU DQRWKHU
                IUDXG RU GHIDOFDWLRQ ZKLOH DFWLQJ LQ EUHDFK                FKDSWHU RI WKH %DQNUXSWF\ &RGH
                 RI ILGXFLDU\ FDSDFLW\
                                                                            ,I \RX DUH DQ LQGLYLGXDO ILOLQJ IRU FKDSWHU 
                LQWHQWLRQDO LQMXULHV WKDW \RX LQIOLFWHG DQG
                                                                            EDQNUXSWF\ WKH WUXVWHH PD\ VHOO \RXU SURSHUW\
                GHDWK RU SHUVRQDO LQMXU\ FDXVHG E\                         WR SD\ \RXU GHEWV VXEMHFW WR \RXU ULJKW WR
                 RSHUDWLQJ D PRWRU YHKLFOH YHVVHO RU                      H[HPSW WKH SURSHUW\ RU D SRUWLRQ RI WKH
                 DLUFUDIW ZKLOH LQWR[LFDWHG IURP DOFRKRO RU                 SURFHHGV IURP WKH VDOH RI WKH SURSHUW\ 7KH
                 GUXJV                                                     SURSHUW\ DQG WKH SURFHHGV IURP SURSHUW\ WKDW
                                                                            \RXU EDQNUXSWF\ WUXVWHH VHOOV RU OLTXLGDWHV WKDW
            ,I \RXU GHEWV DUH SULPDULO\ FRQVXPHU GHEWV WKH                 \RX DUH HQWLWOHG WR LV FDOOHG H[HPSW SURSHUW\
            FRXUW FDQ GLVPLVV \RXU FKDSWHU  FDVH LI LW ILQGV               ([HPSWLRQV PD\ HQDEOH \RX WR NHHS \RXU
            WKDW \RX KDYH HQRXJK LQFRPH WR UHSD\                            KRPH D FDU FORWKLQJ DQG KRXVHKROG LWHPV RU
            FUHGLWRUV D FHUWDLQ DPRXQW <RX PXVW ILOH                       WR UHFHLYH VRPH RI WKH SURFHHGV LI WKH SURSHUW\
            &KDSWHU  6WDWHPHQW RI <RXU &XUUHQW 0RQWKO\                     LV VROG
            ,QFRPH 2IILFLDO )RUP $± LI \RX DUH DQ
            LQGLYLGXDO ILOLQJ IRU EDQNUXSWF\ XQGHU                          ([HPSWLRQV DUH QRW DXWRPDWLF 7R H[HPSW
            FKDSWHU  7KLV IRUP ZLOO GHWHUPLQH \RXU                        SURSHUW\ \RX PXVW OLVW LW RQ 6FKHGXOH & 7KH
            FXUUHQW PRQWKO\ LQFRPH DQG FRPSDUH ZKHWKHU                      3URSHUW\ <RX &ODLP DV ([HPSW 2IILFLDO )RUP
            \RXU LQFRPH LV PRUH WKDQ WKH PHGLDQ LQFRPH                      & ,I \RX GR QRW OLVW WKH SURSHUW\ WKH
            WKDW DSSOLHV LQ \RXU VWDWH                                     WUXVWHH PD\ VHOO LW DQG SD\ DOO RI WKH SURFHHGV
                                                                            WR \RXU FUHGLWRUV
            ,I \RXU LQFRPH LV QRW DERYH WKH PHGLDQ IRU
            \RXU VWDWH \RX ZLOO QRW KDYH WR FRPSOHWH WKH
            RWKHU FKDSWHU  IRUP WKH &KDSWHU  0HDQV                       Chapter 11: Reorganization
            7HVW &DOFXODWLRQ 2IILFLDO )RUP $±
                                                                                     $1,167 filing fee
            ,I \RXU LQFRPH LV DERYH WKH PHGLDQ IRU \RXU                     +          $550 administrative fee
            VWDWH \RX PXVW ILOH D VHFRQG IRUP ²WKH                                  $1,717 total fee
            &KDSWHU  0HDQV 7HVW &DOFXODWLRQ 2IILFLDO
            )RUP $± 7KH FDOFXODWLRQV RQ WKH IRUP²                     &KDSWHU  LV RIWHQ XVHG IRU UHRUJDQL]LQJ D
            VRPHWLPHV FDOOHG WKH 0HDQV 7HVW²GHGXFW                          EXVLQHVV EXW LV DOVR DYDLODEOH WR LQGLYLGXDOV
            IURP \RXU LQFRPH OLYLQJ H[SHQVHV DQG                            7KH SURYLVLRQV RI FKDSWHU  DUH WRR
            SD\PHQWV RQ FHUWDLQ GHEWV WR GHWHUPLQH DQ\                      FRPSOLFDWHG WR VXPPDUL]H EULHIO\
            DPRXQW DYDLODEOH WR SD\ XQVHFXUHG FUHGLWRUV ,I


            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 
Filed 03/28/19                                              Case 19-21911                                                       Doc 1


            5HDG 7KHVH ,PSRUWDQW :DUQLQJV


             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.
             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.
             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.
             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




            Chapter 12: Repayment plan for family                           8QGHU FKDSWHU  \RX PXVW ILOH ZLWK WKH FRXUW
                        farmers or fishermen                                D SODQ WR UHSD\ \RXU FUHGLWRUV DOO RU SDUW RI WKH
                                                                            PRQH\ WKDW \RX RZH WKHP XVXDOO\ XVLQJ \RXU
                       $200 filing fee
                                                                            IXWXUH HDUQLQJV ,I WKH FRXUW DSSURYHV \RXU
            +           $75 administrative fee
                       $275 total fee
                                                                            SODQ WKH FRXUW ZLOO DOORZ \RX WR UHSD\ \RXU
                                                                            GHEWV DV DGMXVWHG E\ WKH SODQ ZLWKLQ  \HDUV RU
            6LPLODU WR FKDSWHU  FKDSWHU  SHUPLWV                        \HDUV GHSHQGLQJ RQ \RXU LQFRPH DQG RWKHU
            IDPLO\ IDUPHUV DQG ILVKHUPHQ WR UHSD\ WKHLU                     IDFWRUV
            GHEWV RYHU D SHULRG RI WLPH XVLQJ IXWXUH
            HDUQLQJV DQG WR GLVFKDUJH VRPH GHEWV WKDW DUH                   $IWHU \RX PDNH DOO WKH SD\PHQWV XQGHU \RXU
            QRW SDLG                                                       SODQ PDQ\ RI \RXU GHEWV DUH GLVFKDUJHG 7KH
                                                                            GHEWV WKDW DUH QRW GLVFKDUJHG DQG WKDW \RX PD\
                                                                            VWLOO EH UHVSRQVLEOH WR SD\ LQFOXGH

            Chapter 13: Repayment plan for                                      GRPHVWLF VXSSRUW REOLJDWLRQV
                        individuals with regular                                PRVW VWXGHQW ORDQV
                        income                                                  FHUWDLQ WD[HV
                                                                                GHEWV IRU IUDXG RU WKHIW
                      $235    filing fee
                                                                                GHEWV IRU IUDXG RU GHIDOFDWLRQ ZKLOH DFWLQJ
            +          $75    administrative fee
                                                                                 LQ D ILGXFLDU\ FDSDFLW\
                      $310    total fee
                                                                                PRVW FULPLQDO ILQHV DQG UHVWLWXWLRQ
            &KDSWHU  LV IRU LQGLYLGXDOV ZKR KDYH UHJXODU                       REOLJDWLRQV
            LQFRPH DQG ZRXOG OLNH WR SD\ DOO RU SDUW RI                         FHUWDLQ GHEWV WKDW DUH QRW OLVWHG LQ \RXU
            WKHLU GHEWV LQ LQVWDOOPHQWV RYHU D SHULRG RI WLPH                    EDQNUXSWF\ SDSHUV
            DQG WR GLVFKDUJH VRPH GHEWV WKDW DUH QRW SDLG
                                                                                FHUWDLQ GHEWV IRU DFWV WKDW FDXVHG GHDWK RU
            <RX DUH HOLJLEOH IRU FKDSWHU  RQO\ LI \RXU
                                                                                 SHUVRQDO LQMXU\ DQG
            GHEWV DUH QRW PRUH WKDQ FHUWDLQ GROODU DPRXQWV
            VHW IRUWK LQ  86&                                         FHUWDLQ ORQJWHUP VHFXUHG GHEWV



            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 
Filed 03/28/19                                                    Case 19-21911                                                       Doc 1




                                                                            $ PDUULHG FRXSOH PD\ ILOH D EDQNUXSWF\ FDVH
                 :DUQLQJ )LOH <RXU )RUPV RQ 7LPH                           WRJHWKHU²FDOOHG D MRLQW FDVH ,I \RX ILOH D MRLQW
                                                                            FDVH DQG HDFK VSRXVH OLVWV WKH VDPH PDLOLQJ
                 Section 521(a)(1) of the Bankruptcy Code                   DGGUHVV RQ WKH EDQNUXSWF\ SHWLWLRQ WKH
                 requires that you promptly file detailed information
                                                                            EDQNUXSWF\ FRXUW JHQHUDOO\ ZLOO PDLO \RX DQG
                 about your creditors, assets, liabilities, income,
                 expenses and general financial condition. The              \RXU VSRXVH RQH FRS\ RI HDFK QRWLFH XQOHVV
                 court may dismiss your bankruptcy case if you do           \RX ILOH D VWDWHPHQW ZLWK WKH FRXUW DVNLQJ WKDW
                 not file this information within the deadlines set by      HDFK VSRXVH UHFHLYH VHSDUDWH FRSLHV
                 the Bankruptcy Code, the Bankruptcy Rules, and
                 the local rules of the court.

                 For more information about the documents and               8QGHUVWDQG ZKLFK VHUYLFHV \RX
                 their deadlines, go to:                                    FRXOG UHFHLYH IURP FUHGLW
                 http://www.uscourts.gov/bkforms/bankruptcy_form            FRXQVHOLQJ DJHQFLHV
                 s.html#procedure.
                                                                            7KH ODZ JHQHUDOO\ UHTXLUHV WKDW \RX UHFHLYH D
                                                                            FUHGLW FRXQVHOLQJ EULHILQJ IURP DQ DSSURYHG
                                                                            FUHGLW FRXQVHOLQJ DJHQF\  86&  K
            %DQNUXSWF\ FULPHV KDYH VHULRXV
                                                                            ,I \RX DUH ILOLQJ D MRLQW FDVH ERWK VSRXVHV PXVW
            FRQVHTXHQFHV
                                                                            UHFHLYH WKH EULHILQJ :LWK OLPLWHG H[FHSWLRQV
                  ,I \RX NQRZLQJO\ DQG IUDXGXOHQWO\ FRQFHDO                \RX PXVW UHFHLYH LW ZLWKLQ WKH  GD\V EHIRUH
                   DVVHWV RU PDNH D IDOVH RDWK RU VWDWHPHQW                 \RX ILOH \RXU EDQNUXSWF\ SHWLWLRQ 7KLV EULHILQJ
                   XQGHU SHQDOW\ RI SHUMXU\²HLWKHU RUDOO\ RU                LV XVXDOO\ FRQGXFWHG E\ WHOHSKRQH RU RQ WKH
                   LQ ZULWLQJ²LQ FRQQHFWLRQ ZLWK D                          ,QWHUQHW
                   EDQNUXSWF\ FDVH \RX PD\ EH ILQHG
                   LPSULVRQHG RU ERWK                                     ,Q DGGLWLRQ DIWHU ILOLQJ D EDQNUXSWF\ FDVH \RX
                                                                            JHQHUDOO\ PXVW FRPSOHWH D ILQDQFLDO
                   $OO LQIRUPDWLRQ \RX VXSSO\ LQ FRQQHFWLRQ                PDQDJHPHQW LQVWUXFWLRQDO FRXUVH EHIRUH \RX
                   ZLWK D EDQNUXSWF\ FDVH LV VXEMHFW WR                     FDQ UHFHLYH D GLVFKDUJH ,I \RX DUH ILOLQJ D MRLQW
                   H[DPLQDWLRQ E\ WKH $WWRUQH\ *HQHUDO DFWLQJ               FDVH ERWK VSRXVHV PXVW FRPSOHWH WKH FRXUVH
                   WKURXJK WKH 2IILFH RI WKH 86 7UXVWHH WKH
                   2IILFH RI WKH 86 $WWRUQH\ DQG RWKHU                   <RX FDQ REWDLQ WKH OLVW RI DJHQFLHV DSSURYHG WR
                   RIILFHV DQG HPSOR\HHV RI WKH 86                        SURYLGH ERWK WKH EULHILQJ DQG WKH LQVWUXFWLRQDO
                   'HSDUWPHQW RI -XVWLFH                                   FRXUVH IURP
                                                                            http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
            0DNH VXUH WKH FRXUW KDV \RXU                                    ,Q $ODEDPD DQG 1RUWK &DUROLQD JR WR
            PDLOLQJ DGGUHVV                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/

            7KH EDQNUXSWF\ FRXUW VHQGV QRWLFHV WR WKH                       BankruptcyResources/ApprovedCredit

            PDLOLQJ DGGUHVV \RX OLVW RQ 9ROXQWDU\ 3HWLWLRQ                  AndDebtCounselors.aspx

            IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\ 2IILFLDO
                                                                            ,I \RX GR QRW KDYH DFFHVV WR D FRPSXWHU WKH
            )RUP  7R HQVXUH WKDW \RX UHFHLYH
                                                                            FOHUN RI WKH EDQNUXSWF\ FRXUW PD\ EH DEOH WR
            LQIRUPDWLRQ DERXW \RXU FDVH %DQNUXSWF\
                                                                            KHOS \RX REWDLQ WKH OLVW
            5XOH  UHTXLUHV WKDW \RX QRWLI\ WKH FRXUW RI
            DQ\ FKDQJHV LQ \RXU DGGUHVV


            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 
